OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue, 18 th Floor, Seattle, Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth R. Albaneze, Secretary and Chief Legal Officer 1301 2nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 206-505-7877 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 – September 30, 2015 Item 1. Schedule of Investments 2 Russell Investment Funds SEPTEMBER 30, 2015 FUND Multi-Style Equity Fund Aggressive Equity Fund Non-U.S. Fund Core Bond Fund Global Real Estate Securities Fund Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on five of these Funds. Russell Investment Funds Quarterly Report September 30, 2015 (Unaudited) Table of Contents Page Multi-Style Equity Fund 3 Aggressive Equity Fund 7 Non-U.S. Fund 13 Core Bond Fund 21 Global Real Estate Securities Fund 44 Notes to Schedules of Investments 50 Notes to Quarterly Report 52 Shareholder Requests for Additional Information 68 Russell Investment Funds Copyright © Russell Investments 2015. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is part of London Stock Exchange Group. Fund objectives, risks, charges and expenses should be carefully considered before in- vesting. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Russell Investment Funds Multi-Style Equity Fund Schedule of Investments — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 95.4% CVS Health Corp. 2,663 257 Consumer Discretionary - 15.5% General Mills, Inc. 1,393 78 Alibaba Group Holding, Ltd. - ADR(Æ) 10,233 603 Hershey Co. (The) 18,279 1,679 Amazon.com, Inc.(Æ) 10,696 5,475 Kimberly-Clark Corp. 858 94 Carnival Corp. 8,700 432 Kroger Co. (The) 1,692 61 CBS Corp. Class B 17,621 703 Molson Coors Brewing Co. Class B 5,926 492 Comcast Corp. Class A 60,913 3,464 Mondelez International, Inc. Class A 164,120 6,871 Costco Wholesale Corp. 1,028 149 PepsiCo, Inc. 31,494 2,970 Darden Restaurants, Inc. 16,100 1,103 Philip Morris International, Inc. 3,633 288 Delphi Automotive PLC 5,998 456 Procter & Gamble Co. (The) 8,593 618 Dick's Sporting Goods, Inc. 5,280 262 Reynolds American, Inc. 1,959 87 DISH Network Corp. Class A(Æ) 7,800 455 Sysco Corp. 17,300 674 Estee Lauder Cos., Inc. (The) Class A 8,774 708 Tyson Foods, Inc. Class A 19,601 845 Ford Motor Co. 120,300 1,632 Unilever NV 52,368 2,105 General Dynamics Corp. 681 94 Whole Foods Market, Inc. 46,110 1,459 General Motors Co. 55,700 1,672 24,944 Grupo Televisa SAB - ADR 29,490 767 Hilton Worldwide Holdings, Inc. 27,754 637 Energy - 6.2% Home Depot, Inc. 3,059 353 Anadarko Petroleum Corp. 6,209 375 Jarden Corp.(Æ) 14,911 729 Chevron Corp. 71,536 5,643 Johnson Controls, Inc. 54,985 2,274 ConocoPhillips 375 18 L Brands, Inc.(Æ) 9,170 826 Core Laboratories NV(Ñ) 29,676 2,962 Las Vegas Sands Corp. 42,530 1,615 EP Energy Corp. Class A(Æ)(Ñ) 13,400 69 Liberty Global PLC Class C(Æ) 32,769 1,344 EQT Corp. 2,300 149 Liberty Global PLC LiLAC(Æ) 20,796 712 Exxon Mobil Corp. 63,034 4,686 Liberty Media Corp.(Æ) 32,000 1,103 FMC Technologies, Inc.(Æ) 9,100 282 Lowe's Cos., Inc. 33,188 2,287 Frank's International NV(Ñ) 25,200 386 McDonald's Corp. 2,264 223 HollyFrontier Corp. 12,700 620 Netflix, Inc.(Æ) 5,166 533 Marathon Petroleum Corp. 26,900 1,246 News Corp. Class A 47,200 596 Newfield Exploration Co.(Æ) 25,527 840 Nike, Inc. Class B 16,044 1,973 Phillips 66 19,700 1,514 Norwegian Cruise Line Holdings, Ltd.(Æ) 6,410 367 Schlumberger, Ltd. 83,518 5,760 Omnicom Group, Inc. 39,000 2,570 Tesoro Corp. 7,700 749 O'Reilly Automotive, Inc.(Æ) 4,146 1,037 Valero Energy Corp. 26,300 1,581 Priceline Group, Inc. (The)(Æ) 2,165 2,678 26,880 PVH Corp. 7,373 752 Royal Caribbean Cruises, Ltd. 28,096 2,503 Financial Services - 20.8% Stanley Black & Decker, Inc. 4,300 417 ACE, Ltd. 769 80 Starbucks Corp. 77,079 4,381 Aflac, Inc. 946 55 Target Corp. 31,226 2,456 Allstate Corp. (The) 22,250 1,296 Tiffany & Co. 4,494 347 Ally Financial, Inc.(Æ) 140,020 2,853 Time Warner, Inc. 32,213 2,215 American Express Co. 54,781 4,060 TJX Cos., Inc. 52,414 3,744 American Tower Corp.(ö) 41,922 3,688 Ulta Salon Cosmetics & Fragrance, Inc.(Æ) 6,985 1,141 Aon PLC 16,300 1,444 Under Armour, Inc. Class A(Æ) 8,946 866 Arch Capital Group, Ltd.(Æ) 12,700 933 VF Corp. 801 55 Bank of America Corp. 64,311 1,002 Viacom, Inc. Class B 16,526 714 Bank of New York Mellon Corp. (The) 41,636 1,630 Wal-Mart Stores, Inc. 39,229 2,544 BB&T Corp. 1,617 58 Walt Disney Co. (The) 22,043 2,253 Berkshire Hathaway, Inc. Class B(Æ) 32,386 4,223 Whirlpool Corp. 20,990 3,091 BlackRock, Inc. Class A 202 60 Yum! Brands, Inc. 7,715 617 Boston Properties, Inc.(ö) 5,650 669 67,928 Capital One Financial Corp. 41,467 3,008 Chubb Corp. (The) 533 65 Consumer Staples - 5.7% Citigroup, Inc. 109,703 5,442 Altria Group, Inc. 16,943 922 Citizens Financial Group, Inc. 44,900 1,071 Archer-Daniels-Midland Co. 21,990 912 Comerica, Inc. 23,800 978 Bunge, Ltd. 13,600 997 Crown Castle International Corp.(ö) 19,960 1,574 Coca-Cola Co. (The) 19,811 795 Discover Financial Services 24,452 1,272 Colgate-Palmolive Co. 31,008 1,968 E*Trade Financial Corp.(Æ) 8,600 226 Constellation Brands, Inc. Class A 6,162 772 Equinix, Inc.(ö) 6,269 1,714 See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 3 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Equity Residential(ö) 339 25 HCA Holdings, Inc.(Æ) 9,309 720 FleetCor Technologies, Inc.(Æ) 14,061 1,935 Illumina, Inc.(Æ) 3,028 532 Franklin Resources, Inc. 15,206 567 Intuitive Surgical, Inc.(Æ) 841 387 Goldman Sachs Group, Inc. (The) 11,520 2,002 Johnson & Johnson 63,376 5,916 Hartford Financial Services Group, Inc. 17,975 823 McKesson Corp. 5,906 1,093 Intercontinental Exchange, Inc. 11,620 2,731 Medtronic PLC 47,364 3,171 JPMorgan Chase & Co. 21,823 1,331 Merck & Co., Inc. 58,813 2,905 KeyCorp 77,200 1,004 Mylan NV(Æ) 16,861 679 Lincoln National Corp. 14,500 688 Novartis AG - ADR 31,380 2,884 Markel Corp.(Æ) 3,911 3,136 Patterson Cos., Inc. 17,800 770 Marsh & McLennan Cos., Inc. 1,246 65 Pfizer, Inc. 135,033 4,242 MasterCard, Inc. Class A 27,738 2,500 Qiagen NV(Æ) 39,800 1,027 McGraw Hill Financial, Inc. 7,474 647 Regeneron Pharmaceuticals, Inc.(Æ) 2,488 1,157 MetLife, Inc. 37,339 1,761 St. Jude Medical, Inc. 34,714 2,190 Morgan Stanley 24,600 775 Stryker Corp. 13,209 1,243 Northern Trust Corp. 58,049 3,957 Thermo Fisher Scientific, Inc. 9,085 1,111 PayPal Holdings, Inc.(Æ) 12,200 379 UnitedHealth Group, Inc. 14,528 1,686 PNC Financial Services Group, Inc. (The) 19,921 1,777 Valeant Pharmaceuticals International, Inc. Principal Financial Group, Inc. 23,400 1,108 (Æ) 203 36 Progressive Corp. (The) 45,300 1,388 Zimmer Biomet Holdings, Inc. 8,263 776 Prudential Financial, Inc. 30,201 2,302 62,944 Public Storage(ö) 342 72 Regions Financial Corp. 120,000 1,081 Materials and Processing - 3.7% Santander Consumer USA Holdings, Inc.(Æ) 27,800 568 Air Products & Chemicals, Inc. 381 49 Simon Property Group, Inc.(ö) 586 108 Dow Chemical Co. (The) 35,300 1,497 State Street Corp. 29,550 1,986 Ecolab, Inc. 40,273 4,419 SunTrust Banks, Inc. 24,700 945 Masco Corp. 11,800 297 Synchrony Financial(Æ)(Ñ) 31,680 992 Monsanto Co. 41,897 3,576 Thomson Reuters Corp. 727 29 Mosaic Co. (The) 48,690 1,515 Travelers Cos., Inc. (The) 14,973 1,490 PPG Industries, Inc. 16,160 1,417 US Bancorp 76,833 3,151 Praxair, Inc. 11,992 1,221 Visa, Inc. Class A 92,812 6,466 Precision Castparts Corp. 5,790 1,330 Voya Financial, Inc. 27,300 1,058 Scotts Miracle-Gro Co. (The) Class A 500 30 Wells Fargo & Co. 92,784 4,763 Textron, Inc. 26,100 982 91,011 16,333 Health Care - 14.4% Producer Durables - 10.2% Abbott Laboratories 47,283 1,901 3M Co. 1,494 212 Aetna, Inc. 17,702 1,937 Accenture PLC Class A 1,479 145 Agilent Technologies, Inc. 3,900 134 Automatic Data Processing, Inc. 38,798 3,118 Alexion Pharmaceuticals, Inc.(Æ) 2,437 381 B/E Aerospace, Inc. 31,110 1,366 Allergan PLC(Æ) 32,498 8,834 Boeing Co. (The) 19,833 2,598 AmerisourceBergen Corp. Class A 4,823 458 CSX Corp. 43,456 1,169 Amgen, Inc. 16,429 2,272 Cummins, Inc. 339 37 Anthem, Inc. 10,066 1,409 Curtiss-Wright Corp. 5,200 325 Baxalta, Inc. 1,272 40 Deere & Co. 135 10 Baxter International, Inc. 1,272 42 Delta Air Lines, Inc. 44,750 2,008 Becton Dickinson and Co. 388 51 Emerson Electric Co. 1,190 53 Biogen, Inc.(Æ) 1,552 453 FedEx Corp. 14,894 2,144 Bristol-Myers Squibb Co. 24,420 1,445 General Electric Co. 151,790 3,827 Cardinal Health, Inc. 23,158 1,779 Honeywell International, Inc. 71,066 6,728 Celgene Corp.(Æ) 3,756 406 Illinois Tool Works, Inc. 701 58 Cerner Corp.(Æ) 30,060 1,802 JetBlue Airways Corp.(Æ) 13,900 358 Cigna Corp. 6,389 863 Kansas City Southern 19,010 1,728 Danaher Corp. 1,396 119 KBR, Inc. 27,000 450 DexCom, Inc.(Æ) 2,708 233 Lexmark International, Inc. Class A 6,300 183 Edwards Lifesciences Corp.(Æ) 4,768 678 Lockheed Martin Corp. 7,198 1,492 Eli Lilly & Co. 7,411 620 Mettler-Toledo International, Inc.(Æ) 9,049 2,576 Express Scripts Holding Co.(Æ) 32,688 2,646 Norfolk Southern Corp. 6,525 499 Gilead Sciences, Inc. 19,513 1,916 Northrop Grumman Corp. 9,636 1,599 See accompanying notes which are an integral part of this quarterly report. 4 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Pentair PLC 37,330 1,905 Duke Energy Corp. 17,511 1,260 Raytheon Co. 22,322 2,439 Edison International 8,700 549 Sensata Technologies Holding NV(Æ) 33,109 1,468 EOG Resources, Inc. 28,899 2,104 TransDigm Group, Inc.(Æ) 11,938 2,536 Exelon Corp. 284 8 Union Pacific Corp. 2,069 183 NextEra Energy, Inc. 16,426 1,602 United Continental Holdings, Inc.(Æ) 17,265 916 Occidental Petroleum Corp. 37,180 2,459 United Parcel Service, Inc. Class B 1,648 163 PG&E Corp. 21,330 1,127 United Technologies Corp. 2,094 186 Sempra Energy 12,620 1,221 Verisk Analytics, Inc. Class A(Æ) 14,900 1,101 Southern Co. 1,721 77 Waste Management, Inc. 471 23 Spectra Energy Corp. 78 2 Xylem, Inc. 25,683 844 T-Mobile US, Inc.(Æ) 10,394 414 44,447 Verizon Communications, Inc. 20,170 878 17,066 Technology - 15.0% Activision Blizzard, Inc. 10,900 337 Total Common Stocks Adobe Systems, Inc.(Æ) 39,351 3,236 (cost $381,015) 416,981 Apple, Inc. 85,132 9,389 ARM Holdings PLC - ADR 38,816 1,679 Short -Term Investments - 4.3% Arrow Electronics, Inc.(Æ) 3,000 166 Russell U.S. Cash Management Fund 18,677,420 (8) 18,677 Avago Technologies, Ltd. Class A 9,691 1,212 Total Short-Term Investments Cisco Systems, Inc. 43,000 1,129 (cost $18,677) 18,677 Cognizant Technology Solutions Corp. Class A(Æ) 662 41 Other Securities - 1.3% EMC Corp. 143,350 3,463 Russell U.S. Cash Collateral Fund(×) 5,483,230 (8) 5,483 Facebook, Inc. Class A(Æ) 42,441 3,815 Total Other Securities Google, Inc. Class A(Æ) 1,877 1,199 (cost $5,483) 5,483 Google, Inc. Class C(Æ) 12,099 7,361 Hewlett-Packard Co. 95,217 2,438 Total Investments 101.0% Intel Corp. 132,963 4,006 (identified cost $405,175) 441,141 International Business Machines Corp. 2,136 310 Intuit, Inc. 19,682 1,747 Other Assets and Liabilities, Net Juniper Networks, Inc. 38,500 990 - (1.0%) (4,220 ) Lam Research Corp. 8,056 526 Net Assets - 100.0% 436,921 LinkedIn Corp. Class A(Æ) 5,590 1,063 Marvell Technology Group, Ltd. 75,600 684 Microsoft Corp. 34,690 1,536 NetApp, Inc. 21,700 642 NXP Semiconductors NV(Æ) 20,809 1,812 Oracle Corp. 135,472 4,893 Palo Alto Networks, Inc.(Æ) 3,327 572 Polycom, Inc.(Æ) 16,400 172 QUALCOMM, Inc. 3,296 177 Red Hat, Inc.(Æ) 20,845 1,498 Salesforce.com, Inc.(Æ) 15,296 1,062 SAP SE - ADR(Ñ) 22,975 1,489 ServiceNow, Inc.(Æ) 8,707 605 Splunk, Inc.(Æ) 7,657 424 Symantec Corp. 53,400 1,040 Synopsys, Inc.(Æ) 21,800 1,007 Tableau Software, Inc. Class A(Æ) 5,461 436 Texas Instruments, Inc. 2,431 120 Vodafone Group PLC - ADR 64,581 2,050 Western Digital Corp. 9,900 786 Zynga, Inc. Class A(Æ) 138,400 316 65,428 Utilities - 3.9% American Electric Power Co., Inc. 25,454 1,447 AT&T, Inc. 119,339 3,887 Dominion Resources, Inc. 437 31 See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 5 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 1000 Index Mini Futures 56 USD 5,949 12/15 (158 ) S&P 500 E-Mini Index Futures 81 USD 7,730 12/15 (150 ) S&P E-Mini Consumer Staples Select Sector Index Futures 43 USD 2,031 12/15 18 S&P E-Mini Energy Select Sector Index Futures 31 USD 1,889 12/15 (52 ) S&P E-Mini Utilities Select Sector Index Futures 48 USD 2,084 12/15 99 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (243 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ 67,928 $ — $ — $ 67,928 Consumer Staples 24,944 — — 24,944 Energy 26,880 — — 26,880 Financial Services 91,011 — — 91,011 Health Care 62,944 — — 62,944 Materials and Processing 16,333 — — 16,333 Producer Durables 44,447 — — 44,447 Technology 65,428 — — 65,428 Utilities 17,066 — — 17,066 Short-Term Investments — 18,677 — 18,677 Other Securities — 5,483 — 5,483 Total Investments 416,981 24,160 — 441,141 Other Financial Instruments Futures Contracts (243 ) — — (243 ) Total Other Financial Instruments * $ (243 ) $ — $ — $ (243 ) *Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2015, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 6 Multi-Style Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 97.5% Superior Uniform Group, Inc. 6,066 109 Consumer Discretionary - 14.9% Tandy Leather Factory, Inc.(Æ) 49,955 372 Abercrombie & Fitch Co. Class A(Ñ) 78,474 1,662 Tile Shop Holdings, Inc.(Æ) 19,324 232 American Eagle Outfitters, Inc.(Ñ) 18,635 291 TubeMogul, Inc.(Æ) 35,944 378 American Woodmark Corp.(Æ) 5,833 378 Universal Electronics, Inc.(Æ) 23,953 1,007 America's Car-Mart, Inc.(Æ) 1,712 57 Vera Bradley, Inc.(Æ) 4,875 61 Asbury Automotive Group, Inc.(Æ) 10,935 887 VOXX International Corp. Class A(Æ) 42,063 312 Autobytel, Inc.(Æ) 33,373 560 Winmark Corp. 208 21 Big 5 Sporting Goods Corp. 9,088 94 ZAGG, Inc.(Æ) 53,560 364 Big Lots, Inc. 23,119 1,108 Zoe's Kitchen, Inc.(Æ)(Ñ) 11,342 448 BJ's Restaurants, Inc.(Æ) 3,822 164 32,344 Bridgepoint Education, Inc.(Æ) 30,786 235 Buckle, Inc. (The)(Ñ) 16,163 598 Consumer Staples - 2.2% Caleres, Inc. 20,003 611 Andersons, Inc. (The) 35,488 1,209 Carmike Cinemas, Inc.(Æ) 8,776 176 Calavo Growers, Inc. 1,581 71 Cato Corp. (The) Class A 7,582 258 Core-Mark Holding Co., Inc. 1,681 110 Century Communities, Inc.(Æ) 19,021 378 J&J Snack Foods Corp. 8,424 957 Chico's FAS, Inc. 66,152 1,041 John B Sanfilippo & Son, Inc. 11,848 607 Children's Place, Inc. (The) 11,385 657 Nature's Sunshine Products, Inc. 6,425 77 ClubCorp Holdings, Inc. 45,758 982 Omega Protein Corp.(Æ) 22,596 383 Cooper Tire & Rubber Co. 8,434 333 Snyders-Lance, Inc. 7,322 247 Deckers Outdoor Corp.(Æ) 11,904 691 SodaStream International, Ltd.(Æ)(Ñ) 28,560 393 Delta Apparel, Inc.(Æ) 10,181 179 SpartanNash Co. 5,253 136 Destination Maternity Corp. 8,633 80 TreeHouse Foods, Inc.(Æ) 4,282 333 Destination XL Group, Inc.(Æ) 91,395 531 Village Super Market, Inc. Class A 8,018 189 DineEquity, Inc. 2,979 273 Weis Markets, Inc. 3,800 159 Drew Industries, Inc. 4,221 231 4,871 Fox Factory Holding Corp.(Æ) 17,515 295 Genesco, Inc.(Æ) 5,426 310 Energy - 4.0% G-III Apparel Group, Ltd.(Æ) 14,041 866 Callon Petroleum Co.(Æ) 87,722 639 Grand Canyon Education, Inc.(Æ) 11,919 453 CARBO Ceramics, Inc.(Ñ) 75,313 1,431 Gray Television, Inc.(Æ) 28,025 358 Delek US Holdings, Inc. 5,614 156 Helen of Troy, Ltd.(Æ) 2,404 215 Green Plains, Inc. 30,620 596 Jack in the Box, Inc. 7,300 562 Gulfport Energy Corp.(Æ) 9,488 282 Kona Grill, Inc.(Æ) 26,893 424 Parsley Energy, Inc. Class A(Æ) 14,632 221 LGI Homes, Inc.(Æ) 6,024 164 Patterson-UTI Energy, Inc. 91,265 1,199 Libbey, Inc. 24,691 805 PBF Energy, Inc. Class A 37,801 1,067 Lithia Motors, Inc. Class A 12,665 1,368 PDC Energy, Inc.(Æ) 8,440 447 Malibu Boats, Inc. Class A(Æ) 16,489 231 Precision Drilling Corp. 135,280 503 MarineMax, Inc.(Æ) 33,077 467 Rice Energy, Inc.(Æ) 17,275 279 Marriott Vacations Worldwide Corp. 2,655 181 Ring Energy, Inc.(Æ) 32,232 318 Men's Wearhouse, Inc. (The) 20,530 873 SEACOR Holdings, Inc.(Æ) 1,989 119 Monro Muffler Brake, Inc. 4,870 329 Stone Energy Corp.(Æ) 51,269 254 Motorcar Parts of America, Inc.(Æ) 25,944 813 Superior Energy Services, Inc. 85,364 1,078 Nautilus, Inc.(Æ) 49,938 749 8,589 Oxford Industries, Inc. 5,040 372 Papa Murphy's Holdings, Inc.(Æ)(Ñ) 19,445 285 Financial Services - 25.4% Performance Sports Group, Ltd.(Æ) 23,451 315 Agree Realty Corp.(ö) 10,080 301 Reading International, Inc. Class A(Æ) 13,862 176 Allied World Assurance Co. Holdings AG 14,797 565 Red Lion Hotels Corp.(Æ) 77,503 659 Altisource Residential Corp.(ö) 783 11 Red Robin Gourmet Burgers, Inc.(Æ) 4,152 314 American Capital Mortgage Investment Corp. Ryland Group, Inc. (The) 14,046 573 (ö) 18,697 276 Salem Media Group, Inc. Class A 29,083 178 American Equity Investment Life Holding Shoe Carnival, Inc. 4,749 113 Co. 3,909 91 Skechers, Inc. Class A(Æ) 10,043 1,347 Ameris Bancorp 25,059 720 Smith & Wesson Holding Corp.(Æ) 33,026 557 Amerisafe, Inc. 34,880 1,734 Sonic Corp. 11,164 256 Anchor BanCorp Wisconsin, Inc.(Æ) 4,616 197 Sotheby's Class A 9,913 317 Apollo Commercial Real Estate Finance, Stamps.com, Inc.(Æ) 5,412 401 Inc.(ö) 811 13 Steven Madden, Ltd.(Æ) 34,388 1,259 ARMOUR Residential REIT, Inc.(ö) 11,350 227 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 7 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Asta Funding, Inc.(Æ) 10,234 87 LaSalle Hotel Properties(ö) 4,683 133 Astoria Financial Corp. 41,598 670 LendingTree, Inc.(Æ) 22,750 2,115 Atlas Financial Holdings, Inc.(Æ) 21,588 399 Mack-Cali Realty Corp.(ö) 1,262 24 BancFirst Corp. 838 53 Manning & Napier, Inc. Class A 19,640 145 Bancorp, Inc. (The)(Æ) 61,512 469 Marcus & Millichap, Inc.(Æ) 20,684 951 BankUnited, Inc. 20,834 745 Medical Properties Trust, Inc.(ö) 25,152 278 Berkshire Hills Bancorp, Inc. 24,188 666 Mercantile Bank Corp. 9,915 206 Boston Private Financial Holdings, Inc. 9,403 110 Meridian Bancorp, Inc. 81,702 1,117 Brookline Bancorp, Inc. 38,822 394 Monmouth Real Estate Investment Corp.(ö) 29,908 292 Capstead Mortgage Corp.(ö) 14,096 139 National Bank Holdings Corp. Class A 36,235 744 CatchMark Timber Trust, Inc. Class A(ö) 13,172 135 National General Holdings Corp. 14,264 275 Chemical Financial Corp. 27,940 904 National Interstate Corp. 4,537 121 Clifton Bancorp, Inc. 3,952 55 Nelnet, Inc. Class A 340 12 CoBiz Financial, Inc. 26,476 344 New Residential Investment Corp.(ö) 87,309 1,144 Colony Capital, Inc. Class A(ö) 1,326 26 New Senior Investment Group, Inc.(ö) 33,806 354 Columbia Banking System, Inc. 47,102 1,469 Northfield Bancorp, Inc. 19,238 293 Community Bank System, Inc. 2,677 100 Northrim BanCorp, Inc. 17,477 506 ConnectOne Bancorp, Inc. 14,334 277 Northwest Bancshares, Inc. 44,963 585 CYS Investments, Inc.(ö) 39,863 289 OFG Bancorp 142,223 1,242 East West Bancorp, Inc. 825 32 Old National Bancorp 65,206 908 Employers Holdings, Inc. 23,492 524 Pacific Premier Bancorp, Inc.(Æ) 13,431 273 EPR Properties(ö) 1,642 85 PennyMac Mortgage Investment Trust(ö) 1,034 16 Essent Group, Ltd.(Æ) 1,103 27 Physicians Realty Trust(ö) 34,811 525 Euronet Worldwide, Inc.(Æ) 14,328 1,062 Potlatch Corp.(ö) 13,205 380 Evercore Partners, Inc. Class A 7,758 390 Preferred Bank 5,694 180 FBL Financial Group, Inc. Class A 5,826 358 ProAssurance Corp. 23,395 1,148 FBR & Co. 11,446 234 Prosperity Bancshares, Inc. 27,421 1,347 FCB Financial Holdings, Inc. Class A(Æ) 9,346 305 Provident Financial Services, Inc. 20,245 395 First American Financial Corp. 5,163 202 Radian Group, Inc. 13,386 213 First Bancorp 8,809 150 Real Industry, Inc.(Æ) 22,764 201 First Commonwealth Financial Corp. 36,479 332 Redwood Trust, Inc.(ö) 1,162 16 First Financial Bancorp 23,780 454 Renasant Corp. 18,626 612 First Merchants Corp. 13,931 365 RLJ Lodging Trust(ö) 3,349 85 First Midwest Bancorp, Inc. 26,859 471 Safeguard Scientifics, Inc.(Æ) 13,290 207 First Niagara Financial Group, Inc. 140,355 1,433 Select Income REIT(ö) 866 16 FNB Corp. 114,667 1,484 Selective Insurance Group, Inc. 11,880 369 Fox Chase Bancorp, Inc. 2,270 39 South State Corp. 4,165 320 Franklin Street Properties Corp.(ö) 27,670 297 Sovran Self Storage, Inc.(ö) 9,024 851 GAIN Capital Holdings, Inc. 27,670 201 Starwood Waypoint Residential Trust(ö) 12,228 291 Genworth Financial, Inc. Class A(Æ) 70,639 326 State Bank Financial Corp. 7,215 149 GEO Group, Inc. (The)(ö) 16,738 498 Sterling Bancorp 55,690 828 Getty Realty Corp.(ö) 17,846 282 Summit Hotel Properties, Inc.(ö) 31,102 363 Government Properties Income Trust(ö) 989 16 Synovus Financial Corp. 20,690 612 Gramercy Property Trust, Inc.(ö) 37,304 775 TCF Financial Corp. 22,975 348 Green Dot Corp. Class A(Æ) 74,678 1,314 Terreno Realty Corp.(ö) 24,364 479 Greenhill & Co., Inc. 15,039 428 TrustCo Bank Corp. 41,073 240 Hancock Holding Co. 24,059 651 Union Bankshares Corp. 24,175 580 Hanover Insurance Group, Inc. (The) 13,075 1,016 Urstadt Biddle Properties, Inc. Class A(ö) 15,662 294 Hatteras Financial Corp.(ö) 1,343 20 Waddell & Reed Financial, Inc. Class A 15,983 556 Heritage Financial Corp. 11,381 214 Webster Financial Corp. 8,767 312 HFF, Inc. Class A 13,137 444 WesBanco, Inc. 4,730 149 Highwoods Properties, Inc.(ö) 17,660 684 Westamerica Bancorporation(Ñ) 18,115 805 Hudson Pacific Properties, Inc.(ö) 7,933 228 Western Alliance Bancorp(Æ) 19,581 601 Iberiabank Corp. 11,659 679 Whitestone REIT Class B(ö) 8,999 104 Independence Realty Trust, Inc.(ö) 34,007 245 WisdomTree Investments, Inc. 21,375 345 Infinity Property & Casualty Corp. 5,043 406 54,993 Invesco Mortgage Capital, Inc.(ö) 21,860 268 JER Investment Trust, Inc.(Å)(Æ) 1,771 — Health Care - 12.0% Kearny Financial Corp.(Æ) 37,626 432 Acadia Healthcare Co., Inc.(Æ) 9,375 621 Ladder Capital Corp. Class A(ö) 35,003 501 Acorda Therapeutics, Inc.(Æ) 6,916 183 See accompanying notes which are an integral part of this quarterly report. 8 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Adamas Pharmaceuticals, Inc.(Æ) 10,026 168 Spectrum Pharmaceuticals, Inc.(Æ) 9,060 54 Addus HomeCare Corp.(Æ) 18,552 578 SurModics, Inc.(Æ) 9,193 201 Adeptus Health, Inc. Class A(Æ)(Ñ) 16,011 1,292 Team Health Holdings, Inc.(Æ) 15,273 825 AMAG Pharmaceuticals, Inc.(Æ)(Ñ) 12,899 512 US Physical Therapy, Inc. 12,655 568 AMN Healthcare Services, Inc.(Æ) 13,320 400 Vascular Solutions, Inc.(Æ) 8,412 273 Amsurg Corp. Class A(Æ) 6,404 498 26,108 Anacor Pharmaceuticals, Inc.(Æ) 226 27 Analogic Corp. 11,467 941 Materials and Processing - 8.0% ANI Pharmaceuticals, Inc.(Æ)(Ñ) 16,124 637 ABM Industries, Inc. 21,131 577 BioDelivery Sciences International, Inc.(Æ) Aceto Corp. 23,580 647 (Ñ) 29,669 165 American Vanguard Corp. 13,341 154 BioScrip, Inc.(Æ)(Ñ) 43,816 82 Apogee Enterprises, Inc. 18,168 811 BioSpecifics Technologies Corp.(Æ) 3,792 165 Axiall Corp. 26,039 409 Bio-Techne Corp. 3,395 314 AZZ, Inc. 16,615 809 BioTelemetry, Inc.(Æ) 38,084 466 Cabot Corp. 42,103 1,328 Cantel Medical Corp. 11,347 643 Compass Minerals International, Inc. 11,972 938 Cardiovascular Systems, Inc.(Æ) 10,327 164 Continental Building Products, Inc.(Æ) 20,035 412 Cepheid(Æ) 8,448 382 Crane Co. 34,291 1,597 Community Health Systems, Inc.(Æ) 9,758 417 Culp, Inc. 8,382 269 Computer Programs & Systems, Inc.(Ñ) 3,588 151 FutureFuel Corp. 14,121 140 Cross Country Healthcare, Inc.(Æ) 20,287 276 Graphic Packaging Holding Co. 40,208 514 Cynosure, Inc. Class A(Æ) 9,619 289 Greif, Inc. Class A 11,025 352 Depomed, Inc.(Æ) 25,021 472 Haynes International, Inc. 11,589 439 Dipexium Pharmaceuticals, Inc.(Æ) 29,406 412 Insteel Industries, Inc. 25,141 404 Eagle Pharmaceuticals, Inc.(Æ)(Ñ) 10,875 805 Interface, Inc. Class A 18,113 406 Emergent BioSolutions, Inc.(Æ) 6,471 184 Kaiser Aluminum Corp. 1,442 116 Enanta Pharmaceuticals, Inc.(Æ)(Ñ) 4,663 169 Koppers Holdings, Inc. 12,172 246 Exactech, Inc.(Æ) 16,251 283 Kronos Worldwide, Inc. 63,139 392 FibroGen, Inc.(Æ) 6,136 135 Landec Corp.(Æ) 19,085 223 Flexion Therapeutics, Inc.(Æ) 12,390 184 LB Foster Co. Class A 32,328 397 Genomic Health, Inc.(Æ)(Ñ) 7,385 156 LSB Industries, Inc.(Æ) 13,879 213 Greatbatch, Inc.(Æ) 5,483 309 Mueller Industries, Inc. 17,169 508 Hanger, Inc.(Æ) 2,991 41 NN, Inc. 23,342 432 Health Net, Inc.(Æ) 4,343 262 Omnova Solutions, Inc.(Æ) 57,464 318 HealthSouth Corp. 10,567 405 Owens-Illinois, Inc.(Æ) 11,813 245 Heska Corp.(Æ) 20,135 614 Patrick Industries, Inc.(Æ) 16,065 634 Horizon Pharma PLC(Æ)(Ñ) 37,390 741 PGT, Inc.(Æ) 64,847 796 Icad, Inc.(Æ) 7,247 25 Summit Materials, Inc. Class A(Æ) 19,622 368 ICU Medical, Inc.(Æ) 4,861 532 TimkenSteel Corp. 48,317 489 INC Research Holdings, Inc. Class A(Æ) 28,403 1,136 Unifi, Inc.(Æ) 3,048 91 Inogen, Inc.(Æ) 21,866 1,062 Universal Stainless & Alloy Products, Inc.(Æ) 18,959 201 Integra LifeSciences Holdings Corp.(Æ) 19,142 1,140 US Concrete, Inc.(Æ) 20,501 980 Intersect ENT, Inc.(Æ) 11,928 279 US Silica Holdings, Inc.(Ñ) 31,484 444 Kindred Healthcare, Inc. 29,845 470 17,299 Kite Pharma, Inc.(Æ)(Ñ) 2,048 114 Lannett Co., Inc.(Æ) 8,552 355 Producer Durables - 14.7% LDR Holding Corp.(Æ) 9,650 333 ACCO Brands Corp.(Æ) 161,550 1,142 LHC Group, Inc.(Æ) 4,622 207 Actuant Corp. Class A(Æ) 16,746 308 LifePoint Health, Inc.(Æ) 9,045 641 Advisory Board Co. (The)(Æ) 6,505 296 Ligand Pharmaceuticals, Inc. Class B(Æ) 11,542 989 AGCO Corp. 5,510 257 Myriad Genetics, Inc.(Æ) 2,311 87 Air Transport Services Group, Inc.(Æ) 54,149 463 National HealthCare Corp. 4,564 278 Allegiant Travel Co. Class A 4,208 910 Ocata Therapeutics, Inc.(Æ)(Ñ) 22,088 92 Astec Industries, Inc. 11,014 369 OPKO Health, Inc.(Æ)(Ñ) 16,846 142 Atlas Air Worldwide Holdings, Inc.(Æ) 20,675 715 Osiris Therapeutics, Inc.(Æ) 13,438 248 Bristow Group, Inc. 18,917 495 PDL BioPharma, Inc.(Ñ) 46,870 236 Columbus McKinnon Corp. 36,258 658 Prestige Brands Holdings, Inc.(Æ) 15,386 695 Compass Diversified Holdings 64,057 1,033 Retrophin, Inc.(Æ) 13,202 267 Convergys Corp. 26,112 603 Sagent Pharmaceuticals, Inc.(Æ) 11,676 179 Con-way, Inc. 12,058 572 SciClone Pharmaceuticals, Inc.(Æ) 19,774 137 CoStar Group, Inc.(Æ) 4,461 772 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 9 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ CUI Global, Inc.(Æ) 16,931 88 CSG Systems International, Inc. 9,112 281 DHI Group, Inc.(Æ) 32,511 238 Cypress Semiconductor Corp.(Æ) 79,396 676 Ducommun, Inc.(Æ) 21,805 438 CYREN, Ltd.(Æ) 77,523 138 DXP Enterprises, Inc.(Æ) 12,560 343 Datalink Corp.(Æ) 28,353 169 Energy Focus, Inc.(Æ)(Ñ) 40,432 478 Diebold, Inc. 38,740 1,153 EnerSys 6,580 353 DSP Group, Inc.(Æ) 22,419 204 Ennis, Inc. 25,091 436 EMCORE Corp.(Æ) 19,907 135 Forrester Research, Inc. 7,950 250 EPAM Systems, Inc.(Æ) 9,193 685 Furmanite Corp.(Æ) 48,790 297 ePlus, Inc.(Æ) 3,265 258 G&K Services, Inc. Class A 4,324 288 FEI Co. 4,373 319 GP Strategies Corp.(Æ) 15,030 343 Globant SA(Æ)(Ñ) 18,760 574 Granite Construction, Inc. 38,039 1,129 Glu Mobile, Inc.(Æ) 91,785 401 Greenbrier Cos., Inc.(Ñ) 14,669 471 GSI Group, Inc.(Æ) 33,210 423 Hudson Technologies, Inc.(Æ) 83,869 249 GTT Communications, Inc.(Æ) 21,611 503 Huron Consulting Group, Inc.(Æ) 4,316 270 Imperva, Inc.(Æ) 10,770 705 Hyster-Yale Materials Handling, Inc. 7,590 439 Imprivata, Inc.(Æ) 25,102 446 Jason Industries, Inc.(Æ) 13,650 60 Ingram Micro, Inc. Class A 18,912 515 KBR, Inc. 74,768 1,246 Insight Enterprises, Inc.(Æ) 7,942 205 Kennametal, Inc. 11,680 291 Interactive Intelligence Group, Inc.(Æ) 14,904 443 Kforce, Inc. 10,561 278 InvenSense, Inc. Class A(Æ) 2,605 24 Knoll, Inc. 28,283 622 KEYW Holding Corp. (The)(Æ)(Ñ) 30,948 190 Littelfuse, Inc. 6,313 575 Mellanox Technologies, Ltd.(Æ) 8,200 310 Marten Transport, Ltd. 10,637 172 Microsemi Corp.(Æ) 10,935 359 McGrath RentCorp 16,447 439 NCR Corp.(Æ) 11,313 257 Middleby Corp.(Æ) 6,267 659 NETGEAR, Inc.(Æ) 9,096 265 MSA Safety, Inc. 17,406 696 NetScout Systems, Inc.(Æ) 11,446 405 Old Dominion Freight Line, Inc.(Æ) 7,675 468 NVE Corp. 3,679 179 Orbotech, Ltd.(Æ) 33,926 524 OmniVision Technologies, Inc.(Æ) 44,408 1,166 OSI Systems, Inc.(Æ) 14,765 1,136 Open Text Corp. 10,047 450 PFSweb, Inc.(Æ) 33,091 471 Paycom Software, Inc.(Æ) 8,780 315 Primoris Services Corp. 38,516 690 PC Connection, Inc. 10,478 217 Radiant Logistics, Inc.(Æ) 105,568 471 Perficient, Inc.(Æ) 24,152 373 Regal Beloit Corp. 15,314 864 Progress Software Corp.(Æ) 702 18 Scorpio Tankers, Inc. 44,743 410 Proofpoint, Inc.(Æ) 12,110 730 Spirit AeroSystems Holdings, Inc. Class A(Æ) 3,686 178 Q2 Holdings, Inc.(Æ) 22,151 548 Standex International Corp. 10,104 761 QLogic Corp.(Æ) 3,919 40 Sun Hydraulics Corp. 10,457 287 Rubicon Project, Inc. (The)(Æ) 34,887 507 Sykes Enterprises, Inc.(Æ) 11,777 300 Sapiens International Corp. 33,836 390 Tetra Tech, Inc. 42,469 1,032 Science Applications International Corp. 4,652 187 Tidewater, Inc.(Ñ) 41,882 550 Silicon Graphics International Corp.(Æ) 128,651 506 Titan International, Inc. 77,776 514 Sparton Corp.(Æ) 23,201 497 Titan Machinery, Inc.(Æ) 28,997 333 Streamline Health Solutions, Inc.(Æ) 44,115 101 TransDigm Group, Inc.(Æ) 3,121 663 Super Micro Computer, Inc.(Æ) 17,952 489 Triumph Group, Inc. 26,889 1,131 Synaptics, Inc.(Æ) 5,391 445 Vishay Precision Group, Inc.(Æ) 18,850 218 Synchronoss Technologies, Inc.(Æ) 18,491 607 Wesco Aircraft Holdings, Inc.(Æ) 102,485 1,249 Syntel, Inc.(Æ) 6,103 277 31,991 Tangoe, Inc.(Æ) 17,784 128 TESSCO Technologies, Inc. 19,050 401 Technology - 13.1% Tyler Technologies, Inc.(Æ) 14,812 2,212 Acacia Research Corp. 160,269 1,455 Ultimate Software Group, Inc.(Æ) 5,180 927 ADTRAN, Inc. 71,440 1,043 WNS Holdings, Ltd. - ADR(Æ) 32,446 907 Attunity, Ltd.(Æ) 54,729 748 Xplore Technologies Corp.(Æ) 41,484 221 Barracuda Networks, Inc.(Æ)(Ñ) 5,130 80 28,329 Black Box Corp. 31,592 466 CACI International, Inc. Class A(Æ) 3,573 264 Utilities - 3.2% Callidus Software, Inc.(Æ) 22,531 383 Artesian Resources Corp. Class A 12,403 299 Cavium, Inc.(Æ) 5,055 310 Boingo Wireless, Inc.(Æ) 77,129 639 CEVA, Inc.(Æ) 12,205 227 California Water Service Group 25,131 556 Cohu, Inc. 33,980 335 Chesapeake Utilities Corp. 8,265 439 comScore, Inc.(Æ) 2,968 137 Cleco Corp. 6,120 326 See accompanying notes which are an integral part of this quarterly report. 10 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) or Value Shares $ Cogent Communications Holdings, Inc. 10,792 293 Connecticut Water Service, Inc. 8,075 295 inContact, Inc.(Æ) 70,626 530 Laclede Group, Inc. (The) 5,809 317 Middlesex Water Co. 12,519 298 NorthWestern Corp. 14,369 773 Piedmont Natural Gas Co., Inc. 3,942 158 PNM Resources, Inc. 29,742 835 South Jersey Industries, Inc. 2,440 62 Synergy Resources Corp.(Æ) 38,314 375 Towerstream Corp.(Æ) 86,883 93 Unitil Corp. 17,769 655 6,943 Total Common Stocks (cost $218,840) 211,467 Short -Term Investments - 2.1% Russell U.S. Cash Management Fund 4,479,271 (8) 4,479 Total Short-Term Investments (cost $4,479) 4,479 Other Securities - 5.6% Russell U.S. Cash Collateral Fund(×) 12,139,360 (8) 12,139 Total Other Securities (cost $12,139) 12,139 Total Investments 105.2% (identified cost $235,458) 228,085 Other Assets and Liabilities, Net - (5.2%) (11,315 ) Net Assets - 100.0% 216,770 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 11 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% JER Investment Trust, Inc. 05/27/04 1,771 82.03 145 — — For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 2000 Mini Index Futures 46 USD 5,041 12/15 (272 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (272 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ 32,344 $ — $ — $ 32,344 Consumer Staples 4,871 — — 4,871 Energy 8,589 — — 8,589 Financial Services 54,993 — — 54,993 Health Care 26,108 — — 26,108 Materials and Processing 17,299 — — 17,299 Producer Durables 31,991 — — 31,991 Technology 28,329 — — 28,329 Utilities 6,943 — — 6,943 Short-Term Investments — 4,479 — 4,479 Other Securities — 12,139 — 12,139 Total Investments 211,467 16,618 — 228,085 Other Financial Instruments Futures Contracts (272 ) — — (272 ) Total Other Financial Instruments * $ (272 ) $ — $ — $ (272 ) *Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2015, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 12 Aggressive Equity Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments  September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 95.3% Toronto Dominion Bank Australia - 1.1% Valeant Pharmaceuticals International, AMP, Ltd. 26 Inc.(Æ) Australia & New Zealand Banking Yamana Gold, Inc. Group, Ltd. - ADR Commonwealth Bank of Australia - ADR Macquarie Group, Ltd. Cayman Islands - 0.7% National Australia Bank, Ltd. - ADR Alibaba Group Holding, Ltd. - ADR(Æ) Orica, Ltd. Baidu, Inc. - ADR(Æ) Qantas Airways, Ltd.(Æ) NetEase, Inc. - ADR Rio Tinto, Ltd. - ADR Tencent Holdings, Ltd. Suncorp Group, Ltd. 32 Tabcorp Holdings, Ltd. Telstra Corp., Ltd. 50 Czech Republic - 0.3% Transurban Group - ADR(Æ) 7 CEZ AS Wesfarmers, Ltd. 92 Westfield Corp.(ö) 39 Denmark - 2.1% Westpac Banking Corp. Carlsberg A/S Class B Danske Bank A/S Novo Nordisk A/S Class B Austria - 0.7% TDC A/S Erste Group Bank AG(Æ) Belgium - 0.9% Finland - 0.5% Ageas 19 Fortum OYJ Anheuser-Busch InBev SA Sampo OYJ Class A Groupe Bruxelles Lambert SA KBC Groep NV France - 9.6% Air Liquide SA Class A Bermuda - 0.3% Bouygues SA - ADR Global Brands Group Holding, Ltd.(Æ) Bureau Veritas SA Li & Fung, Ltd. Capital Gemini SA Casino Guichard Perrachon SA Christian Dior SE 28 Brazil - 0.5% Credit Agricole SA Embraer SA - ADR Danone SA Itau Unibanco Holding SA - ADR Dassault Systemes SA Engie Faurecia Canada - 3.2% Hermes International Alimentation Couche-Tard, Inc. Class B JCDecaux SA BCE, Inc. 49 Legrand SA - ADR Brookfield Asset Management, Inc. L'Oreal SA Class A LVMH Moet Hennessy Louis Vuitton Canadian Imperial Bank of Commerce 86 SE - ADR Canadian National Railway Co. Natixis SA Choice Properties Real Estate Numericable-SFR SAS(Æ) Investment Trust (ö) Pernod Ricard SA Element Financial Corp. (Æ) Publicis Groupe SA - ADR Encana Corp. Rallye SA(Ñ) First Quantum Minerals, Ltd. Renault SA Kinross Gold Corp.(Æ) Safran SA Loblaw Cos., Ltd. Sanofi - ADR MEG Energy Corp. Class A(Æ) Schneider Electric SE Rogers Communications, Inc. Class B 38 Technip SA Royal Bank of Canada - GDR Thales SA SNC-Lavalin Group, Inc. Total SA Sun Life Financial, Inc. 45 Unibail-Rodamco SE(ö) 73 Suncor Energy, Inc. Valeo SA Teck Resources, Ltd. Class B 18 Vallourec SA See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 13 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued  September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Vinci SA Ryanair Holdings PLC - ADR(Æ) Vivendi SA - ADR 81 Willis Group Holdings PLC XL Group PLC Class A Germany - 6.2% Adidas AG 34 Israel - 1.5% Allianz SE Check Point Software Technologies, Ltd. BASF SE (Æ) Bayer AG Teva Pharmaceutical Industries, Ltd. Bayerische Motoren Werke AG - ADR Beiersdorf AG Teva Pharmaceutical Industries, Ltd. Continental AG Daimler AG Deutsche Boerse AG Italy - 2.5% Deutsche Post AG 77 Enel SpA Fresenius Medical Care AG & Co. KGaA 49 ENI SpA - ADR Fresenius SE & Co. KGaA 74 Intesa Sanpaolo SpA Hannover Rueck SE Luxottica Group SpA 30 Henkel AG & Co. KGaA 27 Snam Rete Gas SpA Linde AG Telecom Italia SpA(Æ) Merck KGaA MTU Aero Engines AG ProSiebenSat.1 Media SE Japan - 14.5% Rational AG Amada Holdings Co., Ltd. Rhoen Klinikum AG 93 Asahi Group Holdings, Ltd. 36 SAP SE - ADR Astellas Pharma, Inc. Siemens AG Bridgestone Corp. Volkswagen AG Canon, Inc. Daihatsu Motor Co., Ltd. Dai-ichi Life Insurance Co., Ltd. (The) Hong Kong - 2.2% Daiichi Sankyo Co., Ltd. 30 AIA Group, Ltd. Daikin Industries, Ltd. China Mobile, Ltd. Denso Corp. China Overseas Land & Investment, Ltd. East Japan Railway Co. 68 Guangdong Investment, Ltd. FANUC Corp. Lenovo Group, Ltd. Fuji Electric Co., Ltd. Link REIT (The)(ö) Fuji Heavy Industries, Ltd. Power Assets Holdings, Ltd. Fujitsu, Ltd. Wharf Holdings, Ltd. (The) Hachijuni Bank, Ltd. (The) Wheelock & Co., Ltd. Hitachi, Ltd. Honda Motor Co., Ltd. Hoya Corp. Hungary - 0.2% Iida Group Holdings Co., Ltd. OTP Bank PLC Inpex Corp. ITOCHU Corp. India - 1.0% Japan Tobacco, Inc. HDFC Bank, Ltd. - ADR Kansai Electric Power Co., Inc. (The)(Æ) Housing Development Finance Corp., Kao Corp. Ltd. KDDI Corp. Tata Consultancy Services, Ltd. Keyence Corp. Tata Motors, Ltd. - ADR(Æ) Kyocera Corp. Mabuchi Motor Co., Ltd. Makita Corp. Indonesia - 0.1% Mitsubishi UFJ Financial Group, Inc. Telekomunikasi Indonesia Persero Tbk MS&AD Insurance Group Holdings, Inc. PT Murata Manufacturing Co., Ltd. Ireland - 1.8% Nippon Telegraph & Telephone Corp. 81 CRH PLC Nippon Yusen KK Horizon Pharma PLC(Æ) Nitori Holdings Co., Ltd. Kerry Group PLC Class A 33 NTT DOCOMO, Inc. ORIX Corp. See accompanying notes which are an integral part of this quarterly report. 14 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued  September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Otsuka Holdings Co., Ltd. 39 Secom Co., Ltd. 36 Singapore - 1.3% Sekisui House, Ltd. DBS Group Holdings, Ltd. Seven & i Holdings Co., Ltd. Jardine Cycle & Carriage, Ltd. Shimano, Inc. Oversea-Chinese Banking Corp., Ltd. 54 Shin-Etsu Chemical Co., Ltd. Singapore Telecommunications, Ltd. SMC Corp. United Overseas Bank, Ltd. Sompo Japan Nipponkoa Holdings, Inc. Wilmar International, Ltd. 51 Sony Corp. Sumitomo Corp. Sumitomo Mitsui Financial Group, Inc. South Africa - 0.6% Sumitomo Mitsui Trust Holdings, Inc. 18 Aspen Pharmacare Holdings, Ltd.(Æ) Takeda Pharmaceutical Co., Ltd. 93 Bidvest Group, Ltd. (The) Terumo Corp. Discovery Holdings, Ltd. Tokyo Electric Power Co., Inc.(Æ) Tokyo Gas Co., Ltd. 29 South Korea - 1.4% Toyota Motor Corp. Hana Financial Group, Inc. Trend Micro, Inc. Hankook Tire Co., Ltd. West Japan Railway Co. Samsung Electronics Co., Ltd. Yamaguchi Financial Group, Inc. Shinhan Financial Group Co., Ltd. Yamaha Corp. Spain - 1.7% Jersey - 2.0% Aena SA(Æ)(Þ) Delphi Automotive PLC Amadeus IT Holding SA Class A Wolseley PLC - ADR Banco de Sabadell SA - ADR WPP PLC Banco Santander SA - ADR Iberdrola SA Luxembourg - 0.1% Indra Sistemas SA(Æ)(Ñ) ArcelorMittal Industria de Diseno Textil SA 83 Netherlands - 6.7% Aegon NV Sweden - 0.9% Airbus Group SE Atlas Copco AB Class A Akzo Nobel NV Fastighets AB Balder Class B(Æ) Altice NV Class A(Æ) Hennes & Mauritz AB Class B Altice NV Class B(Æ) Hexagon AB Class B CNH Industrial NV Nordea Bank AB 73 CNH Industrial NV(Ñ) Svenska Cellulosa AB SCA Class B 52 Delta Lloyd NV Svenska Handelsbanken AB Class A 60 Fiat Chrysler Automobiles NV TeliaSonera AB 40 Heineken NV ING Groep NV Switzerland - 9.6% Koninklijke Ahold NV 46 ABB, Ltd.(Æ) Koninklijke KPN NV ABB, Ltd. - ADR(Æ)(Ñ) Koninklijke Philips NV ACE, Ltd. NN Group NV Actelion, Ltd.(Æ) NXP Semiconductors NV(Æ) Basellandschaftliche Kantonalbank 41 37 Randstad Holding NV Basler Kantonalbank RELX NV 45 Credit Suisse Group AG(Æ) STMicroelectronics NV GAM Holding AG(Æ) TNT Express NV Geberit AG Unilever NV Givaudan SA(Æ) 28 46 Helvetia Holding AG Norway - 0.3% Julius Baer Group, Ltd.(Æ) Orkla ASA Kuehne & Nagel International AG Nestle SA Russia - 0.3% Novartis AG Gazprom PAO - ADR OC Oerlikon Corp. AG(Æ) See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 15 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Partners Group Holding AG 3,602 1,224 Sky PLC 92,077 1,457 Roche Holding AG 13,667 3,612 Smith & Nephew PLC 2,719 48 Sonova Holding AG 2,885 372 Smiths Group PLC 42,396 646 Swiss Life Holding AG(Æ) 6,900 1,543 St. James's Place PLC 55,656 716 Swisscom AG 73 36 Standard Chartered PLC 40,391 393 Transocean, Ltd. 34,542 447 Travis Perkins PLC 55,375 1,651 UBS Group AG 181,193 3,357 Unilever PLC 3,891 159 Zurich Insurance Group AG(Æ) 7,096 1,745 Vodafone Group PLC 861,365 2,724 33,098 Whitbread PLC 527 37 61,156 Taiwan - 1.2% Compal Electronics, Inc. 1,318,000 750 United States - 1.2% Hon Hai Precision Industry Co., Ltd.(Æ) 266,273 696 Joy Global, Inc. 18,100 270 Taiwan Semiconductor Manufacturing News Corp. Class A 104,450 1,318 Co., Ltd. - ADR 71,566 1,485 News Corp. Class B 32,285 414 Teco Electric and Machinery Co., Ltd. 1,348,900 1,066 Philip Morris International, Inc. 9,900 785 3,997 Yum! Brands, Inc. 17,427 1,394 4,181 Thailand - 0.4% Bangkok Bank PCL 60,900 267 Total Common Stocks Charoen Pokphand Foods PCL 2,012,700 1,149 (cost $310,344) 329,021 1,416 Preferred Stocks - 0.5% United Kingdom - 17.7% Brazil - 0.1% Amec Foster Wheeler PLC - GDR 36,900 401 Usinas Siderurgicas de Minas Gerais SA 332,575 281 ARM Holdings PLC 27,497 396 Associated British Foods PLC 1,093 55 Germany - 0.3% Aviva PLC 156,536 1,073 Bayerische Motoren Werke AG 4,144 285 Barclays PLC 963,767 3,564 Henkel AG & Co. KGaA 517 53 Barratt Developments PLC 54,905 537 Porsche Automobil Holding SE 7,868 335 Berkeley Group Holdings PLC 10,146 514 Volkswagen AG 3,125 341 BG Group PLC 32,295 466 1,014 BP PLC 311,744 1,580 British Land Co. PLC (The)(ö) 2,953 38 Japan - 0.0% Capital & Counties Properties PLC 80,236 528 Shinkin Central Bank Class A 3 6 Compass Group PLC 242,126 3,865 Dairy Crest Group PLC 168,709 1,554 Sweden - 0.1% Diageo PLC 63,523 1,709 Fastighets AB Balder (Æ) 12,862 525 DS Smith PLC Class F 530,770 3,171 GlaxoSmithKline PLC - ADR 137,775 2,641 Total Preferred Stocks HSBC Holdings PLC 421,236 3,187 (cost $2,925) 1,826 IG Group Holdings PLC 63,941 746 Imperial Tobacco Group PLC 118,536 6,134 Short -Term Investments - 3.2% InterContinental Hotels Group PLC 22,082 764 United States - 3.2% Intermediate Capital Group PLC 63,566 498 Russell U.S. Cash Management Fund 11,153,597 (8) 11,154 Kingfisher PLC 433,405 2,357 Total Short-Term Investments Land Securities Group PLC(ö) 30,707 586 (cost $11,154) 11,154 Legal & General Group PLC 16,453 59 National Grid PLC 160,791 2,239 Other Securities - 0.5% Next PLC 454 52 Russell U.S. Cash Collateral Fund(×) 1,632,918 (8) 1,633 Prudential PLC 78,320 1,656 Total Other Securities Reckitt Benckiser Group PLC 30,995 2,814 (cost $1,633) 1,633 RELX PLC 78,528 1,347 Rio Tinto PLC 39,314 1,319 Total Investments 99.5% Rolls-Royce Holdings PLC(Æ) 186,739 1,918 (identified cost $326,056) 343,634 Royal Bank of Scotland Group PLC(Æ) 252,470 1,206 Royal Dutch Shell PLC Class A(Ñ) 130,373 3,096 Other Assets and Liabilities, Net Royal Dutch Shell PLC Class B 7,247 172 - 0.5% 1,633 Royal Mail PLC 48,653 338 RSA Insurance Group PLC 117,831 719 Net Assets - 100.0% 345,267 Scottish & Southern Energy PLC 1,155 26 See accompanying notes which are an integral part of this quarterly report. 16 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions CAC40 Index Futures 32 EUR 1,424 10/15 (55 ) DAX Index Futures 6 EUR 1,449 12/15 (73 ) Euro STOXX Index 50 Futures 88 EUR 2,720 12/15 (86 ) FTSE 100 Index Futures 27 GBP 1,625 12/15 (27 ) Hang Seng Index Futures 3 HKD 3,119 10/15 (3 ) S&P/TSX 50 Index Futures 69 CAD 10,764 12/15 123 SPI 200 Index Futures 66 AUD 8,262 12/15 36 TOPIX Index Futures 78 JPY 1,100,970 12/15 43 Short Positions FTSE 100 Index Futures 38 GBP 2,287 12/15 (68 ) Hang Seng Index Futures 13 HKD 13,515 10/15 (31 ) MSCI Emerging Markets Mini Index Futures 267 USD 10,561 12/15 112 S&P 500 E-Mini Index Futures 35 USD 3,340 12/15 (35 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (64 ) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 70 AUD 100 12/16/15 — Bank of America USD 75 CAD 100 12/16/15 — Bank of America USD 225 EUR 200 12/16/15 (1 ) Bank of America USD 334 EUR 300 12/16/15 1 Bank of America USD 154 GBP 100 12/16/15 (2 ) Bank of America USD 32 JPY 3,888 10/01/15 — Bank of America USD 119 JPY 14,245 10/01/15 — Bank of America USD 83 JPY 10,000 12/16/15 — Bank of America USD 167 JPY 20,000 12/16/15 — Bank of America USD 332 JPY 40,000 12/16/15 2 Bank of America AUD 120 USD 86 12/16/15 2 Bank of America CAD 100 USD 76 12/16/15 1 Bank of America DKK 100 USD 15 10/01/15 — Bank of America EUR 130 USD 149 12/16/15 3 Bank of America GBP 100 USD 156 12/16/15 5 Bank of America HKD 800 USD 103 12/16/15 — Bank of America JPY 18,500 USD 154 12/16/15 (1 ) Bank of Montreal USD 223 AUD 320 12/16/15 — Bank of Montreal USD 290 CAD 384 12/16/15 (3 ) Bank of Montreal USD 1,730 EUR 1,549 12/16/15 3 Bank of Montreal USD 651 GBP 424 12/16/15 (10 ) Bank of Montreal USD 118 HKD 918 12/16/15 — Bank of Montreal USD 118 JPY 14,255 12/16/15 1 Bank of Montreal USD 712 JPY 86,162 12/16/15 7 Bank of New York USD 385 JPY 46,000 12/16/15 (1 ) Bank of New York JPY 10,000 USD 83 12/16/15 — BNP Paribas USD 223 AUD 320 12/16/15 — BNP Paribas USD 290 CAD 384 12/16/15 (3 ) BNP Paribas USD 1,732 EUR 1,549 12/16/15 1 BNP Paribas USD 651 GBP 424 12/16/15 (9 ) BNP Paribas USD 118 HKD 918 12/16/15 — BNP Paribas USD 118 JPY 14,255 12/16/15 1 BNP Paribas USD 713 JPY 86,162 12/16/15 6 Brown Brothers Harriman JPY 23,000 USD 191 12/16/15 (1 ) Citibank USD 22 CAD 29 10/05/15 — Citibank USD 2 JPY 221 10/05/15 — Citibank USD 83 JPY 10,000 12/16/15 — Citibank USD 147 SEK 1,228 10/02/15 — Citibank CHF 162 USD 166 10/02/15 — See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 17 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Citibank EUR 416 USD 465 10/02/15 — Citibank GBP 268 USD 405 10/02/15 — Citibank HKD 1,803 USD 233 10/05/15 — Citibank SGD 102 USD 71 10/05/15 — Credit Suisse EUR 200 USD 226 12/16/15 2 HSBC USD 223 AUD 320 12/16/15 — HSBC USD 290 CAD 384 12/16/15 (3 ) HSBC USD 1,731 EUR 1,549 12/16/15 3 HSBC USD 651 GBP 424 12/16/15 (10 ) HSBC USD 118 HKD 918 12/16/15 — HSBC USD 118 JPY 14,255 12/16/15 1 HSBC USD 713 JPY 86,162 12/16/15 7 Royal Bank of Canada USD 223 AUD 320 12/16/15 — Royal Bank of Canada USD 290 CAD 384 12/16/15 (3 ) Royal Bank of Canada USD 336 EUR 300 12/16/15 — Royal Bank of Canada USD 1,731 EUR 1,549 12/16/15 2 Royal Bank of Canada USD 151 GBP 100 12/16/15 — Royal Bank of Canada USD 651 GBP 424 12/16/15 (9 ) Royal Bank of Canada USD 118 HKD 918 12/16/15 — Royal Bank of Canada USD 118 JPY 14,255 12/16/15 1 Royal Bank of Canada USD 250 JPY 30,000 12/16/15 — Royal Bank of Canada USD 713 JPY 86,162 12/16/15 7 Royal Bank of Canada DKK 200 USD 30 10/02/15 — State Street USD 734 AUD 1,050 10/02/15 3 State Street USD 5,013 AUD 7,200 12/16/15 20 State Street USD 60 CAD 80 10/02/15 — State Street USD 2,166 CAD 2,909 10/02/15 14 State Street USD 6,699 CAD 9,000 12/16/15 43 State Street USD 1,549 EUR 1,378 10/01/15 (10 ) State Street USD 392 EUR 349 10/02/15 (2 ) State Street USD 565 HKD 4,380 10/02/15 — State Street USD 2,934 JPY 351,653 10/02/15 (3 ) State Street USD 69 JPY 8,204 10/05/15 — State Street USD 7,016 JPY 840,000 12/16/15 (6 ) State Street USD 475 SEK 3,982 10/01/15 1 State Street AUD 320 USD 223 12/16/15 (1 ) State Street CAD 9 USD 6 10/01/15 — State Street CAD 320 USD 238 12/16/15 (2 ) State Street CHF 1,897 USD 1,951 10/01/15 5 State Street DKK 620 USD 93 10/01/15 1 State Street EUR 1,600 USD 1,801 12/16/15 11 State Street GBP 7 USD 11 10/01/15 — State Street GBP 13 USD 20 10/01/15 — State Street GBP 18 USD 27 10/01/15 — State Street GBP 51 USD 78 10/01/15 — State Street GBP 370 USD 561 12/16/15 1 State Street GBP 2,200 USD 3,333 12/16/15 6 State Street HKD 66 USD 9 10/02/15 — State Street HKD 155 USD 20 10/02/15 — State Street HKD 500 USD 65 12/16/15 — State Street HKD 13,000 USD 1,677 12/16/15 — State Street IDR 294,050 USD 20 10/02/15 — State Street ILS 2 USD — 10/01/15 — State Street JPY 25,000 USD 209 12/16/15 — State Street JPY 110,000 USD 919 12/16/15 1 State Street NOK 1,616 USD 191 10/01/15 1 State Street SGD 169 USD 118 10/02/15 — State Street THB 3,848 USD 106 10/02/15 — State Street ZAR 123 USD 9 10/01/15 — State Street ZAR 883 USD 63 10/06/15 (1 ) UBS USD 224 AUD 320 12/16/15 — UBS USD 290 CAD 384 12/16/15 (3 ) UBS USD 1,731 EUR 1,549 12/16/15 2 See accompanying notes which are an integral part of this quarterly report. 18 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ UBS USD 651 GBP 424 12/16/15 (9 ) UBS USD 118 HKD 918 12/16/15 — UBS USD 118 JPY 14,255 12/16/15 1 UBS USD 713 JPY 86,162 12/16/15 6 Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 79 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Australia $ — $ 3,878 $ — $ 3,878 Austria — 2,289 — 2,289 Belgium — 3,279 — 3,279 Bermuda — 930 — 930 Brazil 1,627 — — 1,627 Canada 11,169 — — 11,169 Cayman Islands 1,514 746 — 2,260 Czech Republic — 1,022 — 1,022 Denmark — 7,088 — 7,088 Finland — 1,695 — 1,695 France — 33,161 — 33,161 Germany — 21,310 — 21,310 Hong Kong — 7,457 — 7,457 Hungary — 788 — 788 India 2,299 1,181 — 3,480 Indonesia — 282 — 282 Ireland 3,708 2,436 — 6,144 Israel 5,198 161 — 5,359 Italy — 8,498 — 8,498 Japan — 50,183 — 50,183 Jersey 537 6,257 — 6,794 Luxembourg — 382 — 382 Netherlands 1,532 21,689 — 23,221 Norway — 1,216 — 1,216 Russia 180 983 — 1,163 Singapore — 4,622 — 4,622 South Africa — 2,116 — 2,116 South Korea — 4,903 — 4,903 Spain — 5,775 — 5,775 Sweden — 3,082 — 3,082 Switzerland 1,280 31,818 — 33,098 Taiwan 1,485 2,512 — 3,997 Thailand — 1,416 — 1,416 United Kingdom — 61,156 — 61,156 United States 4,181 — — 4,181 Preferred Stocks 281 1,545 — 1,826 Short-Term Investments — 11,154 — 11,154 Other Securities — 1,633 — 1,633 Total Investments 34,991 308,643 — 343,634 Other Financial Instruments Futures Contracts (64 ) — — (64 ) Foreign Currency Exchange Contracts 7 72 — 79 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 19 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Total Other Financial Instruments * $ (57 ) $ 72 $ — $ 15 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2015, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 20 Non-U.S. Fund Russell Investment Funds Core Bond Fund Schedule of Investments  September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Long-Term Investments - 77.8% Series 2013-3 Class A2 Asset-Backed Securities - 7.2% 1.040% due 11/21/16 30 30 Access Group, Inc. CarFinance Capital Auto Trust Series 2014-1A Class A Series 2003-A Class A2 1.460% due 12/17/18 (Þ) 1.225% due 07/01/38 (Ê) Series 2006-1 Class B CarMax Auto Owner Trust 0.683% due 08/25/37 (Ê) 87 76 Series 2013-1 Class A3 0.600% due 10/16/17 Series 2015-1 Class A 0.887% due 07/25/56 (Ê)(Þ) CCG Receivables Trust Series 2013-1 Class A2 Ally Auto Receivables Trust 1.050% due 08/14/20 (Þ) Series 2012-5 Class A3 0.620% due 03/15/17 Series 2014-1 Class A2 1.060% due 11/15/21 (Þ) Series 2013-1 Class A3 0.630% due 05/15/17 Chase Issuance Trust Series 2012-A8 Class A8 Series 2014-1 Class A2 0.540% due 10/16/17 0.480% due 02/15/17 (µ) Series 2014-A8 Class A8 Series 2014-2 Class A2 0.436% due 11/15/18 (Ê) 0.680% due 07/17/17 Chesapeake Funding LLC Ally Master Owner Trust Series 2012-1A Class A Series 2013-1 Class A2 0.949% due 11/07/23 (Ê)(Þ) 1.000% due 02/15/18 AmeriCredit Automobile Receivables Series 2014-1A Class C Trust 1.368% due 03/07/26 (Ê)(Þ) Series 2013-1 Class B CIT Education Loan Trust 1.070% due 03/08/18 Series 2007-1 Class A Series 2014-1 Class A2 0.371% due 03/25/42 (Ê)(Þ) 0.570% due 07/10/17 Citibank Credit Card Issuance Trust Series 2014-2 Class A2A Series 2006-A7 Class A7 0.540% due 10/10/17 0.301% due 12/17/18 (Ê) Series 2014-2 Class A2B Series 2014-A3 Class A3 0.448% due 10/10/17 (Ê) 0.367% due 05/09/18 (Ê) Ameriquest Mortgage Securities, Inc. Citigroup Mortgage Loan Trust, Inc. Trust Series 2007-WFH1 Class A3 Series 2005-R5 Class M1 0.337% due 01/25/37 (Ê) 0.600% due 07/25/35 (Ê) Series 2007-WFH1 Class A4 Asset Backed Securities Corp. Home 0.370% due 01/25/37 (Ê) Equity Loan Trust CNH Equipment Trust Series 2005-HE5 Class M3 Series 2012-D Class A3 0.890% due 06/25/35 (Ê) 0.650% due 04/16/18 68 68 Series 2006-HE5 Class A5 Countrywide Asset-Backed Certificates 0.395% due 07/25/36 (Ê) Series 2007-4 Class A2 BA Credit Card Trust 5.529% due 04/25/47 Series 2007-A1 Class A1 Drive Auto Receivables Trust 5.170% due 06/15/19 Series 2015-DA Class A1 Bank of The West Auto Trust 0.520% due 10/17/16 (Þ) Series 2014-1 Class A3 Education Loan Asset-Backed Trust I 1.090% due 03/15/19 (Þ) Series 2013-1 Class B1 Bayview Financial Acquisition Trust 1.169% due 11/25/33 (Ê)(Þ) Series 2006-A Class 1A3 Educational Funding of the South, Inc. 5.865% due 02/28/41 Series 2011-1 Class A2 Bear Stearns Asset Backed Securities 0.927% due 04/25/35 (Ê) I Trust EFS Volunteer LLC Series 2005-FR1 Class M1 Series 2010-1 Class A2 0.670% due 06/25/35 (Ê) 1.084% due 10/25/35 (Ê)(Þ) BMW Vehicle Owner Trust Exeter Automobile Receivables Trust Series 2013-A Class A3 Series 2013-1A Class A 0.670% due 11/27/17 1.290% due 10/16/17 (Þ) 7 7 Brazos Higher Education Authority, Inc. Series 2014-1A Class A Series 2010-1 Class A2 1.290% due 05/15/18 (Þ) 1.482% due 02/25/35 (Ê) Fannie Mae Grantor Trust Series 2011-2 Class A3 Series 2003-T4 Class 2A5 1.234% due 10/27/36 (Ê) 5.224% due 09/26/33 46 50 Capital Auto Receivables Asset Trust Fannie Mae REMICS See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 21 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2005-24 Class ZE Series 2014-1 Class A2 5.000% due 04/25/35 0.430% due 02/15/17 Federal Home Loan Mortgage Corp. Merrill Lynch First Franklin Mortgage Structured Pass Through Securities Loan Trust Series 2000-30 Class A5 Series 2007-1 Class A2B 7.572% due 12/25/30 31 32 0.351% due 04/25/37 (Ê) 58 Ford Credit Auto Owner Trust Series 2007-4 Class 2A2 Series 2012-D Class A3 0.290% due 07/25/37 (Ê) 0.510% due 04/15/17 71 71 Montana Higher Education Student Series 2013-A Class A3 Assistance Corp. 0.550% due 07/15/17 Series 2012-1 Class A3 Series 2013-C Class A3 1.216% due 07/20/43 (Ê) 0.820% due 12/15/17 MSCC Heloc Trust Freddie Mac Reference REMIC Series 2007-1 Class A Series 2006-R007 Class ZA 0.270% due 12/25/31 (Ê) 6.000% due 05/15/36 Navient Private Education Loan Trust Green Tree Series 2014-AA Class A2A Series 2008-MH1 Class A2 2.740% due 02/15/29 (Þ) 8.970% due 04/25/38 (Þ) Navient Student Loan Trust Hertz Vehicle Finance Trust Series 2014-2 Class A 2.020% due 09/25/19 0.806% due 03/25/43 (Ê) Hertz Vehicle Financing LLC Series 2014-3 Class A Series 2013-1A Class A1 0.786% due 03/25/43 (Ê) 1.120% due 08/25/17 (Þ) Series 2014-4 Class A Higher Education Funding I 0.786% due 03/25/43 (Ê) Series 2014-1 Class A Nelnet Student Loan Trust 1.283% due 05/25/34 (Ê)(Þ) Series 2014-4A Class A2 Honda Auto Receivables Owner Trust 1.119% due 11/25/43 (Ê)(Þ) Series 2013-2 Class A3 Series 2015-2A Class A2 0.530% due 02/16/17 0.821% due 09/25/42 (Ê)(Þ) Series 2014-2 Class A3 Nissan Auto Receivables Owner Trust 0.770% due 03/19/18 Series 2011-B Class A4 Series 2015-3 Class A2 1.240% due 01/16/18 0.920% due 11/20/17 Series 2014-A Class A3 Hyundai Auto Receivables Trust 0.720% due 08/15/18 Series 2011-C Class A4 Northstar Education Finance, Inc. 1.300% due 02/15/18 Series 2007-1 Class A1 Series 2013-A Class A3 0.333% due 04/28/30 (Ê) 0.560% due 07/17/17 Popular ABS Mortgage Pass-Through Series 2013-C Class A3 Trust 1.010% due 02/15/18 Series 2006-C Class A4 Series 2014-A Class A3 0.420% due 07/25/36 (Ê) 0.790% due 07/16/18 Series 2006-D Class A3 JGWPT XXX LLC 0.447% due 11/25/46 (Ê) Series 2013-3A Class A Prestige Auto Receivables Trust 4.080% due 01/17/73 (Þ) Series 2014-1A Class A3 JGWPT XXXII LLC 1.520% due 04/15/20 (Þ) Series 2014-2A Class A RAMP Trust 3.610% due 01/17/73 (Þ) Series 2003-RS9 Class AI6A JPMorgan Mortgage Acquisition Corp. 5.982% due 10/25/33 Series 2007-HE1 Class AF6 Series 2003-RS11 Class AI6A 4.148% due 03/25/47 5.980% due 12/25/33 95 Lehman XS Trust RASC Trust Series 2006-9 Class A1B Series 2003-KS4 Class AIIB 0.330% due 05/25/46 (Ê) 97 82 0.767% due 06/25/33 (Ê) 22 18 Series 2006-13 Class 1A2 Renaissance Home Equity Loan Trust 0.340% due 09/25/36 (Ê) 89 Series 2005-2 Class AF4 Series 2006-19 Class A2 4.934% due 08/25/35 85 85 0.340% due 12/25/36 (Ê) 87 Series 2006-1 Class AF3 Long Beach Mortgage Loan Trust 5.608% due 05/25/36 11 7 Series 2004-4 Class M1 Series 2006-1 Class AF6 1.070% due 10/25/34 (Ê) 5.746% due 05/25/36 81 Mercedes-Benz Auto Receivables Trust Series 2007-1 Class AF2 5.512% due 04/25/37 See accompanying notes which are an integral part of this quarterly report. 22 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Santander Drive Auto Receivables Trust Series 2014-B Class A2 Series 2013-1 Class B 2.550% due 08/27/29 (Þ) 1.160% due 01/15/19 Soundview Home Equity Loan Trust Series 2013-3 Class A3 Series 2005-1 Class M2 0.700% due 10/16/17 0.905% due 04/25/35 (Ê) 27 27 Series 2014-2 Class A2A Series 2005-OPT3 Class A4 0.540% due 07/17/17 91 91 0.470% due 11/25/35 (Ê) 50 50 Series 2014-2 Class A3 Toyota Auto Receivables Owner Trust 0.800% due 04/16/18 Series 2013-A Class A3 Series 2014-3 Class A2A 0.550% due 01/17/17 0.540% due 08/15/17 Series 2015-B Class A2B Series 2014-4 Class B 0.398% due 11/15/17 (Ê) 1.820% due 05/15/19 Volkswagen Auto Loan Enhanced Trust Series 2015-4 Class A3 Series 2012-2 Class A3 1.580% due 09/16/19 0.460% due 01/20/17 SLC Student Loan Trust Wachovia Student Loan Trust Series 2006-1 Class A6 Series 2006-1 Class A6 0.446% due 12/15/38 (Ê) 0.447% due 04/25/40 (Ê)(Þ) SLM Private Education Loan Trust World Omni Auto Receivables Trust Series 2010-A Class 2A Series 2014-A Class A2 3.436% due 05/16/44 (Ê)(Þ) 0.430% due 05/15/17 SLM Student Loan Trust Series 2003-11 Class A6 Corporate Bonds and Notes - 20.5% 1.087% due 12/15/25 (Ê)(Þ) 21st Century Fox America, Inc. Series 2004-8 Class B 8.250% due 10/17/96 20 26 0.694% due 01/25/40 (Ê) AbbVie, Inc. Series 2006-2 Class A6 4.500% due 05/14/35 0.404% due 01/25/41 (Ê) Advanced Micro Devices, Inc. Series 2006-8 Class A6 6.750% due 03/01/19 0.394% due 01/25/41 (Ê) 7.500% due 08/15/22 Series 2007-6 Class B AIG Global Funding 1.084% due 04/27/43 (Ê) 1.650% due 12/15/17 (Þ) Series 2008-2 Class B Albemarle Corp. 1.434% due 01/25/29 (Ê) 4.150% due 12/01/24 Series 2008-3 Class B Series 30YR 1.434% due 04/25/29 (Ê) 5.450% due 12/01/44 Series 2008-4 Class A4 Ally Financial, Inc. 1.927% due 07/25/22 (Ê) 5.500% due 02/15/17 Series 2008-4 Class B 3.600% due 05/21/18 2.084% due 04/25/29 (Ê) Alterra USA Holdings, Ltd. Series 2008-5 Class B 7.200% due 04/14/17 (Þ) 2.127% due 07/25/29 (Ê) Altice US Finance I Corp. Series 2008-6 Class B 5.375% due 07/15/23 (Þ) 2.084% due 07/25/29 (Ê) Altria Group, Inc. Series 2008-7 Class B 9.950% due 11/10/38 50 80 2.084% due 07/25/29 (Ê) 10.200% due 02/06/39 Series 2008-8 Class B Amazon.com, Inc. 2.484% due 10/25/29 (Ê) 1.200% due 11/29/17 Series 2008-9 Class A 4.950% due 12/05/44 1.777% due 04/25/23 (Ê) American Airlines Pass Through Trust Series 2008-9 Class B Series 2011-1 Class A 2.527% due 10/25/29 (Ê) 5.250% due 01/31/21 Series 2012-7 Class A3 Series 2013-1 Class A 0.820% due 05/26/26 (Ê) 4.000% due 07/15/25 Series 2013-4 Class A Series 2013-2 Class A 0.720% due 06/25/27 (Ê) 4.950% due 01/15/23 SMART ABS Series Trust Series 2014-1 Class B Series 2012-1USA Class A4A 4.375% due 10/01/22 2.010% due 12/14/17 (Þ) American Express Credit Corp. SMB Private Education Loan Trust Series F Series 2015-A Class A3 2.600% due 09/14/20 1.000% due 02/17/32 (Ê)(Þ) American Honda Finance Corp. SoFi Professional Loan Program LLC 1.125% due 10/07/16 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 23 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ American International Group, Inc. 3.625% due 09/15/22 6.400% due 12/15/20 5.200% due 09/15/45 4.375% due 01/15/55 Blue Cube Spinco, Inc. American Tower Trust I 10.000% due 10/15/25 (Þ) 3.070% due 03/15/23 (Þ) BMW US Capital LLC Ameriprise Financial, Inc. 0.669% due 06/02/17 (Ê) 7.518% due 06/01/66 Boardwalk Pipelines, LP Anadarko Petroleum Corp. 4.950% due 12/15/24 6.450% due 09/15/36 Branch Banking & Trust Co. 4.500% due 07/15/44 Series BKNT Anheuser-Busch InBev Finance, Inc. 1.350% due 10/01/17 0.485% due 01/27/17 (Ê) Burlington Northern Santa Fe LLC Apache Corp. 3.400% due 09/01/24 4.750% due 04/15/43 6.875% due 12/01/27 25 31 4.250% due 01/15/44 6.750% due 03/15/29 10 12 Apollo Management Holdings, LP 4.150% due 04/01/45 4.000% due 05/30/24 (Þ) Capital One Bank USA NA Apple, Inc. Series BKNT 0.550% due 05/03/18 (Ê) 1.150% due 11/21/16 AT&T, Inc. Capital One NA/Mclean VA 1.700% due 06/01/17 2.350% due 08/17/18 4.750% due 05/15/46 Series BKNT Automatic Data Processing, Inc. 1.650% due 02/05/18 2.250% due 09/15/20 Cargill, Inc. AutoNation, Inc. 6.000% due 11/27/17 (Þ) 4.500% due 10/01/25 CCO Holdings LLC / CCO Holdings Avaya, Inc. Capital Corp. 9.000% due 04/01/19 (Þ) 5.125% due 05/01/23 (Þ) Axiall Corp. CCO Safari II LLC 4.875% due 05/15/23 4.464% due 07/23/22 (Þ) Bank of America Corp. 6.384% due 10/23/35 (Þ) 5.625% due 10/14/16 6.484% due 10/23/45 (Þ) 5.750% due 12/01/17 Celgene Corp. 4.000% due 01/22/25 2.875% due 08/15/20 Series GMTN 3.875% due 08/15/25 6.400% due 08/28/17 CenterPoint Energy Resources Corp. Series L 6.125% due 11/01/17 50 55 4.750% due 04/21/45 Chase Capital III Bank of America NA Series C 0.779% due 11/14/16 (Ê) 0.874% due 03/01/27 (Æ)(Ê) Series BKNT Chesapeake Energy Corp. 5.300% due 03/15/17 3.539% due 04/15/19 (Ê) 0.731% due 05/08/17 (Ê) 6.625% due 08/15/20 6.100% due 06/15/17 5.375% due 06/15/21 1.650% due 03/26/18 4.875% due 04/15/22 1.750% due 06/05/18 CHS/Community Health Systems, Inc. Baxalta, Inc. 8.000% due 11/15/19 2.875% due 06/23/20 (Þ) CIT Group, Inc. Bayer US Finance LLC 6.625% due 04/01/18 (Þ) 2.375% due 10/08/19 (Þ) Citigroup, Inc. Bear Stearns Cos. LLC (The) 6.000% due 08/15/17 5.550% due 01/22/17 6.125% due 11/21/17 7.250% due 02/01/18 1.850% due 11/24/17 Bellsouth Capital Funding Corp. 1.800% due 02/05/18 7.875% due 02/15/30 2.150% due 07/30/18 Berkshire Hathaway Energy Co. 5.375% due 08/09/20 Series WI 4.450% due 09/29/27 4.500% due 02/01/45 4.650% due 07/30/45 Berkshire Hathaway Finance Corp. Series Q 4.400% due 05/15/42 5.950% due 12/31/49 (Æ)() Biogen, Inc. Commonwealth Edison Co. 2.900% due 09/15/20 5.800% due 03/15/18 See accompanying notes which are an integral part of this quarterly report. 24 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Compass Bank Exelon Corp. Series BKNT 2.850% due 06/15/20 6.400% due 10/01/17 Exxon Mobil Corp. ConAgra Foods, Inc. 0.377% due 03/15/17 (Ê) 4.950% due 08/15/20 3.567% due 03/06/45 ConocoPhillips Co. Farmers Exchange Capital 4.300% due 11/15/44 7.200% due 07/15/48 (Þ) Continental Airlines Pass Through Trust Farmers Exchange Capital II Series 00A1 Class A-1 6.151% due 11/01/53 (Þ) 8.048% due 11/01/20 Farmers Exchange Capital III Series 071A Class A 5.454% due 10/15/54 (Þ) 5.983% due 04/19/22 Fifth Third Bank Series 991A Class A Series BKNT 6.545% due 02/02/19 2.875% due 10/01/21 Continental Resources, Inc. First Data Corp. 4.900% due 06/01/44 89 12.625% due 01/15/21 Crown Castle Towers LLC FirstEnergy Transmission LLC 4.174% due 08/15/17 (Þ) 5.450% due 07/15/44 (Þ) 3.222% due 05/15/22 (Þ) Ford Motor Credit Co. LLC CVS Health Corp. 4.250% due 02/03/17 2.800% due 07/20/20 5.000% due 05/15/18 3.875% due 07/20/25 2.240% due 06/15/18 5.125% due 07/20/45 Series FXD Daimler Finance NA LLC 2.145% due 01/09/18 2.000% due 08/03/18 (Þ) Forest Laboratories LLC DaVita HealthCare Partners, Inc. 4.875% due 02/15/21 (Þ) 5.125% due 07/15/24 FPL Energy Wind Funding LLC DCP Midstream Operating, LP 6.876% due 06/27/17 (Þ) 36 35 2.500% due 12/01/17 Freeport-McMoRan, Inc. Delta Air Lines Pass Through Trust 3.550% due 03/01/22 55 41 Series 2002-1 Class G-1 3.875% due 03/15/23 6.718% due 01/02/23 96 Frontier Communications Corp. Series 2007-1 Class A 11.000% due 09/15/25 (Þ) 6.821% due 08/10/22 General Electric Capital Corp. Devon Energy Corp. 0.491% due 02/15/17 (Ê) 5.000% due 06/15/45 4.375% due 09/16/20 DIRECTV Holdings LLC / DIRECTV 0.684% due 05/05/26 (Ê) Financing Co., Inc. Series GMTN 4.450% due 04/01/24 1.250% due 05/15/17 Discover Bank 5.625% due 05/01/18 2.000% due 02/21/18 6.875% due 01/10/39 DISH DBS Corp. 6.750% due 06/01/21 General Electric Co. 5.250% due 12/06/17 Duke Energy Carolinas LLC 4.500% due 03/11/44 4.000% due 09/30/42 General Mills, Inc. Duke Energy Progress LLC 5.650% due 02/15/19 4.100% due 03/15/43 General Motors Co. Duquesne Light Holdings, Inc. 4.875% due 10/02/23 6.400% due 09/15/20 (Þ) eBay, Inc. 5.200% due 04/01/45 0.494% due 07/28/17 (Ê) Georgia-Pacific LLC 0.780% due 08/01/19 (Ê) 8.875% due 05/15/31 Gilead Sciences, Inc. El Paso Natural Gas Co. LLC 2.550% due 09/01/20 7.500% due 11/15/26 Energy Transfer Partners, LP 3.650% due 03/01/26 4.650% due 06/01/21 4.750% due 03/01/46 4.050% due 03/15/25 Goldman Sachs Capital I 6.050% due 06/01/41 6.345% due 02/15/34 (Æ) 3.318% due 11/01/66 (Ê) Goldman Sachs Group, Inc. (The) 6.150% due 04/01/18 Enterprise Products Operating LLC 1.925% due 11/29/23 (Ê) 3.700% due 02/15/26 Series B 6.750% due 10/01/37 7.034% due 01/15/68 4.800% due 07/08/44 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 25 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 1 Series U 1.497% due 04/30/18 (Ê) 1.250% due 02/02/37 (Æ)(Ê) Series D JPMorgan Chase Capital XXIII 6.000% due 06/15/20 1.321% due 05/15/47 (Æ)(Ê) Series GMTN Kansas City Power & Light Co. 7.500% due 02/15/19 3.650% due 08/15/25 Series M Kinder Morgan, Inc. 5.375% due 12/31/49 (Æ)() 4.300% due 06/01/25 Great Plains Energy, Inc. KKR Group Finance Co. II LLC 5.292% due 06/15/22 5.500% due 02/01/43 (Þ) 35 37 Hartford Financial Services Group, Inc. KKR Group Finance Co. III LLC (The) 5.125% due 06/01/44 (Þ) 5.375% due 03/15/17 Kohl's Corp. HCA, Inc. 4.250% due 07/17/25 6.500% due 02/15/20 5.550% due 07/17/45 4.750% due 05/01/23 Kraft Heinz Foods Co. HCP, Inc. 1.600% due 06/30/17 (Þ) 4.250% due 11/15/23 2.000% due 07/02/18 (Þ) Hewlett Packard Enterprise Co. 4.875% due 02/15/25 (Þ) 2.450% due 10/05/17 Life Technologies Corp. 4.400% due 10/15/22 6.000% due 03/01/20 4.900% due 10/15/25 Lowe's Cos., Inc. 6.200% due 10/15/35 3.375% due 09/15/25 Hospira, Inc. Manufacturers & Traders Trust Co. 5.200% due 08/12/20 5.585% due 12/28/20 84 84 5.800% due 08/12/23 Series BKNT HSBC Bank USA NA 1.400% due 07/25/17 Series BKNT Marathon Oil Corp. 5.875% due 11/01/34 5.200% due 06/01/45 HSBC USA, Inc. McGraw Hill Financial, Inc. 2.000% due 08/07/18 3.300% due 08/14/20 (Þ) Indiantown Cogeneration, LP Medco Health Solutions, Inc. Series A-10 4.125% due 09/15/20 9.770% due 12/15/20 Medtronic, Inc. Intel Corp. Series WI 3.700% due 07/29/25 3.150% due 03/15/22 International Paper Co. Merck & Co., Inc. 5.150% due 05/15/46 0.685% due 05/18/18 (Ê) IPALCO Enterprises, Inc. MetLife, Inc. 5.000% due 05/01/18 10.750% due 08/01/39 Janus Capital Group, Inc. Metropolitan Life Global Funding I 4.875% due 08/01/25 1.875% due 06/22/18 (Þ) Jersey Central Power & Light Co. Microsoft Corp. 6.150% due 06/01/37 3.750% due 02/12/45 JetBlue Airways Pass Through Trust Monongahela Power Co. Series 04-2 Class G-2 4.100% due 04/15/24 (Þ) 0.771% due 11/15/16 (Ê) 5.400% due 12/15/43 (Þ) Johnson & Johnson Morgan Stanley 0.395% due 11/28/16 (Ê) 5.550% due 04/27/17 JPMorgan Chase & Co. 6.250% due 08/28/17 2.750% due 06/23/20 5.625% due 09/23/19 4.250% due 10/15/20 3.950% due 04/23/27 4.250% due 10/01/27 4.300% due 01/27/45 Series FRN Series GMTN 0.841% due 02/15/17 (Ê) 5.450% due 01/09/17 JPMorgan Chase Bank NA 4.000% due 07/23/25 Series BKNT Mutual of Omaha Insurance Co. 6.000% due 10/01/17 4.297% due 07/15/54 (Þ) JPMorgan Chase Capital XIII Mylan, Inc. Series M 2.550% due 03/28/19 1.277% due 09/30/34 (Æ)(Ê) National City Bank JPMorgan Chase Capital XXI Series BKNT 0.702% due 06/07/17 (Ê) See accompanying notes which are an integral part of this quarterly report. 26 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Nationwide Mutual Insurance Company 2.600% due 10/01/20 Series 144a 3.750% due 10/01/25 2.627% due 12/15/24 (Ê)(Þ) Tenet Healthcare Corp. Neptune Finco Corp. 3.837% due 06/15/20 (Ê)(Þ) 6.625% due 10/15/25 (Þ) Tennessee Gas Pipeline Co. LLC New York Life Global Funding 8.375% due 06/15/32 1.450% due 12/15/17 (Þ) Toyota Motor Credit Corp. NiSource Finance Corp. 1.450% due 01/12/18 6.400% due 03/15/18 58 64 Series MTn Noble Energy, Inc. 0.706% due 03/12/20 (Ê) 3.900% due 11/15/24 UAL Pass Through Trust NVR, Inc. Series 09-1 3.950% due 09/15/22 10.400% due 11/01/16 25 27 Oncor Electric Delivery Co. LLC Union Pacific Railroad Co. Pass Through 6.800% due 09/01/18 Trust PACCAR Financial Corp. Series 06-1 0.522% due 06/06/17 (Ê) 5.866% due 07/02/30 Panhandle Eastern Pipe Line Co., LP UnitedHealth Group, Inc. 8.125% due 06/01/19 6.000% due 06/15/17 3 3 Pfizer, Inc. 1.450% due 07/17/17 0.471% due 05/15/17 (Ê) 1.900% due 07/16/18 6.200% due 03/15/19 2.700% due 07/15/20 PNC Bank NA 4.625% due 07/15/35 Series BKNT Univision Communications, Inc. 1.850% due 07/20/18 5.125% due 05/15/23 (Þ) 95 Procter & Gamble Co. (The) US Airways Pass Through Trust 0.389% due 11/04/16 (Ê) Series 2011-1 Class A Public Service Co. of New Mexico 7.125% due 10/22/23 7.950% due 05/15/18 Series 2012-1 Class A 3.850% due 08/01/25 5.900% due 10/01/24 QVC, Inc. Series 2013-1 Class A 4.375% due 03/15/23 3.950% due 11/15/25 Series WI US Bank NA 5.450% due 08/15/34 Series BKNT Rayonier AM Products, Inc. 0.533% due 09/11/17 (Ê) 5.500% due 06/01/24 (Þ) 1.375% due 09/11/17 Reliance Standard Life Global Funding USF&G Capital III II 8.312% due 07/01/46 (Þ) 2.500% due 01/15/20 (Þ) Verizon Communications, Inc. Reynolds American, Inc. 2.086% due 09/14/18 (Ê) 5.850% due 08/15/45 3.000% due 11/01/21 Reynolds Group Issuer, Inc. / Reynolds 5.050% due 03/15/34 Group Issuer LLC Series WI 5.750% due 10/15/20 4.672% due 03/15/55 Rockwood Specialties Group, Inc. Viacom, Inc. 4.625% due 10/15/20 5.850% due 09/01/43 Sabine Pass LNG, LP Volkswagen Group of America Finance 7.500% due 11/30/16 LLC Series 144a 2.125% due 05/23/19 (Þ) 7.500% due 11/30/16 (Þ) 2.450% due 11/20/19 (Þ) SABMiller Holdings, Inc. Wachovia Capital Trust III 3.750% due 01/15/22 (Þ) 5.570% due 03/29/49 (Æ)(Ê)() Samsung Electronics America, Inc. Wachovia Corp. 1.750% due 04/10/17 (Þ) 0.607% due 06/15/17 (Ê) SL Green Realty Corp. Wal-Mart Stores, Inc. 7.750% due 03/15/20 4.750% due 10/02/43 South Carolina Electric & Gas Co. Wells Fargo & Co. 6.500% due 11/01/18 0.629% due 06/02/17 (Ê) Sprint Capital Corp. 1.400% due 09/08/17 8.750% due 03/15/32 Series GMTN Sprint Communications, Inc. 2.600% due 07/22/20 9.000% due 11/15/18 (Þ) 4.300% due 07/22/27 Sysco Corp. Welltower, Inc. See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 27 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 4.950% due 01/15/21 (ö) 0.726% due 03/27/17 (Ê)(Þ) 5.250% due 01/15/22 (ö) CDP Financial, Inc. Williams Cos., Inc. (The) 5.600% due 11/25/39 (Þ) 7.875% due 09/01/21 Cooperatieve Centrale Raiffeisen- Williams Partners, LP Boerenleenbank BA 5.100% due 09/15/45 0.624% due 04/28/17 (Ê) Williams Partners, LP / Williams 4.375% due 08/04/25 Partners Finance Corp. 5.250% due 08/04/45 7.250% due 02/01/17 11.000% due 06/29/49 ()(Þ) ZFS Finance USA Trust II Credit Suisse 6.450% due 12/15/65 (Þ) 1.750% due 01/29/18 ZFS Finance USA Trust V 6.000% due 02/15/18 6.500% due 05/09/37 (Þ) Series GMTN 0.822% due 05/26/17 (Ê) International Debt - 6.0% 1.375% due 05/26/17 ABN AMRO Bank NV Credit Suisse Group Funding Guernsey, 1.094% due 10/28/16 (Ê)(Þ) Ltd. Actavis Funding SCS 4.875% due 05/15/45 (Þ) 4.750% due 03/15/45 Deutsche Bank AG AerCap Ireland Capital, Ltd. / AerCap 1.875% due 02/13/18 Global Aviation Trust Deutsche Telekom International Finance 4.625% due 07/01/22 BV AMMC CLO XIV, Ltd. 2.250% due 03/06/17 (Þ) Series 2014-14A Class A1L Dryden 37 Senior Loan Fund 1.727% due 07/27/26 (µ)(Ê)(Þ) Series 2015-37A Class A ArcelorMittal 1.816% due 04/15/27 (Ê)(Þ) 6.125% due 06/01/18 Eaton Vance, Ltd. 6.125% due 06/01/25 Series 2014-1A Class A Avago Technologies Cayman, Ltd. 1.685% due 07/15/26 (Ê)(Þ) Covenant-Lite Term Loan B Ensco PLC 3.750% due 05/06/21 4.700% due 03/15/21 65 55 AWAS Aviation Capital, Ltd. 5.750% due 10/01/44 7.000% due 10/17/16 (Þ) Global SC Finance II SRL Babson CLO, Ltd. Series 2014-1A Class A2 Series 2014-IA Class A1 3.090% due 07/17/29 (Þ) 1.720% due 07/20/25 (Ê)(Þ) HBOS PLC Series 2014-IIA Class A Series GMTN 1.656% due 10/17/26 (Ê)(Þ) 6.750% due 05/21/18 (Þ) Banco do Brasil SA HSBC Holdings PLC 9.000% due 12/29/49 ()(Þ) 6.375% due 12/31/49 () Bank of Montreal Imperial Tobacco Finance PLC Series YCD 4.250% due 07/21/25 (Þ) 0.483% due 11/10/16 (Ê)(~) ING Bank NV Bank of Nova Scotia 3.750% due 03/07/17 (Þ) Series YCD Intelsat Jackson Holdings SA 0.491% due 11/07/16 (Ê)(~) 7.250% due 04/01/19 Barclays Bank PLC Intesa Sanpaolo SpA 0.873% due 12/09/16 (Ê) 2.375% due 01/13/17 Barclays PLC 5.017% due 06/26/24 (Þ) 2.000% due 03/16/18 Korea Electric Power Corp. 2.750% due 11/08/19 5.125% due 04/23/34 (Þ) 60 68 Barrick Gold Corp. LBG Capital No 1 PLC 4.100% due 05/01/23 Series 144a Betony CLO, Ltd. 8.000% due 12/29/49 ()(Þ) Series 2015-1A Class A Limerock CLO II, Ltd. 1.772% due 04/15/27 (Ê)(Þ) Series 2014-2A Class A BP Capital Markets PLC 1.775% due 04/18/26 (Ê)(Þ) 3.506% due 03/17/25 Lloyds Banking Group PLC BPCE SA 7.500% due 06/27/24 (Æ)() 0.895% due 11/18/16 (Ê) Macquarie Bank, Ltd. Braskem Finance, Ltd. 0.925% due 10/27/17 (Ê)(Þ) 6.450% due 02/03/24 Magnetite XII, Ltd. Caisse Centrale Desjardins See accompanying notes which are an integral part of this quarterly report. 28 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2015-12A Class A 5.875% due 05/15/23 (Þ) 110 105 1.789% due 04/15/27 (Ê)(Þ) 190 189 6.125% due 04/15/25 (Þ) 110 105 Marfrig Overseas, Ltd. Validus Holdings, Ltd. 9.500% due 05/04/20 (Þ) 1,110 1,077 8.875% due 01/26/40 355 460 Noble Holding International, Ltd. Voya CLO, Ltd. 3.950% due 03/15/22 220 166 Series 2014-4A Class A1 Nokia OYJ 1.733% due 10/14/26 (Ê)(Þ) 310 308 6.625% due 05/15/39 770 805 Weatherford International, Ltd. NOVA Chemicals Corp. 5.125% due 09/15/20 520 453 5.250% due 08/01/23 (Þ) 410 397 4.500% due 04/15/22 65 53 Petrobras Global Finance BV 52,271 6.250% due 03/17/24 1,620 1,179 Loan Agreements - 0.5% Petroleos de Venezuela SA Chrysler Group LLC Term Loan B 5.375% due 04/12/27 295 94 3.500% due 05/24/17 (Ê) 561 558 Series REGS First Data Corp. Term Loan 6.000% due 11/15/26 2,360 755 3.700% due 03/24/18 (Ê) 575 570 Petroleos Mexicanos MacDermid, Inc. 1st Lien Term Loan 4.500% due 01/23/26 (Þ) 415 383 4.500% due 06/07/20 (Ê) 606 586 5.625% due 01/23/46 (Þ) 355 289 Numericable US LLC 1st Lien Term Rio Tinto Finance USA, Ltd. Loan B1 3.750% due 06/15/25 605 590 4.500% due 05/21/20 (Ê) 293 291 Royal Bank of Scotland Group PLC Numericable US LLC 1st Lien Term 1.875% due 03/31/17 350 349 Loan B2 6.400% due 10/21/19 180 202 4.500% due 05/21/20 (Ê) 253 251 5.125% due 05/28/24 340 343 Sungard Availability Services Capital, 7.500% due 12/29/49 (ƒ) 425 424 Inc. Term Loan B 6.000% due 03/31/19 (Ê) 397 337 Seagate HDD Cayman TWCC Holding Corp. 2nd Lien 5.750% due 12/01/34 (Þ) 660 635 Covenant-Lite Term Loan Shell International Finance BV 7.000% due 06/26/20 (Ê) 765 711 0.531% due 11/15/16 (Ê) 1,455 1,455 Valeant Pharmaceuticals International, 3.250% due 05/11/25 1,030 1,019 Inc. 1st Lien Term Loan B 4.375% due 05/11/45 300 297 3.750% due 04/02/22 (Ê) 597 590 Sirius International Group, Ltd. Valeant Pharmaceuticals International, 7.506% due 05/29/49 (ƒ)(Þ) 365 369 Inc. 1st Lien Term Loan E Sky PLC 4.000% due 08/05/20 (Ê) 288 284 6.100% due 02/15/18 (Þ) 355 388 4,178 Societe Generale SA Mortgage-Backed Securities - 22.6% 8.000% due 12/31/49 (ƒ)(Þ) 1,070 1,047 1211 Avenue of the Americas Trust Suncor Energy, Inc. Series 2015-1211 Class A1A2 5.950% due 12/01/34 320 356 3.901% due 08/10/35 (Þ) 1,560 1,626 Teck Resources, Ltd. Adjustable Rate Mortgage Trust 3.750% due 02/01/23 875 534 Series 2007-1 Class 1A1 Total Capital SA 2.709% due 03/25/37 (Ê) 671 553 2.125% due 08/10/18 510 518 American Home Mortgage Investment Trade MAPS 1, Ltd. Trust Series 2013-1A Class A Series 2004-4 Class 4A 0.866% due 12/10/18 (Ê)(Þ) 640 640 2.423% due 02/25/45 (Ê) 38 38 Transocean, Inc. Series 2007-4 Class A2 3.000% due 10/15/17 1,434 1,298 0.360% due 08/25/37 (Ê) 46 45 4.300% due 10/15/22 635 392 Banc of America Commercial Mortgage Tyco Electronics Group SA Trust 6.550% due 10/01/17 450 493 Series 2007-2 Class AM Tyco International Finance SA 5.623% due 04/10/49 585 614 3.900% due 02/14/26 515 521 Banc of America Funding Trust UBS AG Series 2006-3 Class 5A3 1.375% due 06/01/17 590 589 5.500% due 03/25/36 548 514 1.800% due 03/26/18 1,390 1,389 Series 2006-3 Class 5A8 5.500% due 03/25/36 150 142 UBS Group Funding Jersey, Ltd. Banc of America Merrill Lynch 2.950% due 09/24/20 (Þ) 555 556 Commercial Mortgage, Inc. Vale Overseas, Ltd. Series 2005-6 Class A4 6.875% due 11/21/36 290 228 5.156% due 09/10/47 322 322 Valeant Pharmaceuticals International, See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 29 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2006-2 Class A4 Series 2005-CD1 Class AJ 5.727% due 05/10/45 160 162 5.226% due 07/15/44 91 91 Series 2008-1 Class A4 Series 2005-CD1 Class C 6.215% due 02/10/51 460 496 5.226% due 07/15/44 190 190 Banc of America Mortgage Securities, Commercial Mortgage Asset Trust Inc. Series 2001-J2A Class E Series 2004-1 Class 5A1 6.922% due 07/16/34 (Þ) 345 359 6.500% due 09/25/33 2 2 Commercial Mortgage Trust Series 2004-11 Class 2A1 Series 2005-LP5 Class D 5.750% due 01/25/35 43 44 4.776% due 05/10/43 361 361 Series 2005-H Class 2A5 Series 2012-CR2 Class A1 2.691% due 09/25/35 (Ê) 122 112 0.824% due 08/15/45 43 43 Banc of America Re-REMIC Trust Series 2013-CR7 Class A1 Series 2010-UB5 Class A4A 0.716% due 03/10/46 487 485 5.649% due 02/17/51 (Þ) 424 437 Series 2013-CR13 Class A1 BCAP LLC Trust 1.259% due 11/10/18 714 712 Series 2011-R11 Class 15A1 Series 2014-UBS4 Class A1 2.589% due 10/26/33 (Ê)(Þ) 274 278 1.309% due 08/10/47 280 279 Series 2011-R11 Class 20A5 Countrywide Home Loan Mortgage Pass 2.601% due 03/26/35 (Ê)(Þ) 166 167 Through Trust Bear Stearns Adjustable Rate Mortgage Series 2005-3 Class 1A2 Trust 0.475% due 04/25/35 (Ê) 15 13 Series 2003-8 Class 4A1 Series 2007-HY5 Class 1A1 2.668% due 01/25/34 (Ê) 101 101 2.646% due 09/25/47 (Ê) 942 830 Series 2004-5 Class 2A Credit Suisse Commercial Mortgage 2.957% due 07/25/34 (Ê) 416 417 Trust Series 2004-9 Class 22A1 Series 2006-C5 Class A1A 3.034% due 11/25/34 (Ê) 19 19 5.297% due 12/15/39 1,142 1,180 Series 2005-2 Class A1 Series 2007-C1 Class A3 2.680% due 03/25/35 (Ê) 282 284 5.383% due 02/15/40 78 81 Bear Stearns Commercial Mortgage Credit Suisse First Boston Mortgage Securities Trust Securities Corp. Series 2002-TOP6 Class G Series 2005-9 Class 2A1 6.000% due 10/15/36 (Þ) 140 142 5.500% due 10/25/35 154 146 Series 2005-PW10 Class A4 Series 2005-C3 Class AJ 5.405% due 12/11/40 64 64 4.771% due 07/15/37 3 3 Series 2006-T22 Class A4 Series 2005-C5 Class AJ 5.571% due 04/12/38 346 348 5.100% due 08/15/38 65 65 BHMS Mortgage Trust Series 2005-C6 Class B Series 2014-ATLS Class AFL 5.230% due 12/15/40 375 375 1.671% due 07/05/33 (Ê)(Þ) 180 180 Credit Suisse Mortgage Capital Series 2014-ATLS Class BFX Certificates 4.241% due 07/05/33 (Þ) 500 510 Series 2007-2 Class 3A4 CFCRE Commercial Mortgage Trust 5.500% due 03/25/37 491 457 Series 2011-C2 Class C CSMC Mortgage-Backed Trust 5.760% due 12/15/47 (Þ) 195 218 Series 2007-5 Class 8A2 CHL Mortgage Pass-Through Trust 6.000% due 10/25/24 925 967 Series 2004-22 Class A3 Series 2011-4R Class 5A1 2.429% due 11/25/34 (Ê) 75 71 2.615% due 05/27/36 (Þ) 203 203 Series 2004-HYB9 Class 1A1 Series 2014-USA Class A2 2.468% due 02/20/35 (Ê) 111 110 3.953% due 09/15/37 (Þ) 545 574 Citicorp Mortgage Securities Trust DBCCRE Mortgage Trust Series 2006-3 Class 1A9 Series 2014-ARCP Class C 5.750% due 06/25/36 135 140 4.935% due 01/10/34 (Þ) 295 310 Citigroup Commercial Mortgage Trust DBRR Trust Series 2009-RR1 Class MA4A Series 2011-LC2 Class A4A 5.485% due 03/17/51 (Þ) 300 313 4.537% due 07/12/44 (Þ) 340 378 Citigroup Mortgage Loan Trust, Inc. DBUBS Mortgage Trust Series 2005-11 Class A2A Series 2011-LC1A Class A1 2.730% due 10/25/35 (Ê) 21 20 3.742% due 11/10/46 (Þ) 443 445 Series 2007-AR8 Class 2A1A Series 2011-LC2A Class A2 2.685% due 07/25/37 (Ê) 331 310 3.386% due 07/10/44 (Þ) 727 735 Citigroup/Deutsche Bank Commercial Deutsche Alt-A Securities Mortgage Mortgage Trust Loan Trust See accompanying notes which are an integral part of this quarterly report. 30 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2005-AR1 Class 2A3 Series 2003-345 Class 19 1.835% due 08/25/35 (Ê) 1 1 Interest Only STRIP Fannie Mae 4.500% due 01/25/19 48 2 3.584% due 2020 550 586 Series 2005-365 Class 12 3.615% due 2020 676 728 Interest Only STRIP 3.665% due 2020 693 751 5.500% due 12/25/35 114 20 3.763% due 2020 1,553 1,683 Series 2006-369 Class 8 3.950% due 2020 405 444 Interest Only STRIP 4.250% due 2020 720 791 5.500% due 04/25/36 18 4 5.500% due 2020 13 14 Fannie Mae Grantor Trust 4.250% due 2021 395 438 Series 2001-T4 Class A1 4.298% due 2021 722 798 7.500% due 07/25/41 366 449 Fannie Mae REMIC Trust 5.500% due 2022 81 87 Series 2004-W5 Class A1 2.500% due 2024 952 982 6.000% due 02/25/47 273 309 2.800% due 2025 540 546 Fannie Mae REMICS 4.000% due 2025 330 352 Series 1999-56 Class Z 4.500% due 2025 703 754 7.000% due 12/18/29 21 24 3.240% due 2026 132 138 Series 2003-35 Class FY 4.000% due 2026 384 402 0.570% due 05/25/18 (Ê) 25 25 6.000% due 2026 84 95 Series 2005-110 Class MB 2.966% due 2027 723 726 5.500% due 09/25/35 56 61 6.000% due 2027 51 57 Series 2009-39 Class LB 3.500% due 2030 681 721 4.500% due 06/25/29 290 314 3.500% due 2032 739 782 Series 2009-96 Class DB 6.000% due 2032 55 63 4.000% due 11/25/29 351 376 3.000% due 2033 1,699 1,766 Series 2010-95 Class S 3.500% due 2033 1,420 1,501 Interest Only STRIP 5.000% due 2033 13 15 6.413% due 09/25/40 (Ê) 993 158 6.150% due 2033(Ê) 78 88 Series 2012-55 Class PC 3.500% due 2034 303 321 3.500% due 05/25/42 700 742 5.000% due 2034 20 22 Series 2013-111 Class PL 2.000% due 12/25/42 570 532 5.500% due 2034 44 49 Fannie Mae-Aces 5.500% due 2037 365 407 Series 2012-M8 Class ASQ2 5.500% due 2038 1,130 1,275 1.520% due 12/25/19 1,232 1,244 6.000% due 2039 118 133 Series 2012-M12 Class 1A 4.000% due 2040 500 543 2.840% due 08/25/22 920 961 5.500% due 2040 126 141 Series 2013-M4 Class ASQ2 6.000% due 2040 339 383 1.451% due 02/25/18 560 564 4.000% due 2041 916 987 Series 2014-M1 Class A1 6.000% due 2041 372 421 2.325% due 07/25/23 269 277 3.500% due 2043 1,735 1,818 Series 2014-M8 Class FA 4.000% due 2044 1,621 1,760 0.416% due 05/25/18 (Ê) 732 731 4.500% due 2044 1,945 2,114 Series 2014-M12 Class FA 4.000% due 2045 3,768 4,035 0.468% due 10/25/21 (Ê) 628 628 15 Year TBA(Ï) Series 2014-M13 Class A2 3.500% 245 259 3.021% due 08/25/24 430 445 30 Year TBA(Ï) Series 2014-M13 Class AB2 3.000% 11,960 12,101 2.951% due 08/25/24 510 529 3.500% 23,625 24,608 Series 2014-M13 Class ASQ2 4.000% 9,295 9,901 1.637% due 11/25/17 3,959 4,009 4.500% 5,975 6,471 Series 2015-M1 Class ASQ1 5.000% 2,585 2,847 0.782% due 02/25/18 1,055 1,053 6.000% 425 479 Series 2015-M1 Class ASQ2 Series 2003-343 Class 6 1.626% due 02/25/18 1,360 1,375 Interest Only STRIP Series 2015-M7 Class ASQ1 5.000% due 10/25/33 40 7 0.882% due 04/25/18 796 797 Series 2003-345 Class 18 Series 2015-M7 Class ASQ2 Interest Only STRIP 1.550% due 04/25/18 465 469 4.500% due 12/25/18 44 2 Series 2015-M11 Class A1 2.097% due 04/25/25 764 771 FDIC Trust See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 31 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2010-R1 Class A Series 2013-4233 Class MD 2.184% due 05/25/50 (Þ) 735 740 1.750% due 03/15/25 493 498 Series 2011-R1 Class A FREMF Mortgage Trust 2.672% due 07/25/26 (Þ) 305 312 Series 2010-K7 Class B Federal Home Loan Mortgage Corp. 5.441% due 04/25/20 (Þ) 510 574 Multifamily Structured Pass Through Series 2012-K705 Class B Certificates 4.303% due 09/25/44 (Þ) 217 226 Series 2010-KSCT Class A2 Series 2013-K24 Class B 4.285% due 01/25/20 295 328 3.502% due 11/25/45 (Þ) 155 155 Series 2011-K702 Class X1 GAHR Commericial Mortgage Trust Interest Only STRIP Series 2015-NRF Class AFX 1.452% due 02/25/18 6,030 186 3.235% due 12/15/19 (Þ) 455 468 Series 2014-KF05 Class A Ginnie Mae 0.506% due 09/25/21 (Ê) 1,300 1,298 Series 2007-26 Class SD Federal Home Loan Mortgage Corp. 6.613% due 05/16/37 (Ê) 999 204 Structured Pass Through Securities Series 2010-H03 Class HI Series 2003-56 Class A5 1.474% due 03/20/60 10,073 425 5.231% due 05/25/43 299 333 Series 2010-H04 Class BI First Horizon Mortgage Pass-Through 1.390% due 04/20/60 1,351 63 Trust Series 2005-AR4 Class 2A1 Series 2010-H12 Class PT 2.562% due 10/25/35 (Ê) 608 530 5.470% due 11/20/59 383 400 Series 2010-H22 Class JI Series 2006-2 Class 1A3 2.499% due 11/20/60 2,180 160 6.000% due 08/25/36 528 506 Series 2011-H02 Class BI Freddie Mac 0.412% due 02/20/61 9,007 129 5.500% due 2037 220 240 5.500% due 2038 716 811 Ginnie Mae I 2.140% due 2023 631 637 6.000% due 2038 204 234 4.564% due 2062 1,209 1,316 5.000% due 2040 510 562 4.000% due 2041 2,188 2,372 Ginnie Mae II 3.500% due 2040(Ê) 129 135 4.500% due 2041 516 565 4.000% due 2040(Ê) 514 536 3.000% due 2042 285 288 5.500% due 2043 862 966 5.000% due 2042 720 793 3.000% due 2045 2,864 2,927 3.500% due 2043 842 885 3.500% due 2045 1,965 2,062 3.500% due 2044 1,223 1,282 5.294% due 2060 496 530 4.000% due 2044 1,049 1,127 4.810% due 2061 1,043 1,107 3.500% due 2045 3,316 3,464 5.245% due 2061 595 648 4.000% due 2045 1,215 1,298 4.652% due 2063 89 99 Freddie Mac Gold Pool 4.661% due 2063 38 42 2.500% due 2030 1,315 1,342 4.732% due 2063 201 218 3.000% due 2030 552 575 4.683% due 2064 690 733 3.500% due 2030 210 222 4.793% due 2064 402 428 5.500% due 2041 544 612 4.000% due 2045 1,405 1,505 30 Year TBA(Ï) 3.500% 4,760 4,986 Freddie Mac Reference REMIC 4.000% 1,015 1,081 Series 2006-R006 Class ZA 4.500% 495 532 6.000% due 04/15/36 660 750 Freddie Mac REMICS GMACM Mortgage Loan Trust Series 2005-AR2 Class 4A Series 2003-2624 Class QH 3.174% due 05/25/35 (Ê) 164 157 5.000% due 06/15/33 176 195 Series 2007-3335 Class FT GS Mortgage Securities Corp. II 0.337% due 08/15/19 (Ê) 42 42 Series 2011-GC5 Class A4 3.707% due 08/10/44 735 784 Series 2009-3569 Class NY 5.000% due 08/15/39 1,400 1,584 Series 2012-ALOH Class A 3.551% due 04/10/34 (Þ) 175 184 Series 2010-3653 Class B 4.500% due 04/15/30 534 580 Series 2013-GC10 Class A1 0.696% due 02/10/46 13 13 Series 2010-3704 Class DC 4.000% due 11/15/36 340 362 GS Mortgage Securities Trust Series 2013-GC12 Class A1 Series 2011-3901 Class LA 0.742% due 06/10/46 172 171 4.000% due 06/15/38 13 13 Series 2013-GC16 Class A1 Series 2012-4010 Class KM 1.264% due 11/10/46 192 192 3.000% due 01/15/42 284 294 See accompanying notes which are an integral part of this quarterly report. 32 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2014-GC26 Class C Series 2006-A7 Class 2A4R 4.511% due 11/10/47 240 240 2.695% due 01/25/37 (Ê) 815 715 Series 2015-GC28 Class A5 LB Commercial Mortgage Trust 3.396% due 02/10/48 295 300 Series 2007-C3 Class AM GSMPS Mortgage Loan Trust 6.097% due 07/15/44 560 596 Series 2006-RP1 Class 1A2 LB-UBS Commercial Mortgage Trust 7.500% due 01/25/36 (Þ) 331 347 Series 2005-C7 Class F GSR Mortgage Loan Trust 5.350% due 11/15/40 245 235 Series 2005-AR7 Class 6A1 Mastr Adjustable Rate Mortgages Trust 4.965% due 11/25/35 (Ê) 43 41 Series 2006-2 Class 4A1 HarborView Mortgage Loan Trust 2.674% due 02/25/36 (Ê) 60 59 Series 2005-4 Class 3A1 Series 2007-HF2 Class A1 2.670% due 07/19/35 (Ê) 75 66 0.480% due 09/25/37 (Ê) 382 343 IndyMac Index Mortgage Loan Trust Mastr Alternative Loan Trust Series 2006-AR41 Class A3 Series 2003-4 Class B1 0.350% due 02/25/37 (Ê) 839 583 5.941% due 06/25/33 60 56 JPMBB Commercial Mortgage Securities Series 2004-10 Class 5A6 Trust 5.750% due 09/25/34 47 49 Series 2014-C26 Class C Merrill Lynch Mortgage Trust 4.427% due 01/15/48 200 197 Series 2005-A10 Class A Series 2015-C29 Class A4 0.397% due 02/25/36 (Ê) 51 47 3.611% due 05/15/48 350 364 Series 2005-LC1 Class A4 JPMorgan Alternative Loan Trust 5.291% due 01/12/44 87 87 Series 2006-A2 Class 3A1 Series 2006-C2 Class AM 2.585% due 05/25/36 (Ê) 871 709 5.782% due 08/12/43 500 515 JPMorgan Chase Commercial Mortgage Series 2008-C1 Class A4 Securities Trust 5.690% due 02/12/51 251 267 Series 2004-C1 Class H ML-CFC Commercial Mortgage Trust 5.891% due 01/15/38 (Þ) 700 700 Series 2006-1 Class A4 Series 2004-LN2 Class B 5.465% due 02/12/39 360 362 5.201% due 07/15/41 150 150 Morgan Stanley Bank of America Merrill Series 2005-CB12 Class AJ Lynch Trust 4.987% due 09/12/37 526 526 Series 2013-C7 Class A1 Series 2006-CB15 Class A4 0.738% due 02/15/46 111 111 5.814% due 06/12/43 131 132 Series 2015-C24 Class A4 Series 2007-LD11 Class AM 3.732% due 05/15/48 835 872 5.787% due 06/15/49 180 186 Series 2015-C24 Class C Series 2007-LDPX Class A3 4.500% due 08/15/47 75 72 5.420% due 01/15/49 652 676 Morgan Stanley Capital I Trust Series 2007-LDPX Class AM Series 2005-IQ10 Class B 5.464% due 01/15/49 780 802 5.519% due 09/15/42 100 100 Series 2011-C3 Class A2 Series 2006-HQ8 Class A4 3.673% due 02/15/46 (Þ) 149 151 5.408% due 03/12/44 185 185 Series 2011-C3 Class A3 Series 2006-IQ12 Class AM 4.388% due 02/15/46 (Þ) 900 955 5.370% due 12/15/43 180 187 Series 2014-FBLU Class C Series 2007-IQ14 Class A1A 2.161% due 12/15/28 (Ê)(Þ) 285 285 5.665% due 04/15/49 324 342 Series 2015-SGP Class C Series 2011-C1 Class A3 3.694% due 07/15/36 (Ê)(Þ) 880 880 4.700% due 09/15/47 (Þ) 995 1,073 Series 2011-C3 Class A2 JPMorgan Mortgage Trust 3.224% due 07/15/49 150 152 Series 2004-A2 Class 3A1 2.470% due 05/25/34 (Ê) 25 25 Series 2011-C3 Class A4 4.118% due 07/15/49 115 125 Series 2005-A1 Class 6T1 Morgan Stanley Dean Witter Capital I 2.594% due 02/25/35 (Ê) 11 11 Trust Series 2005-A5 Class TA1 Series 2001-TOP3 Class C 5.172% due 08/25/35 (Ê) 66 65 6.790% due 07/15/33 4 4 Series 2005-A8 Class 1A1 Mortgage Pass Through Certificates 5.003% due 11/25/35 (Ê) 587 555 Series 2001-CIB2 Class D Series 2005-S3 Class 1A2 6.802% due 04/15/35 38 38 5.750% due 01/25/36 30 26 Motel 6 Trust Series 2006-A6 Class 1A2 Series 2015-MTL6 Class A2A2 2.565% due 10/25/36 (Ê) 111 99 2.605% due 02/05/30 (Þ) 580 582 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 33 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ MSBAM Commercial Mortgage Series 2004-P Class 2A1 Securities Trust 2.626% due 09/25/34 (Ê) 212 213 Series 2012-CKSV Class A2 Series 2006-2 Class 2A3 3.277% due 10/15/30 (Þ) 190 189 5.500% due 03/25/36 68 65 MSCG Trust Series 2006-AR2 Class 2A1 Series 2015-ALDR Class A2 2.621% due 03/25/36 96 95 3.577% due 06/07/35 (Þ) 255 260 Series 2006-AR6 Class 7A1 Prime Mortgage Trust 5.015% due 03/25/36 (Ê) 307 303 Series 2004-CL1 Class 1A2 Series 2006-AR10 Class 4A1 0.581% due 02/25/34 (Ê) 6 6 2.610% due 07/25/36 (Ê) 27 25 RBSCF Trust Series 2006-AR17 Class A1 Series 2010-RR3 Class MSCA 2.611% due 10/25/36 (Ê) 461 437 5.908% due 06/16/49 (Þ) 79 81 Series 2007-8 Class 1A16 Series 2010-RR4 Class CMLA 6.000% due 07/25/37 67 66 6.040% due 12/16/49 (Þ) 154 159 WF-RBS Commercial Mortgage Trust RBSSP Resecuritization Trust Series 2011-C4 Class A3 Series 2010-3 Class 9A1 4.394% due 06/15/44 (Þ) 810 867 5.500% due 02/26/35 (Þ) 265 271 Series 2011-C5 Class A4 Residential Asset Securitization Trust 3.667% due 11/15/44 545 579 Series 2003-A15 Class 1A2 Series 2012-C9 Class A1 0.620% due 02/25/34 (Ê) 43 40 0.673% due 11/15/45 59 59 RFMSI Trust Series 2013-C14 Class A1 Series 2006-SA4 Class 2A1 0.836% due 06/15/46 195 194 3.459% due 11/25/36 (Ê) 170 147 Series 2014-C19 Class A3 Rialto Capital Management LLC 3.660% due 03/15/47 500 527 Series 2014-LT5 Class A 2.850% due 05/15/24 (Þ) 28 28 196,508 Rialto Real Estate Fund LP Municipal Bonds - 0.7% Series 2015-LT7 Class A City of Houston Texas General 3.000% due 12/25/32 (Þ) 846 846 Obligation Limited 6.290% due 03/01/32 175 214 RREF LLC City of New York New York General Series 2014-LT6 Class A Obligation Unlimited 2.750% due 09/15/24 (Þ) 71 71 5.047% due 10/01/24 375 435 Structured Adjustable Rate Mortgage Loan Trust 6.646% due 12/01/31 250 291 Series 2004-12 Class 2A 6.246% due 06/01/35 1,100 1,255 2.421% due 09/25/34 (Ê) 715 710 Municipal Electric Authority of Georgia Structured Asset Mortgage Investments Revenue Bonds II Trust 6.637% due 04/01/57 1,310 1,535 Series 2004-AR8 Class A1 7.055% due 04/01/57 600 676 0.844% due 05/19/35 (Ê) 216 210 New York City New York Water & Sewer Structured Asset Securities Corp. System Revenue Bonds Mortgage Pass-Through Certificates 5.375% due 06/15/43 525 614 Series 2003-34A Class 5A4 State of California General Obligation 2.455% due 11/25/33 (Ê) 395 396 Unlimited Wachovia Bank Commercial Mortgage 6.650% due 03/01/22 200 245 Trust 7.500% due 04/01/34 100 140 Series 2005-C22 Class AM University of California Revenue Bonds 5.319% due 12/15/44 175 175 6.270% due 05/15/31 400 446 Series 2006-C26 Class AM 5,851 5.969% due 06/15/45 725 743 Non-US Bonds - 3.2% Series 2007-C31 Class AM Australia Government Bond 5.591% due 04/15/47 500 526 Series 120 Washington Mutual Mortgage Pass 6.000% due 02/15/17 AUD 324 240 Through Certificates Series 126 Series 2003-AR7 Class A7 4.500% due 04/15/20 AUD 1,950 1,517 2.299% due 08/25/33 (Ê) 162 163 Series 133 Series 2005-AR13 Class A1A1 5.500% due 04/21/23 AUD 780 662 0.484% due 10/25/45 (Ê) 16 15 Series 140 Series 2006-AR7 Class A1A 4.500% due 04/21/33 AUD 1,370 1,146 1.033% due 09/25/46 (Ê) 1 — Brazil Notas do Tesouro Nacional Series 2007-HY2 Class 2A3 Series NTNB 1.755% due 04/25/37 (Ê) 595 438 6.000% due 05/15/45 BRL 974 576 Wells Fargo Mortgage Backed Securities 6.000% due 08/15/50 BRL 625 361 Trust See accompanying notes which are an integral part of this quarterly report. 34 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series NTNF Series R214 10.000% due 01/01/23 BRL 3,135 623 6.500% due 02/28/41 ZAR 17,150 926 10.000% due 01/01/25 BRL 5,370 1,025 28,122 Brazil Notas do Tesouro Nacional Serie F United States Government Agencies - 11.7% Series NTNF Federal Farm Credit Banks 10.000% due 01/01/17 BRL 1,110 270 0.249% due 02/27/17 (Ê) 950 951 Colombian TES Federal Home Loan Banks Series B 3.150% due 06/28/17 1,080 1,081 10.000% due 07/24/24 COP 6,724,900 2,437 United States Treasury Inflation Indexed 6.000% due 04/28/28 COP 1,169,200 306 Bonds Ireland Government Bond 0.375% due 07/15/25 (Æ) 131 127 5.400% due 03/13/25 EUR 1,220 1,865 United States Treasury Notes Malaysia Government Bond 1.000% due 08/15/18 2,820 2,827 Series 0111 1.375% due 08/31/20 28,195 28,229 4.160% due 07/15/21 MYR 190 44 1.375% due 09/30/20 15,590 15,586 Series 0114 1.750% due 09/30/22 3,390 3,388 4.181% due 07/15/24 MYR 1,560 349 2.000% due 08/15/25 27,370 27,225 Series 0115 3.000% due 05/15/45 3,115 3,188 3.955% due 09/15/25 MYR 360 81 2.875% due 08/15/45 18,900 18,891 Series 0214 3.394% due 03/15/17 MYR 520 118 101,493 United States Government Treasuries - 5.4% Series 0215 United States Treasury Inflation Indexed 3.795% due 09/30/22 MYR 670 150 Bonds Series 0314 0.125% due 04/15/17 (Æ) 935 932 4.048% due 09/30/21 MYR 780 176 0.125% due 07/15/24 (Æ) 1,905 1,817 Series 0414 0.250% due 07/15/25 (Æ) 2,549 2,443 3.654% due 10/31/19 MYR 1,350 304 0.625% due 02/15/43 (Æ) 623 525 Series 0512 1.375% due 02/15/44 (Æ) 3,123 3,169 3.314% due 10/31/17 MYR 780 177 Mexican Bonos 0.750% due 02/15/45 (Æ) 1,470 1,274 Series M 10 United States Treasury Notes 8.500% due 12/13/18 MXN 13,110 860 0.875% due 07/15/17 1,670 1,678 Series M 20 0.625% due 08/31/17 15,160 15,159 7.500% due 06/03/27 MXN 13,652 881 0.625% due 09/30/17 270 270 Series M 30 1.375% due 07/31/20 6,680 6,762 10.000% due 11/20/36 MXN 21,549 1,734 2.000% due 07/31/22 7,355 7,481 Series M 2.000% due 02/15/25 2,385 2,376 8.000% due 06/11/20 MXN 13,960 921 Zero coupon due 11/15/27 1,360 1,013 7.750% due 11/13/42 MXN 19,250 1,255 2.750% due 08/15/42 935 912 New Zealand Government Bond 3.750% due 11/15/43 745 877 2.000% due 09/20/25 NZD 340 223 46,688 Series 0427 Total Long-Term Investments 4.500% due 04/15/27 NZD 1,320 940 (cost $681,262) 676,251 Series 423 5.500% due 04/15/23 NZD 1,500 1,121 Series 521 Common Stocks - 0.0% 6.000% due 05/15/21 NZD 2,840 2,118 Financial Services - 0.0% Norway Government Bond Escrow GM Corp.(Å) 80,000 — Series 472 Total Common Stocks 4.250% due 05/19/17 (Þ) NOK 10,990 1,368 (cost $—) — Series 476 3.000% due 03/14/24 (Þ) NOK 2,650 351 Series 477 Preferred Stocks - 0.2% 1.750% due 03/13/25 (Þ) NOK 3,620 436 Financial Services - 0.1% Peru Government Bond XLIT, Ltd. 700 588 5.700% due 08/12/24 PEN 3,690 1,019 6.900% due 08/12/37 PEN 2,840 777 Technology - 0.1% South Africa Government Bond Verizon Communications, Inc. 32,300 839 Series R203 8.250% due 09/15/17 ZAR 4,960 364 Total Preferred Stocks Series R209 6.250% due 03/31/36 ZAR 7,450 401 (cost $1,395) 1,427 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 35 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 0.226% due 09/14/16 (Ê) 955 955 Options Purchased - 0.0% Federal Home Loan Bank Discount (Number of Contracts) Notes Swaptions Zero coupon due 10/02/15 (ç)(~) 2,770 2,770 (Fund Receives/Fund Pays) USD 5.000%/USD 3 Month LIBOR Zero coupon due 10/23/15 (ç)(~) 1,695 1,695 Jan 2019 0.00 Put (1) 1,095 (ÿ) 30 Zero coupon due 11/06/15 (ç)(~) 2,680 2,680 Total Options Purchased Zero coupon due 12/17/15 5,000 4,999 (cost $74) 30 Federal Home Loan Mortgage Corp. 2.000% due 08/25/16 675 685 Short-Term Investments - 29.6% Federal Home Loan Mortgage Corp. Adam Aircraft Industries Term Loan Multifamily Structured Pass Through Certificates 12.255% due 05/23/16 (Å) 49 — Series 2012-K501 Class X1A Ally Auto Receivables Trust Interest Only STRIP Series 2015-1 Class A1 1.726% due 08/25/16 3,689 30 0.390% due 08/15/16 831 831 AmeriCredit Automobile Receivables First Investors Auto Owner Trust Trust Series 2015-1A Class A1 Series 2015-3 Class A1 0.500% due 04/15/16 (Þ) 1 1 0.500% due 08/08/16 2,383 2,383 Ford Motor Credit Co. LLC Anheuser-Busch InBev Worldwide, Inc. 1.700% due 05/09/16 700 702 2.875% due 02/15/16 240 242 3.984% due 06/15/16 540 550 AT&T, Inc. Freddie Mac Discount Notes 2.950% due 05/15/16 605 612 Series RB Series FRN Zero coupon due 01/05/16 (~) 3,990 3,989 0.699% due 02/12/16 (Ê) 557 556 General Electric Capital Corp. Bank of America Corp. 1.000% due 12/11/15 250 250 1.500% due 10/09/15 750 750 Series GMTN 3.625% due 03/17/16 1,100 1,115 0.936% due 07/12/16 (Ê) 625 628 General Mills, Inc. 1.139% due 03/22/16 (Ê) 650 651 0.494% due 01/28/16 (Ê) 435 435 Bank of America NA Series FRN Series BKNT 0.617% due 06/15/16 (Ê) 600 598 0.594% due 01/29/16 (Ê) 1,065 1,064 BBVA US Senior SAU Goldman Sachs Group, Inc. (The) 4.664% due 10/09/15 650 650 5.350% due 01/15/16 750 760 Citigroup, Inc. 0.769% due 03/22/16 (Ê) 900 900 1.116% due 04/01/16 (Ê) 600 601 Historic TW, Inc. 5.850% due 08/02/16 220 228 8.050% due 01/15/16 195 199 Huntington Auto Trust Commonwealth Bank of Australia Series 2015-1 Class A1 0.534% due 06/03/16 (Ê)(Þ) 1,120 1,120 0.350% due 06/15/16 38 38 Continental Airlines Pass Through Trust Hyundai Auto Receivables Trust Series 09-1 Series 2015-C Class A1 9.000% due 07/08/16 171 179 Cooperatieve Centrale Raiffeisen- 0.390% due 09/15/16 1,335 1,335 Boerenleenbank BA International Business Machines Corp. Series YCD 0.374% due 02/05/16 (Ê) 1,200 1,200 0.366% due 03/22/16 (Ê)(~) 750 750 International Lease Finance Corp. Drive Auto Receivables Trust 6.750% due 09/01/16 (Þ) 800 828 Series 2015-BA Class A1 Japan Treasury Discount Bill 0.460% due 06/15/16 (Þ) 98 98 Series 537 Series 2015-CA Class A1 Zero coupon due 12/10/15 (~) JPY 140,000 1,167 0.480% due 08/15/16 (Þ) 1,503 1,503 JPMorgan Chase & Co. ENI Finance USA, Inc. 0.949% due 10/15/15 (Ê) 500 500 Zero coupon due 12/18/15 (Þ)(~) 1,000 999 1.125% due 02/26/16 750 751 Fannie Mae Series GMTN 5.432% due 02/01/16 224 226 0.952% due 02/26/16 (Ê) 1,400 1,401 Fannie Mae Discount Notes JPMorgan Chase Bank NA 0.010% due 11/04/15 (ç)(~) 3,695 3,694 Series BKNT Federal Farm Credit Banks 5.875% due 06/13/16 70 72 See accompanying notes which are an integral part of this quarterly report. 36 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Malaysia Government Bond 0.090% due 01/07/16 (~) 65 65 Series 1/06 United States Treasury Inflation Indexed 4.262% due 09/15/16 MYR 1,424 327 Bonds Mercedes-Benz Auto Receivables Trust 0.125% due 04/15/16 (Æ) 1,795 1,777 Series 2015-1 Class A1 2.500% due 07/15/16 (Æ) 1,388 1,411 0.390% due 08/15/16 1,488 1,488 United States Treasury Notes Merck & Co., Inc. 0.250% due 04/15/16 10,330 10,334 0.515% due 05/18/16 (Ê) 350 350 Verizon Communications, Inc. Metropolitan Life Global Funding I 2.500% due 09/15/16 891 903 0.456% due 06/23/16 (Ê)(Þ) 900 900 Series FRN Morgan Stanley 1.867% due 09/15/16 (Ê) 920 929 0.769% due 10/15/15 (Ê) 530 530 Vodafone Group PLC Nissan Auto Receivables Owner Trust Series FRN Series 2015-B Class A1 0.718% due 02/19/16 (Ê) 1,000 999 0.380% due 08/15/16 1,867 1,867 Wells Fargo & Co. Nomura Holdings Inc. 1.250% due 07/20/16 700 703 2.000% due 09/13/16 835 839 Willis Group Holdings PLC PACCAR Financial Corp. 4.125% due 03/15/16 210 213 0.581% due 02/08/16 (Ê) 125 125 Total Short-Term Investments Private Export Funding Corp. (cost $257,529) 257,387 Zero coupon due 11/02/15 (ç)(Þ)(~) 280 280 Progress Energy, Inc. Total Investments 107.6% 5.625% due 01/15/16 40 41 (identified cost $940,260) 935,095 Reckitt Benckiser Treasury Services PLC Zero coupon due 11/09/15 (ç)(Þ)(~) 800 800 Royal Bank of Canada Other Assets and Liabilities, 0.800% due 10/30/15 745 745 Net - (7.6%) (66,316 ) Royal Bank of Canada NY Net Assets - 100.0% 868,779 Series ycd 0.383% due 03/18/16 (Ê)(~) 300 300 Russell U.S. Cash Management Fund 167,024,535 (8) 167,025 Sanofi 2.625% due 03/29/16 1,400 1,414 Santander Drive Auto Receivables Trust Series 2015-2 Class A1 0.450% due 05/16/16 71 71 Series 2015-3 Class A1 0.450% due 06/15/16 745 745 Series 2015-4 Class A1 0.500% due 09/15/16 1,080 1,080 SMART Trust Series 2015-1US Class A1 0.400% due 03/14/16 235 235 Sumitomo Mitsui Banking Corp. Series YCD 0.334% due 01/28/16 (Ê)(~) 500 500 Tennessee Gas Pipeline Co. LLC 8.000% due 02/01/16 200 204 Toronto-Dominion Bank (The) 0.793% due 09/09/16 (Ê) 1,250 1,254 Total Capital International SA 1.000% due 08/12/16 1,180 1,184 UBS AG 5.875% due 07/15/16 400 414 United States Treasury Bills 0.035% due 12/10/15 3,090 3,090 0.054% due 12/10/15 5,860 5,860 0.073% due 01/07/16 15 15 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 37 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% Adam Aircraft Industries Term Loan 05/22/07 48,786 114.22 56 — Escrow GM Corp. 04/21/11 80,000 — For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions United States 2 Year Treasury Note Futures 97 USD 21,246 12/15 20 United States 5 Year Treasury Note Futures 215 USD 25,911 12/15 156 United States 10 Year Treasury Note Futures 214 USD 27,549 12/15 234 United States Treasury Long Bond Futures 73 USD 11,486 12/15 135 United States Treasury Ultra Bond Futures 13 USD 2,085 12/15 13 Short Positions Euro-Bobl Futures 37 EUR 4,774 12/15 (12 ) Euro-BTP Futures 19 EUR 2,590 12/15 (47 ) Euro-OAT Futures 18 EUR 2,729 12/15 (33 ) Japan Government 10 Year Bond Futures 4 JPY 592,639 12/15 (8 ) Long Gilt Futures 28 GBP 3,334 12/15 (51 ) United States 5 Year Treasury Note Futures 67 USD 8,075 12/15 (34 ) United States 10 Year Treasury Note Futures 36 USD 4,634 12/15 (56 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 317 Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Swaptions (Fund Receives/Fund Pays) USD 5.000%/USD 3 Month LIBOR Put 1 0.00 4,135 01/14/19 (34 ) Total Liability for Options Written (premiums received $107) (34 ) Transactions in options written contracts for the period ended September 30, 2015 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2014 2 $ 116 Opened — — Closed (1 ) (9 ) Expired — — Outstanding September 30, 2015 1 $ 107 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Australia and New Zealand Banking Group AUD 419 NZD 465 10/09/15 7 Australia and New Zealand Banking Group AUD 780 NZD 865 10/09/15 12 Australia and New Zealand Banking Group EUR 4,798 USD 5,558 10/09/15 196 Australia and New Zealand Banking Group JPY 111,412 SGD 1,333 10/09/15 15 Australia and New Zealand Banking Group NZD 1,315 JPY 100,808 10/09/15 — See accompanying notes which are an integral part of this quarterly report. 38 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Australia and New Zealand Banking Group NZD 2,517 USD 1,599 10/09/15 (9 ) Bank of America USD 2,458 AUD 3,455 10/08/15 (33 ) Bank of America USD 89 AUD 127 11/06/15 — Bank of America USD 2,529 CHF 2,463 10/08/15 (2 ) Bank of America USD 8,429 CHF 8,209 10/08/15 (5 ) Bank of America USD 2,547 EUR 2,281 10/08/15 2 Bank of America USD 8,593 JPY 1,042,330 10/08/15 96 Bank of America USD 8,338 NOK 70,859 10/08/15 (15 ) Bank of America USD 107 NOK 914 11/06/15 — Bank of America USD 2,500 NOK 21,258 11/06/15 (5 ) Bank of America USD 2,414 NZD 3,781 10/08/15 2 Bank of America USD 84 NZD 132 11/06/15 — Bank of America AUD 8,063 USD 5,735 10/08/15 77 Bank of America AUD 11,518 USD 8,192 10/08/15 111 Bank of America CHF 67 USD 69 11/06/15 — Bank of America CHF 2,463 USD 2,531 11/06/15 1 Bank of America CHF 8,209 USD 8,437 11/06/15 5 Bank of America EUR 846 USD 945 10/30/15 (1 ) Bank of America GBP 732 USD 1,112 10/09/15 4 Bank of America JPY 311,030 USD 2,598 11/06/15 4 Bank of America NOK 21,258 USD 2,501 10/08/15 5 Bank of America NOK 70,859 USD 8,334 11/06/15 15 Bank of America NZD 8,821 USD 5,634 10/08/15 (4 ) Bank of America SEK 185 USD 22 11/06/15 — Bank of Montreal USD 8,572 JPY 1,029,340 11/06/15 12 Bank of Montreal JPY 1,029,340 USD 8,569 10/08/15 (12 ) Barclays EUR 839 JPY 115,522 10/09/15 51 Barclays GBP 267 SEK 3,427 10/09/15 10 Barclays JPY 140,000 USD 1,122 12/10/15 (46 ) Barclays NOK 14,186 USD 1,705 10/09/15 39 BNP Paribas USD 89 AUD 126 10/08/15 (1 ) BNP Paribas USD 8,491 CAD 11,298 10/08/15 (26 ) BNP Paribas USD 74 CHF 72 10/08/15 (1 ) BNP Paribas USD 9 EUR 8 10/08/15 — BNP Paribas USD 6,032 EUR 5,401 11/06/15 6 BNP Paribas USD 8,520 EUR 7,604 11/06/15 (19 ) BNP Paribas USD 181 GBP 118 10/08/15 (3 ) BNP Paribas USD 160 GBP 106 11/06/15 — BNP Paribas USD 5,891 GBP 3,883 11/06/15 (18 ) BNP Paribas USD 86 NOK 721 10/08/15 (1 ) BNP Paribas USD 5,815 NOK 49,601 10/08/15 11 BNP Paribas USD 116 NZD 183 10/08/15 1 BNP Paribas AUD 294 USD 208 10/08/15 2 BNP Paribas AUD 420 USD 297 10/08/15 2 BNP Paribas AUD 296 USD 208 11/06/15 — BNP Paribas CAD 8,093 USD 6,035 11/06/15 (27 ) BNP Paribas CHF 31 USD 32 10/08/15 — BNP Paribas CHF 102 USD 106 10/08/15 1 BNP Paribas CHF 5,746 USD 5,881 10/08/15 (16 ) BNP Paribas EUR 26 USD 30 10/08/15 — BNP Paribas EUR 7,604 USD 8,517 10/08/15 19 BNP Paribas GBP 3,883 USD 5,892 10/08/15 18 BNP Paribas JPY 12,990 USD 107 10/08/15 (1 ) BNP Paribas NOK 1,683 USD 201 10/08/15 3 BNP Paribas NOK 2,404 USD 286 10/08/15 4 BNP Paribas NZD 427 USD 270 10/08/15 (3 ) BNP Paribas NZD 307 USD 196 11/06/15 — BNP Paribas SEK 56 USD 7 10/08/15 — Citibank EUR 1,504 USD 1,678 10/09/15 (3 ) Citibank GBP 376 JPY 69,527 10/09/15 21 Citibank JPY 203,978 USD 1,698 10/09/15 (2 ) Citibank JPY 226,011 USD 1,888 10/09/15 4 Citibank SGD 1,124 JPY 95,792 10/09/15 18 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 39 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Commonwealth Bank of Australia USD 5,864 AUD 8,357 10/08/15 (1 ) Commonwealth Bank of Australia USD 8,382 AUD 11,938 10/08/15 (6 ) Commonwealth Bank of Australia USD 2,509 AUD 3,581 11/06/15 — Commonwealth Bank of Australia USD 5,890 CHF 5,674 10/08/15 (67 ) Commonwealth Bank of Australia USD 8,568 EUR 7,631 10/08/15 (41 ) Commonwealth Bank of Australia USD 124 EUR 111 11/06/15 — Commonwealth Bank of Australia USD 62 JPY 7,427 11/06/15 — Commonwealth Bank of Australia USD 5,886 NZD 9,248 10/08/15 24 Commonwealth Bank of Australia USD 2,517 NZD 3,964 11/06/15 10 Commonwealth Bank of Australia USD 8,713 NZD 13,651 11/06/15 (8 ) Commonwealth Bank of Australia AUD 3,581 USD 2,513 10/08/15 — Commonwealth Bank of Australia AUD 8,357 USD 5,855 11/06/15 1 Commonwealth Bank of Australia CAD 11,298 USD 8,425 10/08/15 (40 ) Commonwealth Bank of Australia CHF 2,432 USD 2,524 10/08/15 29 Commonwealth Bank of Australia CHF 8,106 USD 8,414 10/08/15 96 Commonwealth Bank of Australia CHF 224 USD 230 11/06/15 (1 ) Commonwealth Bank of Australia EUR 2,289 USD 2,570 10/08/15 12 Commonwealth Bank of Australia GBP 5,698 USD 8,630 11/06/15 13 Commonwealth Bank of Australia NOK 3,047 USD 357 11/06/15 (1 ) Commonwealth Bank of Australia NZD 3,964 USD 2,523 10/08/15 (10 ) Commonwealth Bank of Australia NZD 9,248 USD 5,873 11/06/15 (24 ) Commonwealth Bank of Australia SEK 21,699 USD 2,561 10/08/15 (32 ) Credit Suisse USD 560 EUR 491 10/09/15 (12 ) Credit Suisse CHF 1,638 USD 1,675 10/09/15 (6 ) Credit Suisse GBP 295 CHF 432 10/09/15 (4 ) Credit Suisse NZD 138 AUD 124 10/09/15 (1 ) Credit Suisse NZD 127 EUR 71 10/09/15 (3 ) Credit Suisse SGD 131 JPY 11,059 10/09/15 1 Goldman Sachs USD 2,734 CHF 2,674 10/09/15 11 Goldman Sachs USD 3,350 JPY 403,032 10/09/15 10 Goldman Sachs EUR 699 AUD 1,107 10/09/15 (9 ) Goldman Sachs GBP 712 JPY 131,775 10/09/15 42 Goldman Sachs GBP 1,274 USD 1,933 10/09/15 7 Goldman Sachs JPY 44,123 SGD 519 10/09/15 (6 ) Goldman Sachs NOK 14,426 USD 1,680 10/09/15 (14 ) Goldman Sachs SGD 1,336 JPY 114,308 10/09/15 28 JPMorgan Chase USD 4,379 CAD 5,566 10/15/15 (208 ) JPMorgan Chase USD 1,103 CLP 726,903 10/15/15 (60 ) JPMorgan Chase USD 1,117 COP 3,387,891 10/15/15 (21 ) JPMorgan Chase USD 1,141 COP 3,422,654 10/15/15 (34 ) JPMorgan Chase USD 147 EUR 132 10/15/15 — JPMorgan Chase USD 2,589 JPY 321,456 10/15/15 91 JPMorgan Chase USD 1,693 MYR 6,488 10/15/15 (215 ) JPMorgan Chase USD 3,316 NOK 27,076 10/15/15 (136 ) JPMorgan Chase USD 3,667 NZD 5,680 10/09/15 (38 ) JPMorgan Chase USD 2,241 PLN 8,579 10/15/15 16 JPMorgan Chase USD 912 RUB 62,615 10/14/15 41 JPMorgan Chase USD 949 RUB 64,731 10/14/15 36 JPMorgan Chase USD 2,820 SEK 23,885 10/15/15 34 JPMorgan Chase USD 2,306 TWD 71,450 10/15/15 (142 ) JPMorgan Chase AUD 2,501 USD 1,794 10/09/15 39 JPMorgan Chase AUD 7,881 USD 5,766 10/15/15 239 JPMorgan Chase BRL 7,334 USD 2,196 10/15/15 355 JPMorgan Chase CAD 2,253 EUR 1,516 10/09/15 10 JPMorgan Chase CHF 4,141 USD 4,374 10/15/15 123 JPMorgan Chase COP 15,667,131 USD 5,750 10/15/15 684 JPMorgan Chase CZK 33,283 USD 1,358 10/15/15 (10 ) JPMorgan Chase GBP 1,107 CHF 1,633 10/09/15 3 JPMorgan Chase GBP 2,418 USD 3,768 10/15/15 110 JPMorgan Chase IDR 28,792,681 USD 2,103 10/15/15 142 JPMorgan Chase MXN 13,675 USD 862 10/15/15 54 JPMorgan Chase MXN 32,415 USD 2,044 10/15/15 128 JPMorgan Chase NOK 1,872 USD 229 10/15/15 9 See accompanying notes which are an integral part of this quarterly report. 40 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ JPMorgan Chase NZD 16,472 USD 10,802 10/15/15 281 JPMorgan Chase PEN 14,291 USD 4,415 10/15/15 15 JPMorgan Chase PLN 1,770 USD 475 10/15/15 10 JPMorgan Chase PLN 1,777 USD 476 10/15/15 9 JPMorgan Chase RUB 127,346 USD 1,842 10/14/15 (96 ) JPMorgan Chase SGD 634 USD 447 10/15/15 2 JPMorgan Chase SGD 635 USD 450 10/15/15 4 JPMorgan Chase SGD 1,847 USD 1,365 10/15/15 68 JPMorgan Chase TRY 5,488 USD 2,000 10/15/15 194 JPMorgan Chase TWD 35,697 USD 1,097 10/15/15 16 JPMorgan Chase TWD 35,753 USD 1,097 10/15/15 14 JPMorgan Chase ZAR 322 USD 25 10/15/15 2 Royal Bank of Canada USD 4,103 CHF 4,010 10/09/15 12 Royal Bank of Canada USD 5,799 GBP 3,765 10/08/15 (104 ) Royal Bank of Canada USD 2,462 NOK 20,536 10/08/15 (50 ) Royal Bank of Canada AUD 382 CHF 262 10/09/15 2 Royal Bank of Canada AUD 1,199 CHF 819 10/09/15 (2 ) Royal Bank of Canada NOK 47,918 USD 5,746 10/08/15 117 Royal Bank of Canada NOK 68,455 USD 8,208 10/08/15 169 Standard Chartered USD 1,698 JPY 206,344 10/09/15 22 Standard Chartered USD 1,709 SEK 14,406 10/09/15 13 Standard Chartered AUD 793 CHF 545 10/09/15 6 Standard Chartered CHF 4,308 GBP 2,935 10/09/15 36 Standard Chartered GBP 282 SEK 3,603 10/09/15 9 Standard Chartered SEK 7,203 NOK 7,080 10/09/15 (58 ) State Street USD 2,587 SEK 21,755 10/08/15 13 State Street SEK 21,755 USD 2,588 11/06/15 (13 ) UBS CHF 579 USD 619 10/09/15 24 UBS JPY 69,424 SGD 817 10/09/15 (10 ) UBS SEK 14,054 USD 1,678 10/09/15 (1 ) Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 2,473 Total Return Swap Contracts (*) Amounts in thousands Fund Receives/(Pays) Notional Termination Fair Value Underlying Reference Entity Counterparty Amount Date $ Long Reference Entity Barclays Capital U.S. Aggregate Bond Index Barclays USD 9,061 10/30/15 61 Barclays Capital U.S. Aggregate Bond Index Barclays USD 8,043 11/30/15 54 Barclays Capital U.S. Aggregate Bond Index Barclays USD 4,022 11/30/15 27 Barclays Capital U.S. Aggregate Bond Index Barclays USD 20,835 04/29/16 139 Barclays Capital U.S. Aggregate Bond Index Barclays USD 18,851 04/29/16 126 Barclays Capital U.S. Aggregate Bond Index Barclays USD 22,500 06/30/16 276 Barclays Capital U.S. Aggregate Bond Index Barclays USD 22,624 06/30/16 151 Barclays Capital U.S. Aggregate Bond Index Barclays USD 12,569 06/30/16 84 Barclays Capital U.S. Aggregate Bond Index Barclays USD 11,000 09/30/16 — Barclays Capital U.S. Aggregate Bond Index Barclays USD 17,000 09/30/16 — Total Fair Value of Open Total Return Swap Contracts Premiums Paid (Received) - $— (å) 918 Interest Rate Swap Contracts Amounts in thousands Termination Fair Value Counterparty Notional Amount Fund Receives Fund Pays Date $ Barclays USD 425 Three Month LIBOR 2.417 % 11/15/27 (46 ) Barclays USD 425 Three Month LIBOR 2.481 % 11/15/27 (51 ) Citigroup USD 850 Three Month LIBOR 2.714 % 08/15/42 (36 ) See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 41 (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fees were all based on the 1 Month LIBOR rate plus a fee ranging from 0.297% to 0.387%. Russell Investment Funds Core Bond Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Interest Rate Swap Contracts Amounts in thousands Termination Fair Value Counterparty Notional Amount Fund Receives Fund Pays Date $ Citigroup USD 685 Three Month LIBOR 3.676 % 11/15/43 (168 ) JPMorgan Chase DKK 15,550 Three Month CIBOR 0.943 % 05/05/25 71 JPMorgan Chase HKD 17,750 Three Month HIBOR 2.160 % 05/14/25 (58 ) JPMorgan Chase CZK 55,600 Six Month PRIBOR 1.280 % 06/19/25 (75 ) Total Fair Value on Open Interest Rate Swap Contracts Premiums Paid (Received) - $— (å) (363 ) Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX Investment Grade Index Morgan Stanley USD 7,000 (1.000 %) 12/20/20 (25 ) CDX NA High Yield Index Goldman Sachs USD 13,440 5.000 % 12/20/20 (2 ) CDX NA High Yield Index Goldman Sachs USD 13,910 1.000 % 06/20/20 90 CDX NA High Yield Index Morgan Stanley USD 8,000 1.000 % 12/20/20 — Total Fair Value on Open Credit Indices Premiums Paid (Received) - ($20) 63 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Long-Term Investments Asset-Backed Securities $ — $ 62,014 $ 740 $ 62,754 Corporate Bonds and Notes — 178,386 — 178,386 International Debt — 52,271 — 52,271 Loan Agreements — 4,178 — 4,178 Mortgage-Backed Securities — 195,731 777 196,508 Municipal Bonds — 5,851 — 5,851 Non-US Bonds — 28,122 — 28,122 United States Government Agencies — 101,493 — 101,493 United States Government Treasuries — 46,688 — 46,688 Common Stocks — Preferred Stocks 1,427 — — 1,427 Options Purchased — 30 — 30 Short-Term Investments — 257,387 — 257,387 Total Investments 1,427 932,151 1,517 935,095 Other Financial Instruments Futures Contracts 317 — — 317 Options Written — (34 ) — (34 ) Foreign Currency Exchange Contracts — 2,473 — 2,473 Total Return Swap Contracts — 918 — 918 Interest Rate Swap Contracts — (363 ) — (363 ) Credit Default Swap Contracts — 63 — 63 Total Other Financial Instruments * $ 317 $ 3,057 $ — $ 3,374 *Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. See accompanying notes which are an integral part of this quarterly report. 42 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  September 30, 2015 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2015, see note 2 in the Notes to Quarterly Report. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value for the period ended September 30, 2015 were less than 1% of net assets. See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 43 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments  September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 96.9% Mercialys SA(ö) Australia - 4.9% Unibail-Rodamco SE(ö) BGP Holdings PLC(Å)(Æ)  Dexus Property Group(ö) Federation Centres(ö) Germany - 2.3% Goodman Group(ö) alstria office REIT-AG(Æ)(ö) GPT Group (The)(ö) Deutsche EuroShop AG Investa Office Fund(ö) Deutsche Wohnen AG Mirvac Group(ö) LEG Immobilien AG(Æ) Scentre Group(ö) Vonovia SE Shopping Centres Australasia Property Group(ö) 64 Stockland(ö) Hong Kong - 9.0% Westfield Corp.(ö) Champion REIT(Æ)(ö) Cheung Kong Property Holdings, Ltd. Hang Lung Properties, Ltd. - ADR Austria - 0.0% Henderson Land Development Co., Ltd. Atrium European Real Estate, Ltd.(Æ) Hongkong Land Holdings, Ltd. Buwog AG(Æ) 40 Hysan Development Co., Ltd. Kerry Properties, Ltd. Link REIT (The)(ö) Brazil - 0.1% New World Development Co., Ltd. BR Malls Participacoes SA Sino Land Co., Ltd. BR Properties SA Sun Hung Kai Properties, Ltd. Iguatemi Empresa de Shopping Centers Swire Properties, Ltd. SA Wharf Holdings, Ltd. (The) Canada - 1.3% Ireland - 0.1% Allied Properties Real Estate Investment Green REIT PLC(ö) Trust(ö) Hibernia REIT PLC(ö) Boardwalk Real Estate Investment Trust(Ñ)(ö) Brookfield Canada Office Properties(ö) Italy - 0.4% Canadian Apartment Properties REIT(ö) 99 Beni Stabili SpA SIIQ(ö) Canadian Real Estate Investment Trust(ö) Japan - 10.5% Crombie Real Estate Investment Trust(ö) Activia Properties, Inc.(Ñ)(ö) First Capital Realty, Inc. Class A(Ñ) Advance Residence Investment Corp.(ö) H&R Real Estate Investment Trust(Ñ)(ö) Aeon Mall Co., Ltd. RioCan Real Estate Investment Trust(ö) Daiwa House REIT Investment Corp.(ö) 73 Smart Real Estate Investment Trust(ö) Daiwa Office Investment Corp.(ö) 55 Frontier Real Estate Investment Corp.(ö) 26 GLP J-Reit(ö) China - 0.1% Hulic Co., Ltd. China Overseas Land & Investment, Ltd. Hulic Reit, Inc.(ö) China Resources Land, Ltd. Japan Hotel REIT Investment Corp.(ö) Dalian Wanda Commercial Properties Japan Real Estate Investment Corp.(ö) Co., Ltd. Class H(Þ) Japan Retail Fund Investment Corp.(ö) Sino-Ocean Land Holdings, Ltd. 62 Kenedix Office Investment Corp. Class A(ö) 30 Kenedix Retail REIT Corp.(ö) Finland - 0.2% Mitsubishi Estate Co., Ltd. Citycon OYJ(Æ) Mitsui Fudosan Co., Ltd. Sponda OYJ Mori Hills REIT Investment Corp. Class A(ö) Nippon Building Fund, Inc.(ö) France - 3.4% Nippon Prologis REIT, Inc.(ö) Fonciere Des Regions(ö) Gecina SA(ö) Nomura Real Estate Master Fund, Inc. Klepierre - GDR(ö) (Ñ)(ö) See accompanying notes which are an integral part of this quarterly report. 44 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued  September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Nomura Real Estate Office Fund, Inc. Capital & Counties Properties PLC Class A(ö) 9 41 Capital & Regional PLC(ö) NTT Urban Development Corp. Derwent London PLC(ö) Orix JREIT, Inc.(ö) Grainger PLC 30 Premier Investment Corp.(ö) 13 65 Great Portland Estates PLC(ö) Sumitomo Realty & Development Co., Hammerson PLC(ö) Ltd. Helical Bar PLC 22 Tokyo Tatemono Co., Ltd. Intu Properties PLC Class H(ö) Tokyu Fudosan Holdings Corp. Kennedy Wilson Europe Real Estate Tokyu REIT, Inc.(ö) 56 72 PLC United Urban Investment Corp.(ö) Land Securities Group PLC(ö) LXB Retail Properties PLC(Æ) Quintain Estates & Development Luxembourg - 0.1% PLC(Æ) 57 ADO Properties SA(Æ)(Þ) Safestore Holdings PLC(ö) 29 Segro PLC(ö) Netherlands - 1.8% Shaftesbury PLC(ö) Eurocommercial Properties NV ST Modwen Properties PLC NSI NV(ö) UNITE Group PLC (The) Wereldhave NV(ö) Urban & Civic PLC Workspace Group PLC(ö) Norway - 0.1% Entra ASA(Þ) United States - 52.9% Norwegian Property ASA(Æ) 99 Acadia Realty Trust(ö) Alexandria Real Estate Equities, Inc.(ö) Singapore - 1.6% American Campus Communities, Inc.(ö) Ascendas Real Estate Investment American Homes 4 Rent Class A(ö) Trust(Æ)(ö) Apartment Investment & Management CapitaLand Commercial Trust, Ltd.(Æ) Co. Class A(ö) (ö) AvalonBay Communities, Inc.(ö) CapitaLand Mall Trust Class A(Æ)(ö) Belmond, Ltd. Class A(Æ) CapitaLand, Ltd. BioMed Realty Trust, Inc.(ö) Global Logistic Properties, Ltd. Boston Properties, Inc.(ö) Mapletree Industrial Trust(Æ)(ö) Brixmor Property Group, Inc.(ö) UOL Group, Ltd. Brookdale Senior Living, Inc. Class A(Æ) 46 Camden Property Trust(ö) Spain - 0.4% Care Capital Properties, Inc.(Æ)(ö) Hispania Activos Inmobiliarios SA(Æ) Chesapeake Lodging Trust(ö) Lar Espana Real Estate Socimi SA(ö) CoreSite Realty Corp. Class A(ö) 61 Merlin Properties Socimi SA(Æ)(ö) Corporate Office Properties Trust(ö) Cousins Properties, Inc.(ö) CubeSmart(ö) Sweden - 0.8% CyrusOne, Inc.(ö) Atrium Ljungberg AB Class B DDR Corp.(ö) Castellum AB DiamondRock Hospitality Co.(ö) Fabege AB Digital Realty Trust, Inc.(ö) Hufvudstaden AB Class A Douglas Emmett, Inc.(ö) Wihlborgs Fastigheter AB Duke Realty Corp.(ö) Education Realty Trust, Inc.(ö) Empire State Realty Trust, Inc. Class Switzerland - 0.3% A(ö) Mobimo Holding AG(Æ) 83 Equinix, Inc.(ö) PSP Swiss Property AG(Æ) Equity LifeStyle Properties, Inc. Class Swiss Prime Site AG Class A(Æ) A(ö) Equity Residential(ö) Essex Property Trust, Inc.(ö) United Kingdom - 6.6% Extended Stay America, Inc. Big Yellow Group PLC(ö) Extra Space Storage, Inc.(ö) British Land Co. PLC (The)(ö) See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 45 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Federal Realty Investment Trust(ö) 46,743 6,378 Total Common Stocks First Industrial Realty Trust, Inc.(ö) 54,443 1,141 (cost $665,573) 730,964 General Growth Properties, Inc.(ö) 197,994 5,142 Gramercy Property Trust, Inc.(ö) 103,765 2,155 Short -Term Investments - 2.5% HCP, Inc.(ö) 115,793 4,313 United States - 2.5% Healthcare Realty Trust, Inc.(ö) 164,188 4,080 Russell U.S. Cash Management Fund 18,610,901 (8) 18,611 Healthcare Trust of America, Inc. Class Total Short-Term Investments A(ö) 145,003 3,554 (cost $18,611) 18,611 Hilton Worldwide Holdings, Inc. 220,739 5,063 Host Hotels & Resorts, Inc.(ö) 587,624 9,291 Other Securities - 1.1% Hudson Pacific Properties, Inc.(ö) 173,008 4,981 Russell U.S. Cash Collateral Fund(×) 8,248,966 (8) 8,249 Icad, Inc.(ö) 39,977 2,712 Total Other Securities InfraREIT, Inc.(ö) 50,400 1,193 (cost $8,249) 8,249 Kilroy Realty Corp.(ö) 100,880 6,573 Kimco Realty Corp.(ö) 142,480 3,481 Total Investments 100.5% La Quinta Holdings, Inc.(Æ) 13,820 218 LaSalle Hotel Properties(ö) 70,369 1,998 (identified cost $692,433) 757,824 Liberty Property Trust(ö) 50,884 1,603 Macerich Co. (The)(ö) 48,814 3,749 Other Assets and Liabilities, Net Mack-Cali Realty Corp.(ö) 70,338 1,328 - (0.5%) (3,998 ) Mid-America Apartment Communities, Net Assets - 100.0% 753,826 Inc.(ö) 78,497 6,427 National Health Investors, Inc.(ö) 24,690 1,419 National Retail Properties, Inc.(ö) 45,933 1,666 Omega Healthcare Investors, Inc.(ö) 170,081 5,978 Paramount Group, Inc.(ö) 46,069 774 Prologis, Inc.(ö) 271,494 10,561 Public Storage(ö) 92,568 19,590 QTS Realty Trust, Inc. Class A(ö) 47,172 2,061 Realty Income Corp.(Ñ)(ö) 75,022 3,556 Regency Centers Corp.(ö) 166,717 10,361 Retail Opportunity Investments Corp.(ö) 159,211 2,633 Rexford Industrial Realty, Inc.(ö) 142,515 1,966 RLJ Lodging Trust(ö) 77,939 1,970 Rockwell Collins, Inc. 527,054 367 Senior Housing Properties Trust(ö) 84,347 1,366 Simon Property Group, Inc.(ö) 262,270 48,184 SL Green Realty Corp.(ö) 58,146 6,289 Sovran Self Storage, Inc.(ö) 10,475 988 Spirit Realty Capital, Inc.(ö) 251,153 2,296 Starwood Hotels & Resorts Worldwide, Inc. 55,467 3,687 Starwood Waypoint Residential Trust(ö) 78,885 1,880 STORE Capital Corp.(ö) 74,756 1,544 Strategic Hotels & Resorts, Inc.(Æ)(ö) 61,578 849 Sun Communities, Inc.(ö) 68,918 4,670 Sunstone Hotel Investors, Inc.(ö) 141,324 1,870 Tanger Factory Outlet Centers, Inc.(ö) 84,824 2,796 Taubman Centers, Inc.(ö) 7,366 509 UDR, Inc.(ö) 181,304 6,251 Ventas, Inc.(ö) 139,207 7,804 Vornado Realty Trust(ö) 187,816 16,983 Washington Real Estate Investment Trust(Ñ)(ö) 76,000 1,895 Weingarten Realty Investors(ö) 108,492 3,592 Welltower, Inc.(Æ)(ö) 126,745 8,533 WP GLIMCHER, Inc.(ö) 142,205 1,658 Xenia Hotels & Resorts, Inc.(ö) 45,452 794 398,998 See accompanying notes which are an integral part of this quarterly report. 46 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% BGP Holdings PLC 08/06/09 AUD 926,311 — For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Dow Jones U.S. Real Estate Index Futures 354 USD 9,798 12/15 123 FTSE/EPRA Europe Index Futures 301 EUR 6,515 12/15 121 Hang Seng Index Futures 8 HKD 8,317 10/15 (18 ) MSCI Singapore ETS Index Futures 9 SGD 563 10/15 (5 ) S&P/TSX 50 Index Futures 5 CAD 780 12/15 (7 ) SPI 200 Index Futures 11 AUD 1,377 12/15 (11 ) TOPIX Index Futures 17 JPY 239,955 12/15 (40 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 163 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 143 AUD 200 12/16/15 (3 ) Bank of America USD 8 EUR 7 10/01/15 — Bank of America USD 19 EUR 17 10/01/15 — Bank of America USD 23 EUR 20 10/01/15 — Bank of America USD 1,144 EUR 1,000 12/16/15 (25 ) Bank of America USD 18 GBP 12 10/01/15 — Bank of America USD 27 GBP 18 10/01/15 — Bank of America USD 23 GBP 15 10/02/15 — Bank of America USD 42 HKD 329 10/02/15 — Bank of America USD 250 JPY 30,000 12/16/15 — Bank of America AUD 100 USD 71 12/16/15 1 Bank of America EUR 18 USD 20 10/02/15 — Bank of America EUR 200 USD 223 12/16/15 (1 ) Bank of America EUR 500 USD 560 12/16/15 1 Bank of America GBP — USD 1 10/01/15 — Bank of America GBP 2 USD 4 10/01/15 — Bank of America GBP 122 USD 184 10/01/15 — Bank of America JPY 20,000 USD 167 12/16/15 — Bank of Montreal USD 213 AUD 305 12/16/15 — Bank of Montreal USD 1,430 EUR 1,280 12/16/15 2 Bank of Montreal USD 273 HKD 2,117 12/16/15 — Bank of Montreal USD 391 JPY 47,342 12/16/15 3 Bank of Montreal USD 95 SGD 136 12/16/15 — BNP Paribas USD 213 AUD 305 12/16/15 — BNP Paribas USD 107 CAD 142 12/16/15 (1 ) BNP Paribas USD 1,431 EUR 1,280 12/16/15 1 BNP Paribas USD 273 HKD 2,117 12/16/15 — BNP Paribas USD 392 JPY 47,342 12/16/15 3 BNP Paribas USD 95 SGD 136 12/16/15 — Credit Suisse USD 452 EUR 400 12/16/15 (5 ) Credit Suisse USD 166 JPY 20,000 12/16/15 1 HSBC USD 213 AUD 305 12/16/15 — HSBC USD 107 CAD 142 12/16/15 (1 ) HSBC USD 1,430 EUR 1,280 12/16/15 2 See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 47 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ HSBC USD 273 HKD 2,117 12/16/15 — HSBC USD 392 JPY 47,342 12/16/15 4 HSBC USD 95 SGD 136 12/16/15 — Royal Bank of Canada USD 213 AUD 305 12/16/15 — Royal Bank of Canada USD 107 CAD 142 12/16/15 (1 ) Royal Bank of Canada USD 1,430 EUR 1,280 12/16/15 2 Royal Bank of Canada USD 273 HKD 2,117 12/16/15 — Royal Bank of Canada USD 392 JPY 47,342 12/16/15 3 Royal Bank of Canada USD 95 SGD 136 12/16/15 — Royal Bank of Canada EUR 23 USD 26 10/02/15 — Royal Bank of Canada EUR 29 USD 32 10/02/15 — Royal Bank of Canada EUR 9 USD 10 10/05/15 — State Street USD 29 CAD 39 10/01/15 — State Street USD 1 CAD 1 10/02/15 — State Street USD 18 CAD 24 10/02/15 — State Street USD 10 EUR 9 10/01/15 — State Street USD 12 EUR 10 10/01/15 — State Street USD 24 EUR 21 10/01/15 — State Street USD 30 EUR 27 10/01/15 — State Street USD 2 EUR 2 10/02/15 — State Street USD 2 EUR 2 10/02/15 — State Street USD 8 EUR 7 10/02/15 — State Street USD 9 EUR 8 10/02/15 — State Street USD 9 EUR 8 10/02/15 — State Street USD 15 EUR 13 10/02/15 — State Street USD 31 EUR 27 10/02/15 (1 ) State Street USD 14 EUR 12 10/05/15 — State Street USD 18 GBP 12 10/02/15 — State Street USD 29 HKD 225 10/02/15 — State Street USD 22 HKD 172 10/05/15 — State Street USD 42 SGD 60 10/05/15 — State Street CHF 82 USD 84 10/01/15 — State Street CHF 28 USD 28 10/02/15 — State Street CHF 89 USD 91 10/02/15 — State Street SGD 64 USD 45 10/05/15 — UBS USD 213 AUD 305 12/16/15 — UBS USD 107 CAD 142 12/16/15 (1 ) UBS USD 1,431 EUR 1,280 12/16/15 2 UBS USD 273 HKD 2,117 12/16/15 — UBS USD 392 JPY 47,342 12/16/15 3 UBS USD 95 SGD 136 12/16/15 — Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (11 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Australia $ — $ 36,552 $ — $ 36,552 Austria — 311 — 311 Brazil 790 — — 790 Canada 9,741 — — 9,741 China — 582 — 582 Finland — 1,508 — 1,508 France 5,938 19,995 — 25,933 Germany — 17,080 — 17,080 Hong Kong — 67,799 — 67,799 Ireland — 813 — 813 See accompanying notes which are an integral part of this quarterly report. 48 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — September 30, 2015 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Italy — 2,652 — 2,652 Japan — 77,463 1,678 79,141 Luxembourg — 457 — 457 Netherlands — 13,578 — 13,578 Norway — 786 — 786 Singapore — 12,313 — 12,313 Spain — 3,217 — 3,217 Sweden — 6,255 — 6,255 Switzerland — 2,593 — 2,593 United Kingdom — 49,865 — 49,865 United States 395,919 3,079 — 398,998 Short-Term Investments — 18,611 — 18,611 Other Securities — 8,249 — 8,249 Total Investments 412,388 343,758 1,678 757,824 Other Financial Instruments Futures Contracts 163 — — 163 Foreign Currency Exchange Contracts (1 ) (10 ) — (11 ) Total Other Financial Instruments * $ 162 $ (10 ) $ — $ 152 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended September 30, 2015, see note 2 in the Notes to Quarterly Report. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value for the period ended September 30, 2015 were less than 1% of net assets. See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 49 Russell Investment Funds Notes to Schedules of Investments  September 30, 2015 (Unaudited) Footnotes: (Æ) Nonincome-producing security. (ö) Real Estate Investment Trust (REIT). (§) All or a portion of the shares of this security are held as collateral in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. (~ ) Rate noted is yield-to-maturity from date of acquisition. (ç) At amortized cost, which approximates market. (Ê) Adjustable or floating rate security. Rate shown reflects rate in effect at period end. (Ï) Forward commitment. (  ) Perpetual floating rate security. Rate shown reflects rate in effect at period end. (µ) Bond is insured by a guarantor. (Ø) In default. (ß) Illiquid security. (x) The security is purchased with the cash collateral from the securities loaned. (Ñ) All or a portion of the shares of this security are on loan. (Þ) Restricted security. Security may have contractual restrictions on resale, may have been offered in a private placement transaction, and may not be registered under the Securities Act of 1933. (Å) Illiquid and restricted security. (å) Currency balances were held in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Note 2. (8) Unrounded units Abbreviations: 144A - Represents private placement security for qualified buyers according to rule 144A of the Securities Act of 1933. ADR - American Depositary Receipt ADS - American Depositary Share BBSW - Bank Bill Swap Reference Rate CIBOR - Copenhagen Interbank Offered Rate CME - Chicago Mercantile Exchange CMO - Collateralized Mortgage Obligation CVO - Contingent Value Obligation EMU - European Economic and Monetary Union EURIBOR - Euro Interbank Offered Bank FDIC - Federal Deposit Insurance Company GDR - Global Depositary Receipt GDS - Global Depositary Share LIBOR - London Interbank Offered Rate NIBOR - Norwegian Interbank Offered Rate PIK - Payment in Kind REMIC - Real Estate Mortgage Investment Conduit SIBOR  Singapore Interbank Offered Rate STRIP - Separate Trading of Registered Interest and Principal of Securities TBA - To Be Announced Security UK - United Kingdom 50 Notes to Schedules of Investments Russell Investment Funds Notes to Schedules of Investments, continued  September 30, 2015 (Unaudited) Foreign Currency Abbreviations: ARS - Argentine peso HUF - Hungarian forint PKR - Pakistani rupee AUD - Australian dollar IDR - Indonesian rupiah PLN - Polish zloty BRL - Brazilian real ILS - Israeli shekel RUB - Russian ruble CAD - Canadian dollar INR - Indian rupee SEK - Swedish krona CHF - Swiss franc ISK - Icelandic krona SGD - Singapore dollar CLP - Chilean peso ITL - Italian lira SKK - Slovakian koruna CNY - Chinese yuan renminbi JPY - Japanese yen THB - Thai baht COP - Colombian peso KES - Kenyan schilling TRY - Turkish lira CRC - Costa Rican colon KRW - South Korean won TWD - Taiwanese dollar CZK - Czech koruna MXN - Mexican peso USD - United States dollar DKK - Danish krone MYR  Malaysian ringgit VEB - Venezuelan bolivar EGP - Egyptian pound NOK - Norwegian krone VND - Vietnam dong EUR - Euro NZD - New Zealand dollar ZAR - South African rand GBP - British pound sterling PEN - Peruvian nuevo sol HKD  Hong Kong dollar PHP  Philippine peso Notes to Schedules of Investments 51 Russell Investment Funds Notes to Quarterly Report  September 30, 2015 (Unaudited) 1. Organization Russell Investment Funds (the Investment Company or RIF) is a series investment company with 9 different investment portfolios referred to as funds (each a Fund and collectively the Funds). This Quarterly Report reports on five of these funds. The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value ("NAV") to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended (Investment Company Act), as an open-end management investment company. It is organized and operated as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (Master Trust Agreement). The Investment Companys Master Trust Agreement permits the Board of Trustees (the Board) to issue an unlimited number of shares of beneficial interest. 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (U.S. GAAP) for investment companies. The presentation of these schedules of investments in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the Quarterly Report. Actual results could differ from those estimates. Security Valuation The Funds value portfolio securities according to Board-approved securities valuation procedures which include market and fair value procedures. The Board has delegated the responsibility for administration of the securities valuation procedures to Russell Fund Services Company (RFSC). U.S. GAAP defines fair value as the price that a Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a fair value hierarchy that prioritizes inputs to valuation methods and requires a separate disclosure of the fair value hierarchy for each major category of assets and liabilities, that segregates fair value measurements into levels (Level 1, 2, and 3). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined as follows:  Level 1  Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities.  Level 2  Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs.  Level 3  Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by RFSC, acting at the discretion of the Board, that are used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The valuation techniques and significant inputs used in determining the fair market values of financial instruments categorized as Level 1 and Level 2 of the fair value hierarchy are as follows: Equity securities, including common and preferred stock, that are traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Certain foreign equity securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, exchange traded funds, and the movement of certain indexes of securities, based on the statistical analysis of historical 52 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  September 30, 2015 (Unaudited) relationships. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized as Level 2 of the fair value hierarchy. Fixed income securities including corporate, convertible, U.S. government agency, municipal bonds and notes, U.S. treasury obligations, sovereign issues, bank loans, bank notes and non-U.S. bonds are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing service providers internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risks/spreads and default rates. Such fixed income securities that use pricing service internal models as described above are categorized as Level 2 of the fair value hierarchy. Such fixed income securities that use broker deal quotations are categorized as Level 3 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis and marked-to-market daily until settlement at the forward settlement date are categorized as Level 2 of the fair value hierarchy. Mortgage and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal. These securities are also normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing models for these securities usually consider tranche-level attributes, including estimated cash flows of each tranche, market-based yield spreads for each tranche, and current market data, as well as incorporate deal collateral performance, as available. Mortgage and asset-backed securities that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Investments in privately held investment funds will be valued based upon the NAV of such investments and are categorized as Level 2 of the fair value hierarchy if the privately-held investment funds redemption terms require 90 days notice or less. If the redemption terms require greater than 90 days notice for redemptions, then the investment will be categorized as Level 3. The Funds have adopted the authoritative guidance under U.S. GAAP for estimating the fair value of investments in funds that have calculated NAV per share in accordance with the specialized accounting guidance for investment companies. Accordingly, the Funds estimate the fair value of an investment in a fund using the NAV per share without further adjustment as a practical expedient, if the NAV per share of the investment is determined in accordance with the specialized accounting guidance for investment companies as of the reporting entitys measurement date. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost, which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Derivative instruments are instruments such as foreign currency contracts, futures contracts, options contracts, or swap agreements that derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. Derivatives may be classified into two groups depending upon the way that they are traded: privately traded over-the-counter (OTC) derivatives that do not go through an exchange or intermediary and exchange-traded derivatives that are traded through specialized derivatives exchanges or other regulated exchanges. OTC derivatives are normally valued on the basis of broker dealer quotations or pricing service providers. Depending on the product and the terms of the transaction, the value of the derivative instrument can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, yield curves, dividends and exchange rates. OTC derivatives that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Exchange-traded derivatives are valued based on the last reported sales price on the day of valuation and are categorized as Level 1 of the fair value hierarchy. Centrally cleared swaps listed or traded on a multilateral or trade facility platform, such as a registered exchange, are valued at the daily settlement price determined by the respective exchange. For centrally cleared credit default swaps the clearing facility requires its members to provide actionable levels across complete term structures. These levels along with external third party prices are used to produce daily settlement prices. These securities are categorized as Level 2 of the fair value hierarchy. Centrally cleared interest rate swaps are valued using a pricing model that references the underlying rates including the overnight index swap rate and London Interbank Offered Rate (LIBOR) forward rate to produce the daily settlement price. These securities are categorized as Level 2 of the fair value hierarchy. Events or circumstances affecting the values of Fund securities that occur between the closing of the principal markets on which they trade and the time the NAV of Fund shares is determined may be reflected in the calculation of NAV for each applicable Fund when the Fund deems that the particular event or circumstance would materially affect such Funds NAV. Funds that invest primarily in frequently traded exchange-listed securities will use fair value pricing in limited circumstances since reliable market quotations will often be readily available. Funds that invest in foreign securities are likely to use fair value pricing more often since significant events may occur between the close of foreign markets and the time of pricing which would trigger fair value pricing Notes to Quarterly Report 53 Russell Investment Funds Notes to Quarterly Report, continued  September 30, 2015 (Unaudited) of the foreign securities. Although there are observable inputs assigned on a security level, prices are derived from factors using proprietary models or matrix pricing. For this reason, significant events will cause movement between Levels 1 and 2, as was the case with the Non-U.S. Fund and the Global Real Estate Securities Fund. Example of significant events that could trigger fair value pricing of one or more securities are: any market movement of the U.S. securities market (defined in the fair value procedures as the movement by a single major U.S. Index); a company development such as a material business development; a natural disaster or emergency situation; or an armed conflict. The NAV of a Funds portfolio that includes foreign securities may change on days when shareholders will not be able to purchase or redeem Fund shares, since foreign securities can trade on non-business days. The Multi-Style Equity and Aggressive Equity Funds had no transfers between Levels 1, 2 and 3 for the period ended September 30, 2015. At the beginning of the period, the Non-U.S. Fund had transfers out of Level 1 into Level 2 representing financial instruments for which fair value pricing was applied. As of September 30, 2015, the amount transferred from Level 1 to Level 2 was $3,357,709. At the beginning of the period, the Non-U.S. Fund had transfers out of Level 2 into Level 1 representing financial instruments for which fair value pricing was previously applied. As of September 30, 2015, the amount transferred from Level 2 to Level 1 was $281,026. At the beginning of the period, the Core Bond Fund had transfers out of Level 2 into Level 3 representing financial instruments for which approved vendor sources were not available. As of September 30, 2015, the amount transferred from Level 2 to Level 3 was $160,411. At the beginning of the period, the Core Bond Fund had transfers out of Level 3 into Level 2 representing financial instruments for which approved vendor sources became available. As of September 30, 2015, the amount transferred from Level 3 to Level 2 was $4,262,648. At the beginning of the period, the Global Real Estate Securities Fund had transfers out of Level 2 into Level 1 representing financial instruments for which fair value pricing was previously applied. As of September 30, 2015, the amount transferred from Level 2 to Level 1 was $1,169,908. Level 3 Fair Value Investments The valuation techniques and significant inputs used in determining the fair values of financial instruments classified as Level 3 of the fair value hierarchy are as follows: Securities and other assets for which market quotes are not readily available, or are not reliable, are valued at fair value as determined in good faith by RFSC and are categorized as Level 3 of the fair value hierarchy. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information or broker quotes). When RFSC applies fair valuation methods that use significant unobservable inputs to determine a Funds NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but instead may be priced by another method that RFSC believes accurately reflects fair value and will be categorized as Level 3 of the fair value hierarchy. Fair value pricing may require subjective determinations about the value of a security. While the securities valuation procedures are intended to result in a calculation of a Funds NAV that fairly reflects security values as of the time of pricing, the process cannot guarantee that fair values determined by RFSC would accurately reflect the price that a Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by a Fund may differ from the value that would be realized if the securities were sold. RFSC employs third party pricing vendors to provide fair value measurements. RFSC oversees third-party pricing service providers in order to support the valuation process throughout the year. The significant unobservable input used in fair value measurement of certain of the Funds preferred equity securities is the redemption value calculated on a fully-diluted basis if converted to common stock. Significant increases (decreases) in the redemption value would have a direct and proportional impact to fair value. The significant unobservable input used in the fair value measurement of certain of the Funds debt securities is the yield to worst ratio. Significant increases (decreases) in the yield to worst ratio would result in a lower (higher) fair value measurement. These significant unobservable inputs are further disclosed in the Schedule of Investments for each respective Fund as applicable. If third party evaluated vendor pricing is neither available nor deemed to be indicative of fair value, RFSC may elect to obtain indicative market quotations (broker quotes) directly from the broker or passed through from a third party vendor. In the event that the source of fair value is from a single source broker quote, these securities are classified as Level 3 per the fair value 54 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  September 30, 2015 (Unaudited) hierarchy. Broker quotes are typically received from established market participants. Although independently received on a daily basis, RFSC does not have the transparency to view the underlying inputs which support the broker quotes. Significant changes in the broker quote would have direct and proportional changes in the fair value of the security. There is a third-party pricing exception to the quantitative disclosure requirement when prices are not determined by the reporting entity. RFSC is exercising this exception and has made a reasonable attempt to obtain quantitative information from the third party pricing vendors regarding the unobservable inputs used. For fair valuations using significant unobservable inputs, U.S. GAAP requires a reconciliation of the beginning to ending balances for reported fair values that present changes attributable to total realized and unrealized gains or losses, purchases and sales, and transfers in/out of the Level 3 category during the period. Additionally, U.S. GAAP requires quantitative information regarding the significant unobservable inputs used in the determination of fair value of assets categorized as Level 3 in the fair value hierarchy. In accordance with the requirements of U.S. GAAP, a fair value hierarchy, Level 3 reconciliation and additional disclosure about fair value measurements, if any, have been included in the Presentation of Portfolio Holdings for each respective Fund. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred within a particular Fund. Investment Income Dividend income is recorded net of applicable withholding taxes on the ex-dividend date, except that certain dividends from foreign securities are recorded as soon thereafter as the Funds are informed subsequent to the ex-dividend date. Interest income is recorded daily on the accrual basis. The Core Bond Fund classifies gains and losses realized on prepayments received on mortgage-backed securities as an adjustment to interest income. All premiums and discounts, including original issue discounts, are amortized/ accreted using the effective interest method. Debt obligation securities may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Foreign Currency Translations The books and records of the Funds are maintained in U.S. dollars. Foreign currency amounts and transactions of the Funds are translated into U.S. dollars on the following basis: (a) Fair value of investment securities, other assets and liabilities at the closing rate of exchange on the valuation date. (b) Purchases and sales of investment securities and income at the closing rate of exchange prevailing on the respective trade dates of such transactions. Net realized gains or losses from foreign currency-related transactions arise from: sales and maturities of short-term securities; sales of foreign currencies; currency gains or losses realized between the trade and settlement dates on securities transactions; the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized gains or losses from foreign currency-related transactions arise from changes in the value of assets and liabilities, other than investments in securities, as a result of changes in the exchange rates. The Funds do not isolate that portion of the results of operations of the Funds that arises as a result of changes in exchange rates from that portion that arises from changes in market prices of investments during the year. Such fluctuations are included with the net realized and unrealized gain or loss from investments. However, for federal income tax purposes, the Funds do isolate the effects of changes in foreign exchange rates from the fluctuations arising from changes in market prices for realized gain (or loss) on debt obligations. Derivatives To the extent permitted by the investment objectives, restrictions and policies set forth in the Funds Prospectuses and Statement of Additional Information, the Funds may invest in derivatives. Derivative securities are instruments or agreements whose value is derived from an underlying security or index. They include options, futures, swaps and forwards. These instruments offer unique characteristics and risks that facilitate the Funds investment strategies. The Funds typically use derivatives in three ways: exposing cash to markets, hedging and return enhancement. In addition, the Non-U.S. and Global Real Estate Securities Funds may enter into foreign exchange contracts for trade settlement purposes. The Notes to Quarterly Report 55 Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2015 (Unaudited) Funds may pursue their strategy of being fully invested by exposing cash to the performance of appropriate markets by purchasing securities and/or derivatives. This is intended to cause the Funds to perform as though cash were actually invested in those markets. Hedging may be used by certain Funds to limit or control risks, such as adverse movements in exchange rates and interest rates. Return enhancement can be accomplished through the use of derivatives in a Fund, including using derivatives as a substitute for holding physical securities, and using them to express various macro views (e.g., interest rate movements, currency movements, and macro credit strategies). By purchasing certain instruments, the Funds may more effectively achieve the desired portfolio characteristics that assist them in meeting their investment objectives. Depending on how the derivatives are structured and utilized, the risks associated with them may vary widely. These risks include, but are not limited to, market risk, liquidity risk, leveraging risk, counterparty risk, basis risk, reinvestment risk, political risk, prepayment risk, extension risk and credit risk. Futures, certain options and cleared swaps are traded or cleared on an exchange or central exchange clearing house. Exchange- traded or cleared transactions generally present less counterparty risk to a Fund. The exchange’s clearinghouse stands between the Fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the clearinghouse and the clearing member. Cleared swap contracts are subject to clearing house rules, including initial and variation margin requirement, daily settlement of obligations and the clearinghouse guarantee of payments to the broker. There is, however, still counterparty risk due to the insolvency of the broker with respect to any margin held in the brokers’ customer accounts. While clearing members are required to segregate customer assets from their own assets, in the event of insolvency, there may be a shortfall in the amount of margin held by the broker for its clients. Collateral and margin requirements for exchange-traded or exchange-cleared derivatives are established through regulation, as well as set by the broker or applicable clearinghouse. Securities pledged by a Fund for exchange-traded and cleared transactions are noted as collateral or margin requirements in the Schedule of Investments. Foreign Currency Exchange Contracts In connection with investment transactions consistent with the Funds’ investment objectives and strategies, certain Funds may enter into foreign currency exchange spot contracts and forward foreign currency exchange contracts (“FX contracts”). From time to time, certain Funds may enter into FX contracts to hedge certain foreign currency-denominated assets. FX contracts are recorded at fair value. Certain risks may arise upon entering into these FX contracts from the potential inability of counterparties to meet the terms of their FX contracts and are generally limited to the amount of unrealized gain on the FX contracts. For the period ended September 30, 2015, the following Funds entered into foreign currency exchange contracts primarily for the strategies listed below: Funds Strategies Non-U.S. Fund Exposing cash to markets and trade settlement Core Bond Fund Return enhancement and hedging Global Real Estate Securities Fund Exposing cash to markets and trade settlement As of September 30, 2015, the Funds had no cash collateral balances in connection with forward contracts purchased (sold). The Funds’ foreign currency contract notional dollar values outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following tables illustrate the quarterly volume of foreign currency contracts. For the purpose of this disclosure, volume is measured by the amounts bought and sold in USD. Outstanding Contract Amounts Bought Quarter Ended March 31, 2015 June 30, 2015 September 30, 2015 Non-U.S. Fund $ 31,406,054 $ 27,851,220 $ 64,272,696 Core Bond Fund 404,212,938 388,687,653 451,978,429 Global Real Estate Securities Fund 20,903,916 22,102,212 16,721,450 Outstanding Contract Amounts Sold Quarter Ended March 31, 2015 June 30, 2015 September 30, 2015 Non-U.S. Fund $ 31,195,199 $ 27,800,041 $ 64,191,056 Core Bond Fund 402,843,749 388,235,638 449,561,958 Global Real Estate Securities Fund 20,744,828 22,144,664 16,739,305 Options The Funds may purchase and sell (write) call and put options on securities and securities indices, provided such options are traded on a national securities exchange or in an over-the-counter market. The Funds may also purchase and sell (write) call and put options on foreign currencies. 56 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2015 (Unaudited) When a Fund writes a covered call or a put option, an amount equal to the premium received by the Fund is included in the Fund’s Statement of Assets and Liabilities as an asset and as an equivalent liability. The amount of the liability is subsequently marked- to-market to reflect the current fair value of the option written. The Fund receives a premium on the sale of a call option but gives up the opportunity to profit from any increase in the value of the underlying instrument above the exercise price of the option, and when the Fund writes a put option it is exposed to a decline in the price of the underlying instrument. Whether an option which the Fund has written expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss, if the cost of a closing purchase transaction exceeds the premium received when the option was sold) without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund realizes a capital gain or loss from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. When a put option which a Fund has written is exercised, the amount of the premium originally received will reduce the cost of the security which a Fund purchases upon exercise of the option. The Funds’ use of written options involves, to varying degrees, elements of market risk in excess of the amount recognized in the Statements of Assets and Liabilities. The face or contract amounts of these instruments reflect the extent of the Funds’ exposure to market risk. The risks may be caused by an imperfect correlation between movements in the price of the instrument and the price of the underlying securities and interest rates. A Fund may enter into a swaption (swap option). In a swaption, the buyer gains the right but not the obligation to enter into a specified swap agreement with the issuer on a specified future date. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying interest rate swap. For the period ended September 30, 2015, the Core Bond Fund purchased/sold options primarily for the strategies of return enhancement and hedging. The Core Bond Fund's options contracts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of options contracts. For purpose of this disclosure, volume is measured by contracts outstanding at period end. Number of Option Contracts Outstanding Quarter Ended March 31, 2015 June 30, 2015 September 30, 2015 Core Bond Fund 2 2 2 Futures Contracts The Funds may invest in futures contracts (i.e., interest rate, foreign currency and index futures contracts). The face or contract amounts of these instruments reflect the extent of the Funds’ exposure to off balance sheet risk. The primary risks associated with the use of futures contracts are an imperfect correlation between the change in fair value of the securities held by the Funds and the prices of futures contracts and the possibility of an illiquid market. Upon entering into a futures contract, the Funds are required to deposit with a broker an amount, termed the initial margin, which typically represents 5% to 10% of the purchase price indicated in the futures contract. Payments to and from the broker, known as variation margin, are typically required to be made on a daily basis as the price of the futures contract fluctuates. Changes in initial settlement value are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized. For the period ended September 30, 2015, the following Funds entered into futures contracts primarily for the strategies listed below: Funds Strategies Multi-Style Equity Fund Exposing cash to markets Aggressive Equity Fund Exposing cash to markets Non-U.S. Fund Hedging and exposing cash to markets Core Bond Fund Return enhancement, hedging and exposing cash to markets Global Real Estate Securities Fund Exposing cash to markets As of September 30, 2015, the Funds had cash collateral balances in connection with futures contracts purchased (sold) as follows: Cash Collateral for Futures Multi-Style Equity Fund $ 1,320,000 Aggressive Equity Fund $ 645,001 Notes to Quarterly Report 57 Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2015 (Unaudited) Cash Collateral for Futures Non-U.S. Fund $ 4,900,000 Core Bond Fund $ 1,941,000 Global Real Estate Securities Fund $ 1,770,000 The Funds’ futures contracts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of futures contracts. For purpose of this disclosure, volume is measured by contracts outstanding at period end. Number of Futures Contracts Outstanding Quarter Ended March 31, 2015 June 30, 2015 September 30, 2015 Multi-Style Equity Fund 310 275 259 Aggressive Equity Fund 88 78 46 Non-U.S. Fund 676 644 722 Core Bond Fund 2,189 1,437 821 Global Real Estate Securities Fund 530 678 705 Swap Agreements The Funds may enter into swap agreements, on either an asset-based or liability-based basis, depending on whether they are hedging their assets or their liabilities, and will usually enter into swaps on a net basis, i.e., the two payment streams are netted out, with the Funds receiving or paying, as the case may be, only the net amount of the two payments. When a Fund engages in a swap, it exchanges its obligations to pay or rights to receive payments for the obligations or rights to receive payments of another party (i.e., an exchange of floating rate payments for fixed rate payments). Certain Funds may enter into several different types of swap agreements including credit default, interest rate, total return, and currency swaps. Credit default swaps are a counterparty agreement which allows the transfer of third party credit risk (the possibility that an issuer will default on its obligation by failing to pay principal or interest in a timely manner) from one party to another. The lender faces the credit risk from a third party and the counterparty in the swap agrees to insure this risk in exchange for regular periodic payments. Interest rate swaps are a counterparty agreement, can be customized to meet each party’s needs, and involve the exchange of a fixed or variable payment per period for a payment that is not fixed. Total return swap agreements are a counterparty agreement intended to expose cash to markets or to effect investment transactions consistent with those Funds’ investment objectives and strategies. Currency swaps are an agreement where two parties exchange specified amounts of different currencies which are followed by each paying the other a series of interest payments that are based on the principal cash flow. At maturity the principal amounts are returned. The Funds expect to enter into these transactions primarily to preserve a return or spread on a particular investment or to protect against any increase in the price of securities they anticipate purchasing at a later date, or for return enhancement. The net amount of the excess, if any, of the Funds’ obligations over their entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be segregated. To the extent that the Funds enter into swaps on other than a net basis, the amount earmarked on the Funds’ records will be the full amount of the Funds’ obligations, if any, with respect to such swaps, accrued on a daily basis. If there is a default by the other party to such a transaction, the Funds will have contractual remedies pursuant to the agreement related to the transaction. A Fund may not receive the expected amount under a swap agreement if the other party to the agreement defaults or becomes bankrupt. The Funds may enter into swap agreements with counterparties that meet the credit quality limitations of RIMCo. The Funds will not enter into any swap unless the counterparty has a minimum senior unsecured credit rating or long term counterparty credit rating, including reassignments, of BBB- or better as defined by Standard & Poor’s or an equivalent rating from any nationally recognized statistical rating organization (using highest of split ratings) at the time of entering into such transaction. As of September 30, 2015, the Core Bond Fund had cash collateral balances in connection with swap contracts purchased (sold) as follows: Cash Collateral for Swaps Due to Broker Core Bond Fund $ 1,317,125 $ 1,950,000 Credit Default Swaps The Core Bond Fund may enter into credit default swaps. A credit default swap can refer to corporate issues, sovereign issues, asset-backed securities or an index of assets, each known as the reference entity or underlying asset. The Fund may act as either 58 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  September 30, 2015 (Unaudited) the buyer or the seller of a credit default swap involving one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default or other credit event. Depending upon the terms of the contract, the credit default swap may be closed via physical settlement. However, due to the possible or potential instability in the market, there is a risk that the Fund may be unable to deliver the underlying debt security to the other party to the agreement. Additionally, the Funds may not receive the expected amount under the swap agreement if the other party to the agreement defaults or becomes bankrupt. In an unhedged credit default swap, the Fund enters into a credit default swap without owning the underlying asset or debt issued by the reference entity. Credit default swaps allow the Fund to acquire or reduce credit exposure to a particular issuer, asset or basket of assets. As the seller of protection in a credit default swap, a Fund would be required to pay the par or other agreed-upon value (or otherwise perform according to the swap contract) of a reference debt obligation to the counterparty in the event of a default (or other specified credit event); the counterparty would be required to surrender the reference debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would keep the stream of payments and would have no payment obligations. As a seller of protection, the Fund would effectively add leverage to its portfolio because in addition to its total net assets, that Fund would be subject to investment exposure on the notional amount of the swap. The Fund may also purchase protection via credit default swap contracts in order to offset the risk of default of debt securities held in its portfolio or to take a short position in a debt security, in which case the Fund would function as the counterparty referenced in the preceding paragraph. If a credit event occurs and cash settlement is not elected, a variety of other obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the buyer of protections right to choose the deliverable obligation with the lowest value following a credit event). The Fund may use credit default swaps to provide a measure of protection against defaults of the issuers (i.e., to reduce risk where the Fund owns or has exposure to the referenced obligation) or to take an active long or short position with respect to the likelihood (as measured by the credit default swaps spread) of a particular issuers default. Deliverable obligations for credit default swaps on asset-backed securities in most instances are limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns, and other writedown or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement generally will be adjusted by corresponding amounts. The Core Bond Fund may use credit default swaps on asset- backed securities to provide a measure of protection against defaults (or other defined credit events) of the referenced obligation or to take an active long or short position with respect to the likelihood of a particular referenced obligations default (or other defined credit events). Credit default swap agreements on credit indices involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the credit default swap market based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset-backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using credit default swaps with standardized terms including a fixed spread and standard maturity dates. An index credit default swap references all the names in the index, and if there is a default, the credit event is settled based on that names weight in the index. The composition of the indices changes periodically, usually every six months, and for most indices, each name has an equal weight in the index. Traders may use credit default swaps on indices to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the fair value of credit default swap agreements on corporate issues as of period end are disclosed in the Schedules of Investments and generally serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default (or other defined credit event) for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of entering into a credit default swap and may include upfront payments required to be made to enter into the agreement. For credit default swap agreements on asset- backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing fair values, in absolute terms when compared to the notional amount of the swap, generally represent a deterioration of the referenced entitys credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future Notes to Quarterly Report 59 Russell Investment Funds Notes to Quarterly Report, continued — September 30, 2015 (Unaudited) payments (undiscounted) that the Fund as a seller of protection could be required to make under a credit default swap agreement equals the notional amount of the agreement. Notional amounts of all credit default swap agreements outstanding as of September 30, 2015, for which a Fund is the seller of protection are disclosed in the Schedules of Investments. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the Fund for the same referenced entity or entities. Credit default swaps could result in losses if the Fund does not correctly evaluate the creditworthiness of the company or companies on which the credit default swap is based. Credit default swap agreements may involve greater risks than if the Fund had invested in the reference obligation directly since, in addition to risks relating to the reference obligation, credit default swaps are subject to illiquidity and counterparty risk. The Fund will generally incur a greater degree of risk when it sells a credit default swap than when it purchases a credit default swap. As a buyer of a credit default swap, the Fund may lose its investment and recover nothing should a credit event fail to occur and the swap is held to its termination date. As seller of a credit default swap, if a credit event were to occur, the value of any deliverable obligation received by the Fund, coupled with the upfront or periodic payments previously received, may be less than what it pays to the buyer, resulting in a loss of value to the Fund. If the creditworthiness of the Fund’s swap counterparty declines, the risk that the counterparty may not perform could increase, potentially resulting in a loss to the Fund. To limit the counterparty risk involved in swap agreements, the Fund will only enter into swap agreements with counterparties that meet certain standards of creditworthiness. Although there can be no assurance that the Fund will be able to do so, the Fund may be able to reduce or eliminate its exposure under a swap agreement either by assignment or other disposition, or by entering into an offsetting swap agreement with the same party or another creditworthy party. The Fund may have limited ability to eliminate their exposure under a credit default swap if the credit of the reference entity or underlying asset has declined. For the period ended September 30, 2015, the Core Bond Fund entered into credit default swaps primarily for the strategies of return enhancement, hedging and exposing cash to markets. The Core Bond Fund's credit default swap contract notional amounts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of credit default swap contracts. For the purpose of this disclosure, the volume is measured by the base notional amounts outstanding at each quarter end. Credit Default Swap Notional Amounts Outstanding Quarter Ended March 31, 2015 June 30, 2015 September 30, 2015 Core Bond Fund $
